                                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                                             Bank of America Corporation
                                                                                                     [Redactedld]
NINA FISCHMAN                                                                  Account Number:                      722


    YOUR CMA ASSETS                                                                                                                                              August 01, 2018 - August 31, 2018

                                                                                                                                                                    Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                               Total      Estimated           Estimated               Unrealized     Total Client      Investment         Annual Current
Description                           Quantity                         Cost Basis    Market Price        Market Value             Gainl(Loss)     Investment         Return($)        Income Yield%

           Subtotal (Equities)                                                                            255,344.45
           TOTAL                                                     235.437.28                           255,344.45               19,907.17                            21,810          3,312     1.30

LONG PORTFOLIO                                                                      Adjusted/Total                    Estimated           Unrealized       Estimated          Estimated         Current
                                                                                        Cost Basis                  Market Value         Gainl(Loss) Accrued Interest     Annual Income          Yield%
           TOTAL                                                                      488,822.93                     597,584.79         108.761.86                                 5,126             .86

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.

Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



    YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                        Income
Date    Transaction Type                                            Quantity Description                                  Reinvestment                                   Income          Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                                                                                            662.42
Taxable Dividends
08/01     Reinvestment Share(s)                                      1.2195    INVESCO QQQ TR        SER 1
                                                                               REINV AMOUNT $215.68

+
005                                                                                                                        4709                                                                   70 of 31
                                                                                 [Redactedld]
NINA FISCHMAN                                                  Account Number:                  722                  24-Hour Assistance: (800) MERRILL



YOUR CMA TRANSACTIONS                                                                                                  August 01, 2018-August31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                              Income
Date    Transaction Type                             Quantity Description                             Reinvestment             Income      Year To Date
Taxable Dividends
                                                               REINV PRICE $176.85600
                                                               QUANTITY BOT   1.2195
08/01    Reinvestment Share(s)                         .5360   JPMORGAN CHASE & CO
                                                               REINV AMOUNT $62.16
                                                               REINV PRICE $115.96200
                                                               QUANTITY BOT   .5360
08/16   'Dividend                                              APPLE INC                                                       345.64
                                                               HOLDING 473.4857
                                                               PAY DATE 08/16/2018
08/16    Reinvestment Program                                  APPLE INC                                  (345.64)
08/17    Reinvestment Share(s)                        1.6710   APPLE INC
                                                               REINV AMOUNT $345.64
                                                               REINV PRICE $214.55300
                                                               QUANTITY BOT   1.6110
08/31    Dividend                                              BIF MONEY FUND                                                   18.77
                                                               PAY DATE 08/30/2018
08/31    Reinvestment Share(s)                       18.0000   BIF MONEY FUND
                                                               REINV AMOUNT $18.00
                                                               REINV PRICE $1.00000
                                                               QUANTITY BOT   18.0000
                                                               AS OF 08/31
         Subtotal (Taxable Dividends)                                                                                          364.41         2,740.59
         NET TOTAL                                                                                        (345.64)             364.41         3,403.01




+

005                                                                                                     4709                                      11 of 31
                                                                                                                                        ~ ~~!!!!!c~X:c!~o
                                                                                [Redacted}d)
NINA FISCHMAN                                                 Account Number:                  722


YOUR CMA TRANSACTIONS                                                                                                              August 01, 2018 - August 31, 2018


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                           Transaction   Commissions/           (Debit)/   Accrued Interest
Date       Description                   Transaction Type                  Quantity                     Amount      Trading Fees            Credit     Earnedl/Paid}
Purchases
08/02       ADVNCD MICRO D INC           Purchase                       1,100.0000                   (20,533.70)                      (20,533.70)
            IRedactedj [Redacted]

            UNIT PRICE 18.6670
08/09       CHEVRON CORP                 Purchase                         120.0000                   (15,019.84)                      (15,019.84)
            IRedactedJ [Redacted]

            UNIT PRICE 125.1653
08/13       ALPHABET INC SHS CL A        Purchase                          23.0000                   (29,037.27)                      (29,037.27)
            IRedactedj [Redacted]

            UNIT PRICE 1262.4900
            Subtotal (Purchases)                                                                     {64,590.81)                      (64,590.81)
Sales
08/02 • FACEBOOK INC                     Sale                              -55.0000                    9,496.77            (.12)         9,496.65
        CLASS A COMMON STOCK IRedactedJ 30303M102
        UNIT PRICE 172.6686
08/02 • NETFLIX COM INC                  Sale                              -51.0000                   17,348.53            (.23)        17,348.30
        IRedactedJ [Redacted]

        UNIT PRICE 340.1672
08/02 • TELADOC HEALTH INC               Sale                             -200.0000                   12,140.00            (.16)        12,139.84
        IRedactedJ [Redacted]

        UNIT PRICE 60.7000
08/13 • CHEVRON CORP                     Sale                             -120.0000                   14,809.12            (.19)        14,808.93
        [Redactedj [Redacted]

            UNIT PRICE 123.4093
08/13   • SQUARE INC SHS          CL A   Sale                             -173.0000                   12,249.27            (.16)        12,249.11
            IRedactedJ [Redacted]

            UNIT PRICE    70.8050



+
005                                                                                                     4709                                                    12 of 31
                                                                                                     [RedactedJ.d]
NINA FISCHMAN                                                                 Account Number:                        722                                      24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                            August 01, 2018-August31, 2018

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                 Transaction    Commissions/                     (Debit)/   Accrued Interest
Date           Description                     Transaction Type                                  Quantity                     Amount       Tradin_g_ Fees                    Credit     Earnedl(Paid)
Sales
              Subtotal (Sales)                                                                                             66,043_69                  (-86)             66,042.83
              TOTAL                                                                                                          1,452.88                 (.86)               1,452.02
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                        (64,590.81)
              TOTAL SECURITY SALES/CREDITS                                                                                                                              66,042.83

REALIZED GAINS/(LOSSES)
                                                                            Acquired Liquidation                                                                             Gainsl{Losses) 0
Description                                                     Quantity       Date        Date                  Sale Amount             Cost Basis            This Statement             Year   to Date
       CHEVRON CORP                                         120.0000       08/07 /18    08/09/18                      14,808.93          15,019.84                    (210.91)
       FACEBOOK INC                                          55.0000       06/15/18     07/31/18                       9,496-65          10,787.65                  (1,291.00)
       NETFLIX COM INC                                       33.0000       06/15/18     07/31/18                      11,225.37          12,953.49                  (1,728_12)
       NETFLIX COM INC                                       18.0000       07/12/18     07/31/18                       6,122.93           7,388.10                  (1,265-17)
       SQUARE INC SHS        CL A                           173.0000       07 /25/18    08/09/18                      12,249.11          12,179.18                       69.93
       TELADOC INC                                          200.0000       06/15/18     07/31/18                      12,139.84          12,010.00                      129.84
        Subtotal (Short-Term)                                                                                                                                      {4,295.43)               (18,386.38)
      TOTAL                                                                                                           66,042.83          70,338.26                 (4,295.43)               (18,386.38)
0 - Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date             Fee Type                                              Quantity        Description                                                             Debit                             Credit
08/02           Advisory   Program Fee                                                 INV. ADVISORY FEE AUG                                                  454.29
                 NET TOTAL                                                                                                                                    454.29




+
005                                                                                                                           4709                                                                 13 of 31
                                                                                                  ~ ~~!r!!!c~!~,~~o
                                                           [Redacted}d]
NINA FISCHMAN                            Account Number:                  722


    YOUR CMA MONEY FUND TRANSACTIONS                                                         August 01, 2018 - August 31, 2018

    Date    Descr;_p_tion        Sales        Purchases Date                Descri_p_tion             Sales            Purchases
    08/03   BIF MONEY FUND                    17,997.00 08/13               BIF MONEY FUND         1,979.00
    08/09   BIF MONEY FUND   15,020.00
              NET TOTAL                                                                                                  998.00




+
005                                                                              4709                                     14of31
                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                             Bank of America CorporatiM

                                                                              [Redacted],d]
Online at: www.mymerrill.com                              Account Number:                     722                   24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                       $601,811.92
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                     1-800-876-8770


                                                                                                                                        September 01, 2018 • September 28, 2018

                                                     This Statement                   Year to Date    ASSETS                                 September 28                   August 31
                                                                                                      Cash/Money Accounts                       42,786.00                   12,088.19
                                                                                                      Fixed Income
      Total Credits                                          18.63                       8,421.64     Equities                                 303,988.71                 330,152.15
      Total Debits                                         (497.99)                     (1,855.50)    Mutual Funds                             255,037.21                 255,344.45
      Securities You Transferred In/Out                                                               Options
      Market Gains/(Losses)                                4,706.49                     98,986.50     Other
                                                                                                          Subtotal (Long Portfolio)           601,811.92                  597,584.79
                                                                                                      TOTAL ASSETS                           $601,811.92                 $597,584.79

                                                                                                       LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                    $601,811.92                 $597,584.79




      It     Go paperless! Receive this statement online instead of by mail. Visit mymerril/.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

007                                                                                                               4709                                                             6of25
                                                                         [Redacted]<!)
NINA FISCHMAN                                          Account Number:                   722                                   24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                              September 01, 2018 - September 28, 2018


CASH FLOW                             This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts             $12,088.19                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1%; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                          Allocation
Other Credits                                             5,000.00                                           D     Equities                      92.89%
     Subtotal                                             5,000.00
                                                                                                             D     Cash/Money                      7.11%
DEBITS                                                                                                            Accounts
Electronic Transfers                                                                                              TOTAL                            100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                    (497.99)      (1,855.50)
     Subtotal                              (497.99)      {1,855.50)
Net Cash Flow                             ($497.99)      $3,144.50

OTHER TRANSACTIONS
Dividends/Interest Income                     18.63       3,421.64
Dividend Reinvestments                                   (2,505.10)
Security Purchases/Debits               (25,647.12)    (409,103.69)
Security Sales/Credits                   56,824.29      447,055.72
Closing Cash/Money Accounts             $42,786.00                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                  Online Oelivef}'_
Fees Included in Transactions Above                                               Statements                                   X
                                                                                  Performance Reports                          X
Commissions/Tradin.9. Fees                    (0.74)     (2,608.1_1_)
                                                                                  Trade Confirms                               X
                                                                                  Shareholders Communication                   X
                                                                                  Prospectus                                   X
                                                                                  Service Notices                              X
                                                                                  Tax Statements                               X




+
007                                                                                            4709                                                                     7of25
                                                                                                                                                               ~ MerriH Lynch
                                                                                                                                                                      Bonk of America Corporation

                                                                                                         [RedactedJ,d]
NINA FISCHMAN                                                                          Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                       September 01, 2018 • September 28, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Fin;incial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Sentices, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                      Total             Estimated                        Estimated             Estimated           Est. Annual
Description                                                 Quantity                Cost Basis           Market Price                     Market Value        Annual Income                Yield%
CASH                                                             1.00                    1.00                                                    1.00
BIF MONEY FUND                                            42,785.00                 42,785.00                   1.0000                      42,785.00                   586                 1.37
             TOTAL                                                                  42,786.00                                               42,786.00                   586                 1.37

EQUITIES                                                                                 Unit              Total             Estimated        Estimated       Unrealized    Estimated Current
Description                                    Symbol Acquired          Quantity   Cost Basis         Cost Basis           Market Price     Market Value     Gainl(Loss}Annual Income Yield%
ALPHABET INC SHS        CL A                   GOOGL 08/09/18                                      1R
                                                                             15 1,262.49~0~0_ _ _..c.c·   Q~7cc·-~---'·cc•~cc~_c.·
                                                                                                      --"•~cc-~· ~i::;    1 ?n7 cc·~.cc~.c.~
                                                                                                                                   nRnn     - ' - - -18,106.20
                                                                                                                                                     ---~~~-   (831.15)
                                                                                                                                                                 -=-~-------




+
007                                                                                                                            4709                                                          Bof 25
                                                                                           [R.edacted}d]
NINA FISCHMAN                                                         Account Number:                      722                                      24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                September 01, 2018 - September 28, 2018

EQUITIES (continued)                                                         Unit                    Total            Estimated           Estimated       Unrealized    Estimated Current
Description                          Symbol Acquired      Quantity     Cost Basis               Cost Basis          Market Price        Market Value     Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                    AMZN 11/27/17            70 1,207.9364                   84,555.55            2,003.0000          140,210.00        55,654.45
APPLE INC                              AAPL 11/27/17          470      175.8575                82,653.06              225.7400           106,097.80       23,444.74                                 1,373   1.29
                                            02/16/18            1      175.9100                   175.91              225.7400               225.74           49_33                                     3   1_29
                                            05/18/18            1      180.7100                   180_71              225.7400               225.74           45_03                                     3   1_29
                                            05/18/18            1      191.0200                   191 _02             225.7400               225_74           34.72                                     3   1.29
                                            08/17 /18           1      203.1200                   203-12              225.7400               225_74           22.62                                     3   1.29
                                            08/17 /18           1      214.5500                   214.55              225.7400               225.74           11.19                                     3   1.29
/.0967 FRACTIONAL SHARE)                    08/17/18                   214.5811                    20.75              225.7400                21.83            1.08                                     1   1.29
            Subtotal                                     475.0967                               83,639.12                                107,248-33       23,609.21                                 1,389   1.29
JPMORGAN CHASE & CO                     JPM 06/15/18          111      107.2699                 11,906.96             112.8400            12,525.24             618.28                               356    2.83
(.5360 FRACTIONAL S/-IARE)                  08/01/18                   115.9701                     62.16             112-8400                60.48              (1-68)                                2    2.83
            Subtotal                                     111.5360                               11,969.12                                 12,585-72             616.60                               358    2.83
WORKDAY INC CL A                      WDAY 09/06/18           177      144.8989                 25,647.12             145.9800            25,838.46             191.34
            TOTAL                                                                            224,748.26                                  303,988.71       79,240.45                                 1,747    .57

                                                                                                                                                         Cumulative                    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                 Total       Estimated          Estimated               Unrealized       Total Client   Investment                       Annual Current
Description                                   Quantity       Cost Basis     Market Price       Market Value             Gainl(Loss)       Investment      Return($)                      Income Yield%
INVESCO QQQ TR      SER 1                         571      100,974.99         185.7900           106,086.09                  5,111.10       100,798               5,287                             751      .70
      SYMBOL: 000        Initial Purchase: 03/13/18
      Equity 100%
      .2195 Fractional Share                                        38.82     185.7900                      40-78                1.96                                                                  1     .70
                                                                                                                                                         -- -------- --- -- -- -- ---- ---- -----



VANGUARD 500 INDEX FUND                           557      134,270.65         267.0500           148,746.85                 14.476.20       132,531             16,215                         2,580        1.73
      SHS ETF
      SYMBOL: VOO        Initial Purchase: 10/25/17
      Equity 100%
      .6122 Fractional Share                                    15282         267.0500                     163A9                10.67                                                                  3    1.73

            Su/Jtotal (Equities)                                                                 255,037.21


+
007                                                                                                                  4709                                                                                    9of25
                                                                                                                                                                   ~ Merrill lynch
                                                                                                                                                                           Bank of America Corporation
                                                                                                    [Redacted]<!)
NINA FISCHMAN                                                                 Account Number:                       722


YOUR CMA ASSETS                                                                                                                                      September 01, 2018 - September 28, 2018

                                                                                                                                                                Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated              Estimated             Unrealized    Total Client   Investment          Annual Current
Description                           Quantity                        Cost Basis    Market Price        Market Value           Gainl(Loss)       Investment      Return($)          Income Yield%
           TOTAL                                                     235,437.28                           255,037.21               19,599.93                           21,502         3,335     1.31

LONG PORTFOLIO                                                                     Aqjusted/Total                      Estimated         Unrealized       Estimated          Estimated        Current
                                                                                       Cost Basis                   Market Value        Gainl(Loss) Accrued Interest     Annual Income         Yield%

           TOTAL                                                                     502,971.54                      601,811.92          98,840.38                               5,668             .94

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                      Income
Date    Transaction Type                                            Quantity Description                                                                                Income         Year To Date
Taxable Interest
          Subtotal (Taxable Interest)                                                                                                                                                         662.42
Taxable Dividends
09/28     Dividend                                                             BIF MONEY FUND                                                                            18.63
                                                                               PAY DATE 09/27/2018
09/28     Reinvestment Share(s)                                     18.0000    BIF MONEYFUND
                                                                               REINV AMOUNT        $18.00

+
007                                                                                                                         4709                                                                 10 of 25
                                                                                            [RedactBdJ,dJ
NINA FISCHMAN                                                           Account Number:                     722                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                      September 01, 2018 - September 28, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                           Income
Date     Transaction Type                                      Quantity Description                                                                        Income       Year To Date
Taxable Dividends
                                                                        REINV PRICE     $1.00000
                                                                        QUANTITY BOT      18.0000
                                                                        AS OF 09/28
        Subtotal (Taxable Dividends}                                                                                                                         18.63         2,759.22
        NET TOTAL                                                                                                                                            18.63         3,421.64


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                        Transaction   Commissions/              (Debit)/   Accrued Interest
Date         Description                    Transaction Type                              Quantity                   Amount      Trading_ Fees              Credit     Earned/(Paid}
Purchases
09/10       WORKDAY INC CL A                Purchase                                    177.0000                  (25,647.12)                          (25,647.12)
            (Redacted]   [Redacted]
            UNIT PRICE 144.8990
            Subtotal (Purchases)                                                                                  (25,647.12}                         (25,647.12)
Sales
09/10 • ALPHABET INC SHS              CLA   Sale                                         -18.0000                  21,262.03             (.28)          21,261.75
            (Redacted]   [Redacted]
        UNIT PRICE 1181.2239
09/20 • ADVNCD MICRO D INC                  Sale                                      -1, 100.0000                 35,563.00             (.46)          35,562.54
            (Redacted]   [Redacted]
            UNIT PRICE       32.3300
            Subtotal (Sates)                                                                                       56,825.03             (.74)          56,824.29
            TOTAL                                                                                                  31,177.91             (.74)          31,177.17
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                         (25,647.12)
            TOTAL SECURITY SALES/CREDITS                                                                                                               56,824.29




+
007                                                                                                                  4709                                                       11 of 25
                                                                                                                                                                ~ ~~!~!~t~!~o~~n
                                                                                                  [Redactem}ct]
NINA FISCHMAN                                                                Account Number:                      722


YOUR CMA TRANSACTIONS                                                                                                                             September 01, 2018 - September 28, 2018

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                    Gainsl/Losses) O
Description                                                     Quantity      Date        Date                Sale Amount            Cost Basis        This Statement           Year to Date
       ADVNCD MICRO D INC                                  1100.0000 07 /31 /18 09/18/18                           35,562.54         20,533.70             15,028.84
       ALPHABET INC SHS CL A                                 10.0000 06/15/18 09/06/18                             11,812.08         11,562.70                249.38
       ALPHABET INC SHS CL A                                  8.0000 08/09/18 09/06/18                              9,449.67         10,099.92               (650.25)
       Subtotal (Short-Term)                                                                                                                               14,627.97                  (3,758.41}
      TOTAL                                                                                                        56,824.29         42,196.32             14,627.97              (3,758.41)
0 - Excludes transactions for which we have insufficient data

ADVISORY AND OTHER FEES
Date          Fee Type                                                 Quantity    Description                                                          Debit                          Credit
09/05         Advisory Program Fee                                                 INV. ADVISORY FEE SEP                                              497.99
              NET TOTAL                                                                                                                               497.99




    YOUR CMA MONEY FUND TRANSACTIONS
    Date      DescriE_tion                                         Sales            Purchases Date                  Descri.e_tion                                  Sales              Purchases
    09/04     BIF MONEY FUND                                                             1.00 09/10                 BIF MONEY FUND                              4,386.00
    09/05     BIF MONEY FUND                                     498.00                       09/21                 BIF MONEY FUND                                                    35,563.00
                NETTOTAL                                                                                                                                                              30,680.00




+
007                                                                                                                      4709                                                             12 of 25
                                                                                                                                                      ~ ~~!~!!!c~!o~!~n
                                                                                [RedactedJd]
Online at: www.mymerrill.com                                Account Number:                    722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                  Net Portfolio Value:                                      $543,306.03
      WOODMERE NY 11598-2917                                                                          Your Financial Advisor:
                                                                                                      ALEXANDER Y FISCHMAN
                                                                                                      1010 NORTHERN BLVD SUITE 490
                                                                                                      GREAT NECK NY 11021-5306
                                                                                                      alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                      1-800-8 7 6-8 77 0


                                                                                                                                             September 29, 2018-0ctober 31, 2018

                                                      This Statement                   Year to Date     ASSETS                                   October 31            September 2 8
                                                                                                        Cash/Money Accounts                      22,309.85                42,786.00
                                                                                                        Fixed Income
      Total Credits                                           994.00                                    Equities                                284,638.55              303,988.71
      Total Debits                                           (501.51)                                   Mutual Funds                            236,357.63              255,037.21
      Securities You Transferred In/Out                                                                 Options
      Market Gains/(Losses)                               (58,998.38)                    39,988.12      Other
                                                                                                            Subtotal (Long Portfolio)           543,306.03              601,811.92
                                                                                                        TOTAL ASSETS                           $543,306.03             $601,811.92


                                                                                                        LIABILITIES
                                                                                                        Debit Balance
                                                                                                        Short Market Value
                                                                                                        TOTAL LIABILITIES
                                                                                                        NET PORTFOLIO VALUE                    $543,306.03             $601,811.92




      fl,-_   Go paperless! Receive this statement on line instead of by mail. Visit mymerrill.com
              to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SfPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

004                                                                                                                 4709                                                         6of26
                                                                           [Redacted]<!]
NINA FISCHMAN                                            Account Number:                   722                                   24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                   September 29, 2018 - October 31, 2018


CASH FLOW                             This   Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts             $42,786.00                                  ' Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                               include asset categories less than 1 %; includes the categorical values for the
Funds Received                                                                        underlying portfolio of individual mutual funds, closed end funds, and UITs.



                                                                                                /ri·\\-~
Electronic Transfers                                                                                                                            Allocation
Other Credits                                               5,000.00                                            D   Equities                       95.89%
      Subtotal                                              5,000.00                        /      \-_

                                                                                                                D   Cash/Money                      4.11%
DEBITS                                                                                                              Accounts
Electronic Transfers                                                                                                TOTAL                            100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
                                                                                           -~---~-----/
Checks Written/Bill Payment
Advisory and other fees                       (501.51)     (2,357.01)
      Subtotal                                {§01.51}     {2,357.01}
Net Cash Flow                                ($501.51)     $2,642.99

OTHER TRANSACTIONS
Dividends/Interest Income                   994.00          4,415.64
Dividend Reinvestments                     (950.46)        (3,455.56)
Security Purchases/Debits              (106,701.95)      (515,805.64)
Security Sales/Credits                   86,683.77        533J39.49
Closing Cash/Money Accounts             $22,309.85                                  DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                               Mail                   Online Oelive!Y_
Fees Included in Transactions Above                                                 Statements                                  X
                                                                                    Performance Reports                         X
Commissions/Tradin.9. Fees                      (1.13)     (2,609.84)
                                                                                    Trade Confirms                              X
                                                                                    Shareholders Communication                  X
                                                                                    Prospectus                                  X
                                                                                    Service Notices                             X
                                                                                    Tax Statements                              X




+
004                                                                                                      4709                                                            7of26
                                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                                           Bank of America Corporation

                                                                                                         [RedactedJ,d]
NINA FISCHMAN                                                                          Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                               September 29, 2018 - October 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advlsor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports_to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                      Total             Estimated                          Estimated                Estimated          Est. Annual
Description                                                 Quantity                Cost Basis           Market Price                       Market Value           Annual Income               Yield%
CASH                                                             0.85                     0.85                                                      .85
BIF MONEY FUND                                            22,309.00                 22,309.00                    1.0000                       22,309.00                         368              1.65
             TOTAL                                                                  22,309.85                                                 22,309.85                         368              1.65

EQUITIES                                                                                 Unit             Tota/              Estimated          Estimated          Unrealized    EstimatedCurrent
Description                                    Symbol Acquired          Quantity   Cost Basis        Cost Basis            Market Price       Market Value        Gainl(Loss)Annual Income Yield%
ALPHABET INC SHS        CL A                   GOOGL 08/09/18                15 1,262.4900           18,937.35                 1,090.5800       16,358.70          (2,578.65)




+
004                                                                                                                            4709                                                               Bof 26
                                                                                                   [RedactedJ,dJ
NINA FISCHMAN                                                                 Account Number:                      722                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                            September 29, 2018 - October 31, 2018

EQUITIES (continued)                                                                 Unit                    Total            Estimated            Estimated             Unrealized    Estimated Current
Description                         Symbol Acquired           Quantity         Cost Basis               Cost Basis          Market Price         Market Value           Gainl(Loss}Annual Income Yield%
AMAZON COM INC COM                    AMZN 11/27/17                  35      1,207.9362                42,277_77            1,598.0100             55,930-35                13,652.58
APPLE INC                              AAPL 11/27/17               453         175_8575                79,663.48              218.8600             99,143.58                19,480.10        1,323   1.33
                                            02/16/18                 1         175.9100                   175.91              218.8600                218.86                    42.95            3   1.33
                                            05/18/18                 1         180.7100                   180.71              218.8600                218.86                    38.15            3   1_33
                                            05/18/18                 1         191.0200                   191.02              218.8600                218.86                    27-84            3   1-33
                                            08/17 /18                1         203.1200                   203_12              218.8600                218_86                    15.74            3   1.33
                                            08/17 /18                1         214.5500                   214_55              218.8600                218_86                     4.31            3   1.33
(0967 FRACTIONAL SHARE)                     08/17/18                           214.5811                    20.75              218.8600                 21-16                      .41            1   1.33
            Subtotal                                     458.0967                                      80,649.54                                  100,259.04                19,609.50        1,339   1.33
BOEING COMPANY                           BA 10/03/18                                                                          354_8600             33,711.70                (3,582.17)         650   1.92
                                                         --    ----~---95      392.5670                 37.293.87
CHEVRON CORP                            cvx 10/19/18               210         118.9585                             .29       111.6500             23,446.50                (1,534.79)         941   4.01
                                                                                                                                                                  ······-                              ----

JOHNSON AND JOHNSON COM                 JNJ 10/16/18               215         137.4500                 29,551.75             139.9900             30,097.85                   546.10          774   2.57
JPMORGAN CHASE & CO                    JPM 06/15/18                111         107-2699                 11,906.96             109.0200             12,101.22                   194_26          356   2.93
(5360 FRACTIONAL SHARE)                    08/01/18                            115.9701                     62_16             109.0200                 58.43                    (3.73)           2   2.93
         Subtotal                                        111.5360                                       11,969_ 12                                    159.65                   190.53          358   2.93
NETFUX COM INC                         NFLX 10/16/18                 29        346.0458                 10,035-33             301.7800              8,751-62                (1,283.71)
                                            10/17/18                 13        372.2853                  4,839-71             301.7800              3,923-14                  (916-57)
            Subtotal                                                 42                                 14,875.04                                  12,674.76                {2,200.28)
            TOTAL                                                                                     260.535.73                                  284,638.55                24,102.82        4,062   1.43


                                                                                                                                                                            Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Total     Estimated              Estimated              Unrealized     Total Client             Investment     Annual Current
Description                                   Quantity            Cost Basis        Market Price        Market Value            Gainl(Loss)        Investment                Return($)     Income Yield%
INVESCO QQQ TR SER 1                               571          100.974.99            169.8200             96,967.22                (4.007.77)       100,798                   (3,830)        751     .77
      SYMBOL: QQQ        Initial Purchase: 03/13/18
      Equity 100%
      .2195 fractional Share                                                38.82     169.8200                      37.28               (1.54)                                                  1     .77

VANGUARD 500 INDEX FUND                           560           135.063.25            248.7900           139,322.40                  4,259.15        132,531                    6,791       2,594    1.86


+
004                                                                                                                          4709                                                                    9of 26
                                                                                                                                                                    ~ Merrill lynch
                                                                                                                                                                            B2ink of America Corporation

                                                                                                    [RedactedJ.d]
NINA FISCHMAN                                                                 Account Number:                       722


YOUR CMA ASSETS                                                                                                                                          September 29, 2018 - October 31, 2018

                                                                                                                                                                 Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated           Estimated              Unrealized     Total Client     Investment          Annual Current
Description                           Quantity                        Cost Basis    Market Price        Market Value            Gainl(Loss)     Investment        Return/$}         Income Yield%
      S/-/S ETF
      SYMBOL: VOO         Initial Purchase: 10/25/7 7
      Equity 100%
      . 1235 Fractional Share                                              33.09      248.7900                       30.73           (2.36)                                                  1     1.86

           Subtotal (Equities)                                                                            236,357.63
           TOTAL                                                     236,110.15                           236,357.63                247.48                              2,961          3,347      1.42

LONG PORTFOLIO                                                                     Adjusted/Total                     Estimated         Unrealized        Estimated          Estimated           Current
                                                                                       Cost Basis                   Market Value       Gainl(Loss)   Accrued Interest    Annual Income            Yield%

           TOTAL                                                                     518,955.73                      543,306.03        24,350.30                                  7,777            1.43

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
004                                                                                                                          4709                                                                  10of 26
                                                                      [Redactedld]
NINA FISCHMAN                                       Account Number:                  722                   24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                     September 29, 2018 - October 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                  Income
Date     Transaction Type                Quantity   Description                            Reinvestment               Income       Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                                    662.42
Taxable Dividends
10/01   "Dividend                                   VANGUARD 500 INDEX FUND                                           672.87
                                                    SHS ETF
                                                    HOLDING 557.6122
                                                    PAY DATE 10/01/2018
10/01    Reinvestment Program                       VANGUARD 500 INDEX FUND                    (672.87)
                                                    SHS ETF
10/02    Reinvestment Share(s)           2.5113     VANGUARD 500 INDEX FUND
                                                    SHS ETF
                                                    REINV AMOUNT $672.87
                                                    REINV PRICE $267.93600
                                                    QUANTITY BOT   2.5113
10/31   'Dividend                                   INVESCO QQQ TR SER 1                                              188.36
                                                    HOLDING 571.2195
                                                    PAY DATE 10/31/2018
10/31    Reinvestment Program                       INVESCO QQQ TR SER 1                       (188.36)
10/31   'Dividend                                   JPMORGAN CHASE & CO                                                89.23
                                                    HOLDING 111.5360
                                                    PAY DATE 10/31/2018
10/31    Reinvestment Program                       JPMORGAN CHASE & CO                         (89.23)
10/31    Dividend                                   BIF MONEY FUND                                                     43.54
                                                    PAY DATE 10/30/2018
10/31    Reinvestment Share(s)           43.0000    BIF MONEY FUND
                                                    REINV AMOUNT $43.00
                                                    REINV PRICE $1.00000
                                                    QUANTITY SOT 43.0000
                                                    AS OF 10/31


+
004                                                                                          4709                                          11 of26
                                                                                                                                                         ~ ~?!f!!t~!!!~n
                                                                                       [RedactedJ,d]
NINA FISCHMAN                                                        Account Number:                   722


YOUR CMA TRANSACTIONS                                                                                                                          September 29, 2018 • October 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                            Income
Date     Transaction Type                                   Quanti~y Description                               Reinvestment                                 Income       Year To Date
Taxable Dividends
         Subtotal (Taxable Dividends)                                                                                                                      994.00           3,753.22
         NET TOTAL                                                                                                 (950.46)                                994.00           4,415.64


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                    Transaction     Commissions/                 (Debit)/   Accrued Interest
Date         Descrlption                 Transaction Type                           Quantity                     Amount        Trading_ Fees                 Credit     Earnedl(Paid)
Purchases
10/05       BOEING COMPANY               Purchase                                   95.0000                   (37,293.87)                              (37,293.87)
            IRedactedJ [Redacted]
            UNIT PRICE 392-5670
10/18       JOHNSON AND JOHNSON COM      Purchase                                  215.0000                   (29,551.75)                              (29,551.75)
            IRedactedJ [Redacted]
            UNIT PRICE 137.4500
10/18       NETFLIX COM INC              Purchase                                   29.0000                   (10,035.33)                              (10,035.33)
            IRedactedJ [Redacted]
            UNIT PRICE 346.0459
10/19       NETFLIX COM INC              Purchase                                   13.0000                    (4,839.71)                               (4,839.71)
            IRedactedJ [Redacted]
            UNIT PRICE 372.2850
10/23       CHEVRON CORP                 Purchase                                  210.0000                   (24,981.29)                              (24,981.29)
            IRedactedJ [Redacted]
            UNIT PRICE 118.9585
            Subtotal (Purchases)                                                                             (106,701.95)                             (106,701.95)
Sales
10/12 • WORKDAY INC CL A                 Sale                                      -177.0000                   22.401.12               (.29)            22.400.83
        IRedactedJ 98138H101
            UNIT PRICE 126.5600


+
004                                                                                                              4709                                                            12 of 26
                                                                                                  [Redacted],c!]
NINA FISCHMAN                                                                Account Number:                       722                                       24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                       September 29, 2018 • October 31, 2018

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                               Transaction    Commissions/                     (Debit}/   Accrued Interest
Date           Description                     Transaction Type                              Quantity                       Amount       Tradin_g_ Fees                    Credit     Earned//Paid}
Sales
10/15 • AMAZON COM INC COM                     Sale                                         -35.0000                      60,588.66                 (.79)              60,587.87
              [Redacted!   [Redacted]
        UNIT PRICE 1731 .7045
10/15 • APPLE INC                              Sale                                          -17.0000                      3,695.12                 (.05)               3,695.07
              [Redacted]   [Redacted]
              UNIT PRICE 217.3600
              Subtotal (Sales)                                                                                            86,684.90             (1.13}                 86,683.77
              TOTAL                                                                                                      (20,017.05)            (1.13)             (20,018.18)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                   (106,701.95)
              TOTAL SECURITY SALES/CREDITS                                                                                                                             86,683.77


REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                             Gainsl/Losses) O
Description                                                     Quantity      Date        Date                 Sale Amount             Cost Basis             This Statement             Year to Date
       AMAZON COM INC COM                                    35.0000 11/27/17        10/11/18                       60,587.87          42,277.78                  18,310.09
       APPLE INC                                             17.0000 11/27/17        10/11/18                        3,695.07           2,989.58                     705.49
       WORKDAY INC CL A                                     177.0000 09/06/18        10/10/18                       22,400.83          25,647.12                  (3,246.29)
        Subtotal /Short-Term)                                                                                                                                     15,769.29                12,010.88
      TOTAL                                                                                                         86,683.77          70,914.48                  15,769.29                 12,010.88
0 . Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date              Fee Type                                             Quantity    Description                                                                 Debit                           Credit
10/02             Advisory Program Fee                                             INV. ADVISORY FEE OCT                                                     501.51
                  NETTOTAL                                                                                                                                   501.51



+
004                                                                                                                         4709                                                                 13 of 26
                                                                                                        ~ ~~!~!!!calla!o~~n
                                                           [Reda~tedk,j]
NINA FISCHMAN                            Account Number:                   722


    YOUR CMA MONEY FUND TRANSACTIONS                                                          September 29, 2018 - October 31, 2018

    Date    Description          Sales        Purchases Date                 Description                   Sales           Purchases
    10/01   BIF MONEY FUND                         1.00 10/16                BIF MONEY FUND                                64,283.00
    10/02   BIF MONEY FUND      502.00                  10/18                BIF MONEY FUND            39,587.00
    10/05   BIF MONEY FUND   37,294.00                  10/19                BIF MONEY FUND             4,840.00
    10/15   BIF MONEY FUND                    22,401.00 10/23                BIF MONEY FUND            24,981.00
               NET TOTAL                                                                               20,519.00




+
004                                                                                4709                                        14 of 26
                                                                                                                                                      ~ ~~!~!!~~!:,~~"
                                                                              (Reda~ted}d]
Online at: www.mymerrill.com                               Account Number:                   722                   24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                        $532,653.65
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                    1-800-876-8770


                                                                                                                                          November 01, 2018 - November 30, 2018

                                                     This Statement                  Year to Date    ASSETS                                   November 30                 October 31
                                                                                                     Cash/Money Accounts                        46,781.69                 22,309.85
                                                                                                     Fixed Income
      Total Credits                                         334.41                                   Equities                                  246,956.85                284,638.55
      Total Debits                                         (452.76)                                  Mutual Funds                              238,915.11                236,357.63
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                             (10,534.03)                    29,454.09     Other
                                                                                                         Subtotal /Long Portfolio}             532,653.65                543,306.03
                                                                                                     TOTAL ASSETS                            $532,653.65               $543,306.03

                                                                                                      LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                    $532,653.65               $543,306.03




             Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker•dealer, Member Securities Investor Protection Car oration {SfPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

006                                                                                                              4709                                                            6of 23
                                                                         [Redactedld]
NINA FISCHMAN                                          Account Number:                  722                                   24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                November 01, 2018 - November 30, 2018


CASH FLOW                             This Statement    Year to Date              ASSET ALLOCATION*
Opening Cash/Money Accounts             $22,309.85                               * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                            include asset categories less than 1%; includes the categorical values for the
Funds Received
                                                                                   underlying portfolio of individual mutual funds, closed end funds, and UITs.
Electronic Transfers                                                                                                                          Allocation
Other Credits                                             5,000.00                                          D    Equities                       91.22%
      Subtotal                                            5,000.00
                                                                                                            [§illi] Cash/Money                   8.78%
DEBITS                                                                                                           Accounts
Electronic Transfers                                                                                             TOTAL                            100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                     (452.76)     (2,809.77)
      Subtotal                             (452.76)      (2,809.77}
Net Cash Flow                             ($452.76)      $2,190.23

OTHER TRANSACTIONS
Dividends/Interest Income                   334.41        4,750.05
Dividend Reinvestments                     (334.41)      (3,789.97)
Security Purchases/Debits                              (515,805.64)
Security Sales/Credits                   24,924.60      558,664.09
Closing Cash/Money Accounts             $46,781.69                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                             Mail                  Online Delivery_
Fees Included in Transactions Above                                              Statements                                   X
                                                                                 Performance Reports                          X
Commissions/Tradin_g_ Fees                    (0.32)     (2,610.16)
                                                                                 Trade Confirms                               X
                                                                                 Shareholders Communication                   X
                                                                                 Prospectus                                   X
                                                                                 Service Notices                              X
                                                                                 Tax Statements                               X




+
006                                                                                           4709                                                                    lof 23
                                                                                                                                                               ~ Merrill lynch
                                                                                                                                                                      Bank of .America Corporation
                                                                                                       [Redacted}d]
NINA FISCHMAN                                                                        Account Number:                  722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     November 01, 2018 - November 30, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

lf you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor{s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                     Total            Estimated                       Estimated                Estimated          Est. Annual
Description                                                 Quantity               Cost Basis          Market Price                    Market Value          Annual Income                Yield%
CASH                                                           0.69                     0.69                                                   .69
+ML BANK DEPOSIT PROGRAM                                  46,781.00                46,781.00                  1.0000                     46,781.00
    +FDIC INSURED NOT SIPC COVERED
             TOTAL                                                                 46,781.69                                             46,781.69

EQUITIES                                                                                Unit              Total           Estimated        Estimated         Unrealized    Estimated Current
Description                                    Symbol Acquired         Quantity   Cost Basis         Cost Basis         Market Price     Market Value       Gainl/Loss}Annual Income Yield%




+
006                                                                                                                         4709                                                              8of23
                                                                                             [Redactedld]
NINA FISCHMAN                                                            Account Number:                     722                                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                   November 01, 2018 - November 30, 2018

EQUITIES (continued)                                                           Unit                            Total         Estimated                Estimated              Unrealized    Estimated Current
Description                         Symbol Acquired           Quantity   Cost Basis                Cost Basis              Market Price             Market Value            Gainl/Loss}Annual Income Yield%
ALPHABET INC SHS       CLA           GOOGL 08/09/18                15 1,262.4900                  18,937.35                1,109.6500                   16,644.75            (2,292.60)
AMAZON COM INC COM                    AMZN 11/27/17                35 1,207.9362                  42,277.77                1,690.1700                   59,155.95            16,878.18
t APPLE INC                            AAPL 11/27/17              453    175.8575                  79,663.48                 178.5800                   80,896.74             1,233.26         1,323   1.63
                                            02/16/18                1    175.9100                     175.91                 178.5800                      178.58                  2.67            3   1.63
                                            05/18/18                1    180.7100                     180.71                 178.5800                      178.58                (2.13)            3   1.63
                                            05/18/18                1    191.0200                     191.02                 178.5800                      178.58               (12.44)            3   1.63
                                            08/17/18                1    203.1200                     203.12                 178.5800                      178.58               (24.54)            3   1.63
                                            08/17/18                1    214.5500                     214.55                 178.5800                      178.58               (35.97)            3   1.63
                                            11 /16/18               1    190.5300                     190.53                 178.5800                      178.58               (11.95)            3   1.63
/.8519 FRACTIONAL SI-IARE)                  11/16/18                     193.2621                     164.64                 178.5800                      152.13               (12.51)            3   1.63
          Subtotal                                ---- --~
                                                             459.8519                              80,983.96                                            82,120.35             1,136.39         1,344   1.63
                                                                                              --'"""'""-••----------~---

BOEING COMPANY                           BA 10/03/18               95    392.5670                  37,293.87                 346.7600            .. _.. __ 3_ 2_,_942.20     (4,351.67)          650   1.97
JOHNSON AND JOHNSON COM                 JNJ 10/16/18              215    137.4500                  29,551.75                 146.9000                   31,583.50             2,031.75           774   2.45
JPMORGAN CHASE & CO                     JPM 06/15/18              111     107.2699                 11,906.96                 111.1900                    12,342.09              435.13           356   2.87
                                            11/02/18                1     112.7700                    112.77                 111.1900                       111.19               (1.58)            4   2.87
/.3540 FRACTIONAi. SHARE)                   11 /02/18                     109.0677                     38.61                 111.1900                        39.36                  .75            2   2.87
          Subtotal                                           112.3540                              12,058.34                                             12,492.64              434.30           362   2.87
NETFLIX COM INC                        NFLX 10/16/18               29     346.0458                 10,035.33                 286.1300                     8,297.77           (1,737.56)
                                            10/17/18               13     372.2853                  4,839.71                 286.1300                     3,719.69           (1,120.02)
          Subtotal                                                 42                              14,875.04                                             12,017.46           (2,857.58}
          TOTAL                                                                                 235,978.08                                             246,956.85            10,978.77         3,130   1.27

                                                                                                                                                                            Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                     Total     Estimated            Estimated                     Unrealized            Total Client       Investment       Annual Current
Description                                   Quantity           Cost Basis   Market Price         Market Value                Gainl(Loss}               Investment          Return($}      Income Yield%
INVESCO 000 TR SER 1                              572           101,145.07      169.3700                96,879.64                  (4,265.43)               100,798             (3,918)         752     .77
      SYMBOL: QQQ        Initial Purchase: 03/13/18
      Equity 100%
      .3269 Fractional Share                                         57.09      169.3700                          55.37                /1. 72)                                                     1    .77


+
006                                                                                                                         4709                                                                        9of 23
                                                                                                                                                                   ~ Merrill Lynch
                                                                                                                                                                         Bank of America Corpotatiol'l

                                                                                                    [Redacted]d]
NINA FISCHMAN                                                                 Account Number:                      722


YOUR CMA ASSETS                                                                                                                                         November 01, 2018 - November 30, 2018

                                                                                                                                                                 Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated              Estimated          Unrealized      Total Client     Investment       Annual Current
Description                           Quantity                        Cost Basis    Market Price        Market Value           Gainl(Loss}      Investment        Return($}       Income Yield%


VANGUARD 500 INDEX FUND                             560              135,063.25       253.4800           141,948.80                6,885.55          132,531          9,417         2,594       1.82
      SHSETF
      SYMBOL: VOO        Initial Pure/Jase: 10/25/17
      Equity 100%
      .1235 Fractional Share                                               33.09      253.4800                      31.30             (1. 79)                                              1     1.82

           Subtotal (Equities}                                                                           238,915.11
           TOTAL                                                     236,298.50                          238,915.11                2,616.61                           5,499          3,348      1.40

LONG PORTFOLIO                                                                     Adjusted/Total                    Estimated          Unrealized      Estimated          Estimated           Current
                                                                                       Cost Basis                  Market Value        Gainl(Loss} Accrued Interest    Annual Income            Yield%

           TOTAL                                                                     519,058.27                     532,653.65           13,595.38                             6,478             1.22

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
006                                                                                                                         4709                                                                 10 of 23
                                                                                             [Redacted]d]
NINA FISCHMAN                                                             Account Number:                   722                                    24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                          November 01, 2018 - November 30, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                         Income
Date    Description                   Transaction Type                                          Quantit_x_        Reinvestment                               Income       Year To Date
Taxable Interest
        Subtotal (Taxable Interest)                                                                                                                                            662.42
Taxable Dividends
11/01 INVESCO QQQ TR SER 1                   Reinvestment Share(s)                                1.1074
      PRINCIPAL REINV AMOUNT $188.35- - REINV      PRICE $170.08700
                                        --- -------- ----- --- - -
                                                                     QUANTITY BOT
                                                                   - - - - ---- --- -
                                                                                        1.1074
11 /02 JPMORGAN CHASE & CO             Reinvestment Share(s)                                        .8180
       AGENT REINV AMOUNT $89.22 REINV PRICE $109.07700 QUANTITY BOT                .8180
11 /15 APPLE INC                       ' Dividend                                                                                                            334.41
       HOLDING 458.0967 PAY DATE 17/15/2018
11/15 APPLE INC                                Reinvestment Program                                                    (334.41)
11/16 APPLE INC                        ReinvestmentShare(s)                                       1.7552
----
      PRINCIPAL REINV AMOUNT $334.42 REIN\/ PRICE $190.53000 QUANTITY BOT               1.7552
        Subtotal (Taxable Dividends)                                                                                                                         334.41          4,087.63
        NET TOTAL                                                                                                      (334.41)                              334.41          4,750.05


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                        Transaction     Commissions/              (Debit}/   Accrued Interest
Date         Description                      Transaction Type                              Quantity                 Amount        Trading_ Fees              Credit     Earnedl(Paid)
Sales
11 /08 • CHEVRON CORP                       Sale                                        -210.0000                 24,924.92                (.32)          24,924.60
         [Redacted! [Redacted] UNIT PRICE 118.6901

          Subtotal (Sales)                                                                                        24,924.92                /.32)          24,924.60
          TOTAL                                                                                                   24,924.92                (.32)          24,924.60
          TOTAL SECURITY PURCHASES/(DEBITS)
          TOTAL SECURITY SALES/CREDITS                                                                                                                    24,924.60




+
006                                                                                                                  4709                                                         11 of 23
                                                                                                                                                              ~ ~~!~!!!c~!o:o!~n
                                                                                                  [Redacted}d]
NINA FISCHMAN                                                                Account Number:                     722


YOUR CMA TRANSACTIONS                                                                                                                            November 01, 2018 • November 30, 2018

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                  Gainsl(Losses) 0
Description                                                     Quantity      Date        Date               Sale Amount            Cost Basis       This Statement           Year to Date
       CHEVRON CORP                                         210.0000 10/19/18 11/06/18                            24,924.60         24,981.29                 (56.69)
       Subtotal {Short-Term)                                                                                                                                  (56.69)            11,954.19
      TOTAL                                                                                                       24,924.60         24,981.29                 (56.69)            11,954.19
0 - Excludes transactions for which we have insufficient data

ADVISORY AND OTHER FEES
Date           Fee Type                                                Quantity    Description                                                        Debit                       Credit
11/02          Advisory Program Fee                                                INV. ADVISORY FEE NOV                                            452.76
               NETTOTAL                                                                                                                             452.76




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date      Description                               Withdrawals                  Deposits Date                Description                           Withdrawals               Deposits
    11/30     ML BANK DEPOSIT PROGRAM                                              46,781.00
                 NET TOTAL                                                         46,781.00



    YOUR CMA MONEY FUND TRANSACTIONS
    Date      Description                                          Sales            Purchases Date                 Description                                    Sales           Purchases
    11/02     BIF MONEY FUND                                     452.00                           11/30            BIF MONEY FUND                             46,781.00
    11/09     BIF MONEY FUND                                                        24,924.00
                  NET TOTAL                                                                                                                                   22,309.00




+
006                                                                                                                      4709                                                        12 of 23
                                                                                                                                                      ~ Merrill lynch
                                                                                                                                                             Bank of America Corporation
                                                                               [Redacted]d]
Online at:   www.mymerrill.com                              Account Number:                   722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                       $439,519.86
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREATNECKNY 11021-5306
                                                                                                     alexander.fischman@ml.com


•
                                                                                                     1-800-876-8770

      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                            December 01, 2018 - December 31, 2018

                                                      This Statement                  Year to Date     ASSETS                                 December 31                November30
                                                                                                       Cash/Money Accounts                      27,995.43                  46,781.69
                                                                                                       Fixed Income
      Total Credits                                        1,392.78                    11,142.83       Equities                                193,783.22                 246,956.85
      Total Debits                                       (46,834.32)                  (49,644.09)      Mutual Funds                            217,741.21                 238,915.11
      Securities You Transferred In/Out                                                                Options
      Market Gains/(Losses)                              (47,692.25)                  (18,238.16)      Other

      ¢!~~~m~i:~~l~~:tn~t~nl' .                                                                            Subtotal (Long Portfolio}
                                                                                                       TOTAL ASSETS
                                                                                                                                               439,519.86
                                                                                                                                              $439,519.86
                                                                                                                                                                           532,653.65
                                                                                                                                                                         $532,653.65


                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                       Short Market Value
                                                                                                       TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                    $439,519.86                $532,653.65




              Go paperless! Receive this statement onfine instead of by mail. Visit mymerrill.com
              to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S} and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

004                                                                                                                4709                                                             6of 26
                                                                          [Redactedld]
NINA FISCHMAN                                           Account Number:                  722                                               24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                             December 01, 2018 - December 31, 2018


CASH FLOW                             This Statement     Year to Date              ASSET ALLOCATION*
Opening Cash/Money Accounts             $46,781-69                                * Estimated Accrued    Interest not included; may not reflect all holdings; does not
CREDITS                                                                              include asset categories less than 1 %; includes the categorical values for the
                                                                                     underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                                    Allocation
Other Credits                                              5,000.00                                                       D   Equities                    93.63%
      Subtotal                                             5,000.00
                                                                                                                      \   D   Cash/Money                   6.37%




                                                                                    ~'
DEBITS                                                                                                                        Accounts
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
                                        (46,390.44)



                                            (443.88)
                                                         (46,390.44)



                                                          (3,253.65)
                                                                                               -----------   __.,,/
                                                                                                                      )       TOTAL                         100%




      Subtotal                           (46_,834.32)    (49,644.09)
Net Cash Flow                          ($46,834.32)     ($44,644.09)

OTHER TRANSACTIONS
Dividends/Interest Income                  1,392.78        6,142.83
Dividend Reinvestments                    (1,125.18)      (4,915.15)
Security Purchases/Debits                               (515,805.64)
Security Sales/Credits                   27,780.46       586,444.55
Closing Cash/Money Accounts             $27,995.43                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                          Mail               Online Delive~
Fees Included in Transactions Above                                               Statements                                               X
                                                                                  Performance Reports                                      X
Commissions/Tradin.9. Fees                     (0.36)     (2,610.52)
                                                                                  Trade Confirms                                           X
                                                                                  Shareholders Communication                               X
                                                                                  Prospectus                                               X
                                                                                  Service Notices                                          X
                                                                                  Tax Statements                                           X




+
004                                                                                                 4709                                                                      7of 26
                                                                                                                                                               ~ Merrill Lynch
                                                                                                                                                                      Bank of America Corporation

                                                                                                       [Redacted}d]
NINA FISCHMAN                                                                       Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     December 01, 2018 - December 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average               Current            Interest on                        Closing
    Money Account Description                                        Opening Balance                 Deposit Balance                Yield%              Deposits                        Balance
    Bank of America, N.A.                                                      46,781                           16,019                1.59                 21.47                         27,995
 TOTAL ML Bank Deposit Program                                                 46,781                                                                      21.47                         27,995




+
004                                                                                                                         4709                                                             8of26
                                                                                          [Redactedld]
NINA FISCHMAN                                                           Account Number:                  722                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                            December 01, 2018 - December 31, 2018

CASH/MONEY ACCOUNTS                                                             Total                  Estimated                  Estimated              Estimated        Est. Annual
Description                                      Quantity                 Cost Basis             Market Price                   Market Value         Annual Income               Yield%
CASH                                                  0.43                     0.43                                                      .43
+ML BANK DEPOSIT PROGRAM                        27,995.00                 27,995.00                       1.0000                  27,995.00                        445            1.59
    +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                         27,995.43                                               27,995.43                        445            1.59

EQUITIES                                                                      Unit                       Total     Estimated         Estimated       Unrealized    Estimated Current
Description                      Symbol Acquired             Quantity   Cost Basis             Cost Basis        Market Price     Market Value      Gainl(Loss)Annual Income Yield%
ALPHABET INC SHS       CL A          GOOGL 08/09/18               15 ------
                                                                      1,262.4900
                                                                              -------
                                                                                              18,937.35            1,044.9600       15,674.40        (3,262.95)
AMAZON COM INC COM                   AMZN 11/27/17                35 1,207.9362               42,277.77            1,501.9700        52,568.95       10,291.18
APPLE INC                             AAPL 11/27/17              453     175.8575             79,663.48             157.7400         71,456.22       (8,207.26)          1,323    1.85
                                           02/16/18                1     175.9100                175.91             157.7400            157.74          (18.17)              3    1.85
                                           05/18/18                1     180.7100                180.71             157.7400            157.74          (22.97)              3    1.85
                                           05/18/18                      191.0200                191.02             157.7400            157.74          (33.28)              3    1.85
                                           08/17/18                1     203.1200                203.12             157.7400            157.74          (45.38)              3    1.85
                                           08/17/18                1     214.5500                214.55             157.7400            157.74           (56.81)             3    1.85
                                           11/16/18                1     190.5300                190.53             157.7400            157.74           (32.79)             3    1.85
(.8519 FRACTIONAL SHARE)                   11/16/18                      193.2621                164.64             157.7400            134.38           (30.26)             3    1.85
          Subtotal                                       459.8519                              80,983.96                             72,537.04       (8,446.92)          1,344     1.85
                                                                                                   -

BOEING COMPANY                          BA 10/03/18               95     392.5670              37,293.87            322.5000         30,637.50       (6,656.37)           781     2.54
/.4825 FRACTIONAL SHARE)                   12/10/18                      336.6839                 162.45            322.5000            155.61            (6.84)            4     2.54
          Subtotal                                           95.4825                           37,456.32                             30,793.11       (6,663.21)           785     2.54

JPMORGAN CHASE & CO                    JPM 06/15/18              111     107.2699              11,906.96             97.6200         10,835.82       (1,071.14)           356     3.27
                                           11/02/18                1     112.7700                 112.77             97.6200             97.62          (15.15)             4     3.27
/.3540 FRACTIONAL SHARE)                   11/02/18                      109.0677                  38.61             97.6200             34.56            (4.05)            2     3.27
          Subtotal                                       112.3540                              12,058.34                             10,968.00       (1,090.34)           362      3.27
                                                                                                                                                       ·----

NETFLIX COM INC                       NFLX 10/16/18               29     346.0458              10,035.33            267.6600          7,762.14       (2,273.19)
                                           10/17/18               13     372.2853               4,839.71            267.6600          3,479.58       (1,360.13)
            Subtotal                                              42                           14,875.04                             11,241.72       (3,633.32)

            TOTAL                                                                            206,588.78                             193,783.22      (12,805.56)          2,491     1.29


+
004                                                                                                                4709                                                            9of 26
                                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                                                  Bank of America Corporation
                                                                                                      [Redacted}d]
NINA FISCHMAN                                                                 Account Number:                        722


YOUR CMA ASSETS                                                                                                                                             December 01, 2018 - December 31, 2018

                                                                                                                                                                      Cumulative        Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Tota/       Estimated           Estimated             Unrealized        Total Client      Investment            Annual Current
Description                                       Quantity            Cost Basis     Market Price         Market Value           Gainl(Loss)        Investment         Return($)           Income Yield%
INVESC0 QQQ TR        SER 1                           572           101,145.07          154.2600             88,236.72           (12,908.35)             100,798        (12,561)                804      .91
      SYMBOL:QQQ         Initial Purchase: 03/13/18
      Equity 100%
      .3269 Fractional Share                                               57.09        154.2600                      50.43              (6.65)                                                   1      .91


VANGUARD 500 INDEX FUND                               563            135,743.18         229.8100           129,383.03                (6,360.15)          132,531             (3,148)         2,667      2.06
      SHSETF
      SYMBOL: VOO        Initial Purchase: 10/25/17
      Equity 100%
      .3091 Fractional Share                                               75.15        229.8100                      71.03              (4.12)                                                   2     2.06

              Subtotal (Equities)                                                                           217,741.21
              TOTAL                                                  237,020.49                             217,741.21           (19,279.28)                             (15,709)            3,474      1.60

LONG PORTFOLIO                                                                      Ac/justed/Total                    Estimated            Unrealized         Estimated           Estimated          Current
                                                                                         Cost Basis                  Market Value          Gainl(Loss)    Accrued Interest     Annual Income           Yield%

              TOTAL                                                                   471,604.70                      439,519.86          (32,084.84)                                   6,410            1.46

Total Client Investment: Cost of shares directly purchased and still held. Does not include           Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                                shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                   reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)           accounts.
of all shares purchased and still held, including shares acquired through reinvestment of             Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



+
004                                                                                                                           4709                                                                      10of 26
                                                                                             [Redactedld)
NINA FISCHMAN                                                              Account Number:                  722                      24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                              December 01, 2018- December 31, 2018

DIVIOENOS/INTEREST INCOME TRANSACTIONS                                                                                                                           Income
Date   Description                    Transaction Type                                          Quantity          Reinvestment                  Income      Year To Date
Taxable Interest
12/31 BANK DEPOSIT INTEREST                   !:I   Bank Interest                                                                                 8.47
        ML BANK DEPOSIT PROGRAM                     Income Total                                                                                 13.00
        Subtotal (Taxable Interest)                                                                                                              21-47          683.89
Taxable Dividends
12/04 BIF MONEY FUND                                Dividend                                                                                     52.63
      PAY DATE 72/03/2018
12/07 BOEING COMPANY                  * Dividend                                                                                                162.45
      HOLDING 95.0000 PAY DATE 12/07/2018
12/07 BOEING COMPANY                                Reinvestment Program                                            ... (162:45)
12/10 BOEING COMPANY                     Reinvestment Share(s)                                      .4825
        AGENT REINV AMOUNT $162.45 REINV PRICE $336.67700 QUANTITY BOT              .4825
12/71 JOHNSON ANO JOHNSON COM         * Dividend                                                                                                193.50
      HOLDING 215.0000 PAY DATE 12/11/2018
12/20 VANGUARD 500 INDEX FUND         * Dividend                                                                                                722.00
      SHS ETF HOLDING 560.1235 PAY DATE 12/20/2018
12/20 VANGUARD 500 INDEX FUND                       Reinvestment Program                                              (722.00)
        SHS ETF
12/21 VANGUARD 500 INDEX FUND            Reinvestment Share(s)                                    3.1856
        SHS ETF PRINCIPAL REINV AMOUNT $721.99    REINV PRICE $226.64200 QUANTITY BOT
                                            -- --- ----- -----
                                                                                                   3.1856
12/31 INVESCO 000 TR SER 1                       * Dividend                                                                                     240.73
      HOLDING 572.3269
               -"-· ---"··-------
                                  PAY DATE 12/31/2018
12/31 INVESCO 000 TR SER 1                         Reinvestment Program                                               (240.73)
        Subtotal (Taxable Dividends)                                                                                                          1,371.31         5,458.94
        NET TOTAL                                                                                                   (1,125.18)                1,392.78         6,142.83




+
004                                                                                                                 4709                                           11 of 26
                                                                                                                                                                    ~ Merrill lynch
                                                                                                                                                                          Bank of America Corporation

                                                                                                   [Redactedld]
NINA FISCHMAN                                                                   Account Number:                   722


YOUR CMA TRANSACTIONS                                                                                                                                  December 01, 2018 - December 31, 2018

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                              Transaction    Commissions/                   (Debit)/    Accrued Interest
Date           Description                     Transaction Type                                Quantity                    Amount        Trading_ Fees                  Credit      Earned//Paid}
Sales
12/19 • JOHNSON AND JOHNSON COM            Sale                                              -215.0000                   27,780.82                 (.36)            27,780.46
        [Redacted] [Redacted] UNIT PRICE
                                         129.2131
              Subtotal (Sales)                                                                                           27,780.82                 (.36)            27,780.46
              TOTAL                                                                                                     27,780.82                  (.36)            27,780.46
              TOTAL SECURITY PURCHASES/(DEBITS)
              TOTAL SECURITY SALES/CREDITS                                                                                                                          27,780.46

REALIZED GAINS/(LOSSES)
                                                                          Acquired Liquidation                                                                          Gains/(Losses) 0
Description                                                   Quantity           Date       Date              Sale Amount             Cost Basis           This Statement              Year to Date
       JOHNSON AND JOHNSON COM                              215.0000 10/16/18           12/17/18                   27,780.46          29,551.75                (1,771.29)
        Subtotal (Short-Term)                                                                                                                                  (1,771.29)                  10,182.90
      TOTAL                                                                                                        27,780.46          29,551.75                (1,771.29)                  10,182.90
0 - Excludes transactions for which we have insufficient data
The capital gains and losses shown above may not reflect all transactions which must be reported on your 2018 tax return. These reportable transactions will appear on your
January statement.

CASH/OTHER TRANSACTIONS
Date      Description                                 Transaction Type                                                     Quantity                         Debit                            Credit
Other Debits/Credits
                   [Redacted]
12/04     TR TO                 155                   Transfer   I Adjustment                                                                          46,390.44
          N/0 NINA FISCHMAN
          Subtotal (Other Debits/Credits)                                                                                                              46,390.44

          NET TOTAL                                                                                                                                    46,390.44



+
004                                                                                                                        4709                                                                 12 of 26
                                                                             [Redactedld]
NINA FISCHMAN                                              Account Number:                  722                          24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                  December 01, 2018 - December 31, 2018

ADVISORY AND OTHER FEES
Date         Fee Type                               Quantity   Description                                                 Debit                     Credit
12/04        Advisory Program Fee                              INV. ADVISORY FEE DEC                                     443.88
             NET TOTAL                                                                                                   443.88




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date    Descri.e..tion            Withdrawals                DeE_osits Date              Descri_p_tion                    Withdrawals            Dep_osits
    12/04   ML BANK DEPOSIT PROGRAM    46,781.00                          12/12              ML BANK DEPOSIT PROGRAM                                   193.00
    12/05   ML BANK DEPOSIT PROGRAM                                  8.00 12/20              ML BANK DEPOSIT PROGRAM                                27,781.00
                NETTOTAL                                                                                                       18,799.00




+
004                                                                                                  4709                                               13 of 26
                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                                 Bc.nk of .America Corpofcttiotl
                                                                              [RedactedJ,d]
Online at: www.mymerrill.com                              Account Number:                     722                        24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                     Net Portfolio Value:                                        $480,169.57
      WOODMERE NY 11598-2917                                                                             Your Financial Advisor:
                                                                                                         ALEXANDER Y FISCHMAN
                                                                                                         1010 NORTHERN BLVD SUITE 490
                                                                                                         GREAT NECK NY 11021-5306
                                                                                                         alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                         1-800-876-8770


                                                                                                                                                   January 01, 2019 - January 31, 2019

                                                     This Statement                   Year to Date         ASSETS                                   January 31                 December 31
                                                                                                           Cash/Money Accounts                      27,666.25                     27,995.43
                                                                                                           Fixed Income
      Total Credits                                         126.97                             126.97      Equities                                216,289.25                    193,783.22
      Total Debits                                         (366.27)                           (366.27)     Mutual Funds                            236,214.07                    217,741.21
      Securities You Transferred In/Out                                                                    Options
      Market Gains/(Losses)                              40,889.01                      40,889.01          Other

      ~l;g~il~:~~fl:~1¢[hl~W•'-·••·······                                                                      Subtotal (Long Portfolio)
                                                                                                           TOTAL ASSETS
                                                                                                                                                   480,169-57
                                                                                                                                                  $480,169.57
                                                                                                                                                                                 439,519.86
                                                                                                                                                                               $439,519.86


                                                                                                           LIABILITIES
                                                                                                           Debit Balance
                                                                                                           Short Market Value
                                                                                                           TOTAL LIABILITIES
                                                                                                           NET PORTFOLIO VALUE                    $480,169.57                  $439,519.86




      If.    Go paperless! Receive this statement onfine instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration {SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

012                                                                                                                    4709                                                                 6 of 21
                                                                 [Reifactedk!]
NINA FISCHMAN                                  Account Number:                   722                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                   January 01, 2019 - January 31, 2019


CASH FLOW                     This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts     $27,995.43                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                      include asset categories less than 1%; includes the categorical values for the
                                                                             underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                      Allocation
Other Credits                                                                                              ' 7 Equities                      94.24%
      Subtotal
                                                                                                                                              5.76%
                                                                                                       \
                                                                                                           Li] Cash/Money
DEBITS                                                                                                         Accounts
Electronic Transfers                                                                                           TOTAL                           100%
Margin Interest Charged
Other Debits
Visa Purchases
                                                                           \
                                                                            \.                 /
                                                                                                   /
                                                                                                       )
ATM/Cash Advances
                                                                                  ~---·___./
Checks Written/Bill Payment
Advisory and other fees             (366.27)       (366.27)
      Subtotal                     l366.27l        /366.271
Net Cash Flow                     ($366.27)      ($366.27)

OTHER TRANSACTIONS
Dividends/Interest Income           126.97         126.97
Dividend Reinvestments               (89.88)       (89.88)
Security Purchases/Debits
Security Sales/Credits
Closing Cash/Money Accounts     $27,666.25                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                          Mail                 Online Delivel]'_
                                                                          Statements                                       X
                                                                          Performance Reports                              X
                                                                          Trade Confirms                                   X
                                                                          Shareholders Communication                       X
                                                                          Prospectus                                       X
                                                                          Service Notices                                  X
                                                                          Tax Statements                                   X




+
012                                                                                     4709                                                                       7 of 21
                                                                                                                                                               ~ Merrill lynch
                                                                                                                                                                      Bank of America Corporation
                                                                                                       [Redactedld]
NINA FISCHMAN                                                                       Account Number:                   722



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                          January 01, 2019 • January 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average               Current            Interest on                        Closing
    Money Account Description                                        Opening Balance                 Deposit Balance                Yield%              Deposits                        Balance
    Bank of America, N.A.                                                      27,995                           27,664               1.59                  37.09                         27,665
    TOTAL ML Bank Deposit Program                                              27,995                                                                      37.09                         27,665




+
012                                                                                                                         4709                                                             Bof21
                                                                                                      [Redacted]'()]
NINA FISCHMAN                                                            Account Number:                               722                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                January 01, 2019 - January 31, 2019

CASH/MONEY ACCOUNTS                                                                  Total                      Estimated                       Estimated                Estimated                      Est. Annual
Description                                       Quantity                  Cost Basis                        Market Price                    Market Value           Annual Income                               Yield%
CASH                                                   1.25                          1.25                                                            1.25
+ML BANK DEPOSIT PROGRAM                        27,665.00                   27,665.00                                   1.0000                  27,665.00                              440                            1.59
    +FDIC INSURED NOT SfPC COVERED
            TOTAL                                                           27,666.25                                                           27,666.25                              440                            1.59

EQUITIES                                                                            Unit                         Tota/            Estimated       Estimated          Unrealized    Estimated Current
Description                      Symbol Acquired              Quantity    Cost Basis                        Cost Basis       Market Price       Market Value        Gainl(Loss)Annual Income Yield%
ALPHABET INC SHS       CL A          GOOGL 08/09/18
                                      -------------
                                                                   15 1,262.4900                           18,937-35             1,125.8900       16,888.35     .. _ (2,049.00)              ------ ------- -------

AMAZON COM INC COM                   AMZN 11/27/17                 35 1,207.9362                           42,277.77" - - - -1,718.7300           60,155.55          17,877.78
                                                                                                                             ------------

APPLE INC                             AAPL 11/27/17               453     175.8575                         79,663.48              166.4400         75,397.32         (4,266.16)                    1,323              1.75
                                           02/16/18                 1     175.9100                            175.97              166.4400            166.44              (9.47)                       3              1.75
                                           05/18/18                 1     180.7100                            180.71              166.4400            166.44            (14.27)                        3              1.75
                                           05/18/18                 1     191.0200                            191.02              166.4400            166.44            (24.58)                        3              1.75
                                           08/17 /18                1     203.1200                            203.12              166.4400            166.44            (36.68)                        3              1.75
                                           08/17 /18                1     214.5500                            214.55              166.4400            166.44            (48.11)                        3              1.75
                                           11/16/18                 1     190.5300                            190.53              166.4400            166.44            (24.09)                        3              1.75
(.8519 FRACTIONAL SHARE)                   11/16/18                       193.2621                            164.64              166.4400            141.79            (22.85)                        3              1.75
          Subtotal                                        459.8519                                         80,983.96                               76,537.75          (4,446.21}                    1,344             1.75
BOEING COMPANY                          BA 10/03/18                95     392.5670                         37,293.87              385.6200         36,633.90            (659.97)                       781            2.13
/.4825 FRACTIONAL SHARE)                   12/10/18                       336.6839                            162.45              385.6200            186.06              23.61                          4            2.13
          Subtotal                                            95.4825                                      37,456.32                               36,819.96            (636.36)                       785            2.13
JPMORGAN CHASE & CO                    JPM 06/15/18               111     107-2699                         11,906.96              103.5000         11,488.50            (418.46)                       356            3.09
                                           11/02/18                 1     112.7700                            112-77              103.5000            103.50               (9.27)                        4            3.09
(.3540 FRACTIONAL SHARE)                   11/02/18                       109.0677                             38.61              103.5000             36.64               (1.97)                        2            3.09
---
          Subtotal                                        112.3540
                                                                         ------------ - - -------------
                                                                                                            12,058.34                              11,628.64              _.   __
                                                                                                                                                                 ___________(429.70)
                                                                                                                                                                            ,, _                       362            3.09
NETFUX COM INC                        NFLX 10/16/18                29     346.0458                         10,035-33              339.5000          9,845.50            (189.83)
                                           10/17 /18               13     372.2853                          4,839.71              339.5000          4,413.50            (426.21)
            Subtotal                                               42                                       14,875.04                              14,259.00            (616.04)
            TOTAL                                                                                         206,588.78                             216,289.25            9,700.47                    2,491              1.15


+
012                                                                                                                              4709                                                                                 9of21
                                                                                                                                                                            ~ Merrill lynch
                                                                                                                                                                                    Bonk of- America Cotporation

                                                                                                     [Redacted],d]
NINA FISCHMAN                                                                 Account Number:                        722


YOUR CMA ASSETS                                                                                                                                                      January 01, 2019 • January 31, 2019

                                                                                                                                                                          Cumulative      Estimated
MUTUAL FUNDS/CLDSED END FUNDS/UIT                                           Total      Estimated           Estimated                Unrealized        Total Client        Investment         Annual Current
Description                                        Quantity           Cost Basis     Market Price        Market Value              Gainl(Loss)        Investment           Return($)        Income Yield%
INVESC0 000 TR        SER 1                             573          101,297.66        168.1600              96,355.68                 (4,941.98)          100,798             (4,442)            806       .83
      SYMBOL: QQQ             Initial Purchase: 03/13118
      Equity 100%
       .9045 Fractional Share                                             145.22        168.1600                     152.10                 6.88                                                     2      .83


VANGUARD 500 INDEX FUND                                563           135,743.18        248.0100            139,629.63                   3,886.45           132,531              7,098          2,667      1.90
      SHS ETF
      SYMBOL: VOO             Initial Purchase: 10/25/17
      Equity 100%
       .3091 Fractional Share                                              75.15       248.0100                       76.66                  1.51                                                    2     1.90

              Subtotal (Equifies)                                                                          236,214.07
              TOTAL                                                  237,261.21                            236,214.07                  (1,047.14)                               2,656          3,477       1.47

LONG PORTFOLIO                                                                      Adjustedl7otal                         Estimated          Unrealized         Estimated           Estimated           Current
                                                                                        Cost Basis                   Market Value            Gain/(Loss)    Accrued Interest     Annual Income            Yield%

              TOTAL                                                                   471,516.24                      480,169.57               8,653.33                                   6,407             1.33

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



+
012                                                                                                                             4709                                                                       10of21
                                                                                                                   [Redacte<J],dJ
NINA FISCHMAN                                                                          Account Number:                              722                             24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                                January 01, 2019 - January 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                           Income
Date   Description                    Transaction           ~ype                                                       Quantity                Reinvestment                   Income        Year To Date
Taxable Interest
01/31       BANK DEPOSIT INTEREST          o Bank Interest                                                                                                                       1.09
            ML BANK DEPOSIT PROGRAM          Income Total                                                                                                                       36.00
            Subtotal (Taxable Interest)                                                                                                                                         37.09             37.09
Taxable Dividends
01/03 INVESCO QQQ TR SER 1             Reinvestment Share(s)                                                            1.5776
      PRINCIPAL REINV AMOUNT $240.72 REINV PRICE $152.58800 QUANTITY BOT                                     1.5776
01/31 JPMORGAN CHASE & CO             ' Dividend                                                                                                                                89.88
      HOLDING 112.3540 PAY DATE 01/31i2019
01/31 JPMORGAN CHASE & CO                    Reinvestment Program                                                                                         (89.88)
            Subtotal (Taxable Dividends}                                                                                                                                        89.88             89.88
            NET TOTAL                                                                                                                                     (89.88)             126.97             126.97

ADVISORY AND OTHER FEES
Date             Fee Type                                            Quantity                       Description                                                      Debit                       Credit
01/03            Advisory Program Fee                                                               INV. ADVISORY FEE JAN                                           366.27
                 NETTOTAL                                                                                                                                           366.27




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date        Descrip__yon                         Withdrawals     ------------------------   -
                                                                                                      p_~pq_~!~~   Date             __ !?_f!_~_~_riptj_q_n_ _ _         Withdrawals              DeE_OSits
    01/03       ML BANK DEPOSIT PROGRAM                     366.00
                   NET TOTAL                                366.00




+
012                                                                                                                                                4709                                             11 of 21
                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                            Bonk of America Cotporation
                                                                              [RedactedJ.d]
Online at: www.mymerrill.com                              Account Number:                     722                   24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                                   $0.00
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com
                                                                                                     1-800-876-8770


•     CMA® ACCOUNT                                                                                                                           February 01, 2019 • February 28, 2019

                                                     This Statement                   Year to Date    ASSETS                                   February28                  January 31
                                                                                                      Cash/Money Accounts                                                  27,666.25
                                                                                                      Fixed Income
      Total Credits                                            5.96                      132.93       Equities                                                            216,289.25
      Total Debits                                      (27,672.21)                  (28,038.48)      Mutual Funds                                                        236,214.07
      Securities You Transferred In/Out                (459,294.56)                 (459,294.56)      Options
      Market Gains/(Losses)                               6,791.24                    47,680.25       Other
                                                                                                          Subtotal (Long Portfolio)                                      480,169.57
                                                                                                      TOTAL ASSETS                                                      $480,169.57

                                                                                                       LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                                              $480,169.57




             Go paperless! Receive this statement online instead of by mail. Visit mymerril/.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration /SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

022                                                                                                               4709                                                             6of 24
                                                                 [Redactedld]
NINA FISCHMAN                                  Account Number:                  722                     24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                           February 01, 2019 - February 28, 2019


CASH FLOW                     This Statement    Year to Date             DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts     $27,666.25                                                            Mail               Online Defive!X_
CREDITS                                                                  Statements                    X
Funds Received                                                           Performance Reports           X
Electronic Transfers                                                     Trade Confirms                X
Other Credits                                                            Shareholders Communication    X
     Subtotal                                                            Prospectus                    X
                                                                         Service Notices               X
DEBITS                                                                   Tax Statements                X
Electronic Transfers
Margin Interest Charged
Other Debits                    (27,615.05)     (27,615,05)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees              (57.16)       (423.43)
     Subtotal                   (27,672.21)     (28,038.48)
Net Cash Flow                  ($27,672.21)    ($28,038.481

OTHER TRANSACTIONS
Dividends/Interest Income              5.96         132.93
Dividend Reinvestments                              (89.88)
Security Purchases/Debits
Security Sales/Credits
Closing Cash/Money Accounts




+
022                                                                                   4709                                                  7of24
                                                                                                                                                            ~ ~~o~~!!!c~!~o!~n
                                                                                                      [Redacted]{!]
NINA FISCHMAN                                                                       Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                      February 01, 2019 - February 28, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                               Average             Current         Interest on                       Closing
    Money Account Description                                        Opening Balance               Deposit Balance                  Yield%           Deposits                       Balance
    Bank of America, N.A.                                                      27,665                             4,926               _oo                5.96                               0
 TOTAL ML Bank Deposit Program                                                 27,665                                                                    5.96                               0




YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                             Income
Date   Description                    Transaction Type                                             Quantity                                                      Income       Year To Date
Taxable Interest
02/05 BANK DEPOSIT INT 02/05                     o Bank Interest                                                                                                   5.96
           Subtotal (Taxable Interest)                                                                                                                             5.96              43.05
Taxable Dividends
02/01      JPMORGAN CHASE & CO                     Reinvestment Share(s)                              .8722
           AGENT REINV AMOUNT         $89.88 REINV PRICE $103,04700 QU/\NTITY BOT         ,8722
           Subtotal (Taxable Dividends)                                                                                                                             .00              89.88
           NET TOTAL                                                                                                                                               5.96             132.93




+
022                                                                                                                         4709                                                          Bof 24
                                                                                                                                         [Redacted],d]
NINA FISCHMAN                                                                                                    Account Number:                         722                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                                         February 07, 207 9 - February 28, 2019


SECURITIES YOU TRANSFERRED IN/OUT
Date        Description                                                                           Transaction Type                                               Quantity      Value of Securities     Year To Date
02/06       AMAZON COM INC COM                                                                    Transfer/ Adjustment                                          -35.0000                (57,409.10)
                      [Redacted]
            TR TO                  155 N/0 NINA FISCHMAN
02/06       ALPHABET INC SHS CLA                                                                  Transfer/ Adjustment                                          -15.0000                (16,843.35)
            TR TO reed,ctedJ155 N/0 NINA FISCHMAN

02/06       APPLE INC                                                                             Transfer/ Adjustment                                         -459.0000                (79,976.16)
                      [Redacted]
            TR TO                  155 N/0 NINA FISCHMAN
02/06       BOEING COMPANY                                                                        Transfer/ Adjustment                                          -95.0000                (39,055.45)
                      [Redacted]
            TR TO                  155 N/0 NINI\ FISCHMAN
                                                ---- - -- ... ------   - - - - --------- - ----                      ---------------- -----------

02/06       INVESCO OOQ TR SER 1                                                                  Transfer/ Adjustment                                         -573.0000                (97,707.96)
            TR TO [Redac<ed]155 N/0 NINA FISCHMAN
                                                                                                                                                                                            ---~~
02/06       VANGUARD 500 INDEX FUND                                                               Transfer   I   Adjustment                                    -563.0000            (141,194.77)
            SHS ETF TR TO [Redac<ed]155 N/0 NINA FISCHMAN

02/06       JPMORGAN CHASE & CO                                                                   Transfer/ Adjustment                                         -113.0000                (11,722.62)
            TR TO JR"""~155 N/0 NINA FISCHMAN
02/06        NETFLIX COM INC                                                                      Transfer/ Adjustment                                          -42.0000                (14,791.98)
                      [Redacted]
             TR TO                 155 N/0 NINA FISCHMAN
02/07       APPLE INC                                                                                        Transfer Out                                         -.8519                   (145.62)
02/07        BOEING COMPANY                                                                       Security Transfer Out                                           -.4825                   (195.49)
02/07        INVESCO QQQ TR             SER 1                                                                Transfer Out                                         -.9045                   (152.16)
02/07       VANGUARD 500 INDEX FUND                                                               Security Transfer Out                                           -.3091                    (76.75)
             SHS ETF
02/07        JPMORGAN CHASE & CO                                                                  Security Transfer Out                                           -.2262                    (23.15)
             NET TOTAL                                                                                                                                                              (459,294.56)       (459,294.56)

CASH/OTHER TRANSACTIONS
Date     Description                                                    Transaction Type                                                                         Quantity       Debit                        Credit
Other Debits/Credits
                 [Redacted)
02/06    TR TO                155                                       Transfer/ Adjustment                                                                                27,272.07



+
022                                                                                                                                                              4709                                            9of24
                                                                                                                                             ~ ~~!~!!!c~x:o~~n
                                                                                       (Redacted}d]
NINA FISCHMAN                                                        Account Number:                  722


YOUR CMA TRANSACTIONS                                                                                                              February 01, 2019 - February 28, 2019

CASH/OTHER TRANSACTIONS (continued)
Date        Description                       Transaction Type                                              Quantity                 Debit                       Credit
Other Debits/Credits
            N/0 NINA FISCHMAN
                     [Redacted]
02/07       TFRTO                 7155        Account Transfer
------~,Redacted]"'·
02/13       TFR TO                7155        Transfer/ Adjustment                                                                 342.98
            Subtotal (Other Debits/Credits)                                                                                      27,615-05

            NET TOTAL                                                                                                            27,615.05

ADVISORY AND OTHER FEES
Date            Fee Type                                      Quantity   Description                                                 Debit                        Credit
02/04          Advisory Program Fee                                      INV. ADVISORY FEE FEB                                      400.14
02/12           Advisory Program Fee                                     REFUND/ADJUSTMENT                                                                      342.98
               NET TOTAL                                                                                                             57.16




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date      Descrip_tion                      Withdrawals                Dep_osits Date              Descri_p_tion                    Withdrawals              Dep_osits
    02/01     ML BANK DEPOSIT PROGRAM                                          1.00 02/05              ML BANK DEPOSIT PROGRAM           27,266.00
    02/04     ML BANK DEPOSIT PROGRAM               400.00
                  NET TOTAL                                                                                                              27,665.00




+
022                                                                                                         4709                                                    70 of 24
Exhibit M
   ~ Merrill Lynch
           Bank of America Corporation
                                                                 Account No.
                                                                  [RedactedJ?, SS
                                                                                                         Taxpayer No.
                                                                                                         XXX-XX-[Rodoc,od)
                                                                                                                                                                                                                    f'a.9..e
                                                                                                                                                                                                               1 of 14
                                                                                                                                                                                                                                       _J
                                                                  2017 TAX REPORTING STATEMENT

                                                                                    ORIGINAL 1099 02/12/2018



         NINA FISCHMAN                                                                        Table of Contents                                                                                                                Pag_e
         703 CARLYLE ST
         WOODMERE NY 11598-2917                                                               Summary Pages ................................. .                                                                                   3
                                                                                              Sale Proceeds and Gain/Loss Details                                                                                                 7
                                                                                              Amortization and Accretion Information                                                                                              8
                                                                                              Dividend Income Activity ................................. .                                                                        9
                                                                                              Interest Income Activity ..........................................................................................                10
                                                                                              Other Distributions and Charges ............................................................................                       13




        8                             Merrill Lynch would like you to note the following item(s) which may affect your tax return. Please discuss these
                                      matters with your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

\II broker-dealers are required to report to the IRS both the date acquired and cost basis on a sale of a "covered security." Legislation requires reporting the gross proceeds of the
;ales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." The gain/loss information for a "noncovered security" is included for your
nformation, but will not be transmitted to the IRS.
~
                            Account No.          Taxpayer No.        Page
                            [Redacte>d]
                                          7155   XXX-XX-[Rodaetod)   2 of 14
    ~~!~!!!ic~!!a~~n

NINA FISCHMAN
                            2017 TAX REPORTING STATEMENT




                       THIS PAGE WAS INTENTIONALLY LEFT BLANK
 ~ Merrill Lynch
          Bank of America Corporation
                                                                            Account No.
                                                                            jRedactedJJ, SS
                                                                                                                  Taxpayer No.
                                                                                                                  XXX-XX-jRadaclad)
                                                                                                                                                                                                     Page
                                                                                                                                                                                                    3 of 14
                                                                                                                                                                                                                    _J
                                                                                              ORIGINAL 1099 02/12/2018

        NINA FISCHMAN                                                                         Your Financial Advisor 4709                          Payer:
        703 CARLYLE ST                                                                        ALEXANDER Y FISCHMAN                                 Merrill Lynch, Pierce, Fenner & Smith Inc
        WOODMERE NY 11598-2917                                                                1010 NORTHERN BLVD SUITE 490                         1500 American Boulevard, NJ2-150-01-13
                                                                                              GREAT NECK, NY 11021-5306                            Pennington, NJ 08534-4129
                                                                                                                                                   Federal Identification Number XX-XXXXXXX




                                                                             2017 TAX REPORTING STATEMENT
Form 1099-DIV                2017 Dividends and Distributions                (0MB NO. 1545-011 O)           Form 1099-INT                        2017 Interest Income                     (0MB NO. 1545-0112)

                                                                                                Amount                                                                                                        Amount
1a   Total Ordinary Dividends                Sched. 8, Line 5 &/or Form 1040, line 9a            958.33      1     Interest Income                            Sched. B. line 1 &/or Form 1040, line Ba         137.65
1b   Qualified Dividends                     Form 1040, Line 9b                                  958.33      2     Early Withdrawal Penalty                   Form 1040, Line 30                                 0.00
2a   Total Capital Gain Distributions        Sched. D, line 73 or Form 7040, Line 13             144.13      3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                              187.50
2b   Unrecap. Sec. 1250 Gain                 Sched. D, line 19                                     0.00      4     Federal Income Tax Withheld                Form 1040, Line 64                                 0.00
2c   Section 1202 Gain                       See Sched. D Instructions                             0.00      5     Investment Expenses                        Sched. A, Line 23 (Amt. inc. in Line 1)            0.00
2d   Collectibles (28%) Gain                 Sched. D, Line 18                                     0.00      6     Foreign Tax Paid                           Form 1116 &/or Form 1040, Line 48                  0.00
3    Nondividend Distributions               See Publication 550                                   0.00      7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 64                                    0.00      8     Tax-Exempt Interest                        Form 1040, Line 8b                              2,395.14
5    Investment Expenses                     Sched. A, Line 23 (Amt. inc. in Line 1a)              0.00      9     Specified Private Activity Bond Interest   See Instructions for Form 6257                      0.00
6    Foreign Tax Pa id                       Form 1116 &/or Form 1040, Line 48                     0.00      10    Market Discount                            See Instructions                                    0.00
7    Foreign Country or U.S. Possession      See Instructions                                                11    Bond Premium                               See Instructions                                    0.00
8    Liquidation Distributions Cash          See Instructions                                      0.00      12    Bond Premium on Treas. Obligations         See Instructions                                    0.00
9    Liquidation Distributions Non-Cash      See Instructions                                      0.00      13    Bond Premium on Tax-Exempt Bond            See Instructions                                  429.97
10   Exempt-Interest Dividends               Form 1040, Line Sb                                    0.00      14    Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions                                Various
11   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                        0.00




                     Summary of 2017 Original Issue Discount Items                                                                         Summary of 2017 Sales Proceeds

                                                                                        Amount                                                                                                             Amount
     Original Issue Discount                 See Publication 1212                          0.00                    Sales Proceeds                             See Form 8949                               40,942.74
     Market Discount                         See Publication 1212                          0.00                    Federal Income Tax Withheld                Form 1040, Line 64                               0.00
     Acquisition Premium                     See Publication 1212                          0.00
     OJD on U.S. Treasury Obligations        See Publication 1212                          0.00
     Tax-Exempt Original Issue Discount      See Publication 1212                          0.00             Gross Proceeds from each of your 2017 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2017                  Refer to the 2017 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                   this statement.



                   This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                                         You may reach a Tax Representative at             800.637.6326.

               Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                             Member, Securities Investor Protection Corporation (SIPC)
     ~ Merrill Lynch
                 Bank of America Corporation
                                                                                                  Account No.
                                                                                                  [RedactadJ
                                                                                                             7155
                                                                                                                                                   Taxpayer No.
                                                                                                                                                   XXX-XX-[Rodacladj
                                                                                                                                                                                                                                                            Page
                                                                                                                                                                                                                                                           4 of 14
                                                                                                                                                                                                                                                                               _J
              NINA FISCHMAN
                                                                                                   2017 TAX REPORTING STATEMENT
   Form 1099-MISC                             2017 Miscellaneous Income                            (0MB NO. 1545-0115)                                                                   Distributions and Charges•
                                                                                                                          Amount                                                                                                                                      Amount
    2    Royalties                                            Sched. E, Line 4                                                0.00                  Limited Partnership Income                                                                                            0.00
    3    Other Income                                         Form 1040, Line 21                                              0.00                  Non-Reportable Dividends and Interest                                                                                 0.00
    4    Federal Income Tax Withheld                          Form 1040, Line 64                                              0.00                  Non-Reportable Tax-Exempt Interest                                                                                    0.00
    8    Sub. Payments in Lieu of Div. or lnt.                Form 1040, Line 21                                              0.00                  Taxable Muni Accrued Int. Paid Activity                                                                               0.00
                                                                                                                                                    Non-Tax Muni Accrued !nt. Paid Activity                                                                           2.310.79
                                                                                                                                                    Other Accrued Interest Paid                                                                                          47.28
                                                                                                                                                    Margin Interest                                                                                                       0.00
                                                                                                                                                    Fees                                                                                                              1,867.20
                                                                                                                                                    Non-Reportable Distribution Expenses                                                                                  0.00
                                                                                                                                                    Excess Bond Premium                                                                                                   0.00
                                                                                                                                                    Additional Bond Premium                                                                                               0.00

   This is important tax information and is being furnished to the Internal Revenue Service. If you                                           ~Dollar amounts above may reflect as net, please review the detail section to determine impact.
   are required to file a return, a negligence penalty or other sanction may be imposed on you if                                             This information is not reported to the IRS, consult with your Tax Advisor for more information.
   this income is taxable and the IRS determines that it has not been reported.

                                                                        INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
"he amounts listed on Forms 1099-DIV, 1099-INT. 1099-MlSC, 1099-O1D and 1099-B represent dividends, interest. mlscellaneous               1099-DIV - DIVIDENDS AND DISTRIBUTIONS                                                                              (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year.                  Line la - Shows total ordinary dividends that are taxable, Include this amount on line 9a of Form 1040 or 1040A. Also report it on
Fyou are an investor in a limited partnership. information concerning your dlstrlbutive share of the partnership's taxable income or      Schedule B (Form 1040A or 1040), if required.
oss (Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the      Line 1b • Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates. See the Instructions for Form
imited partnership, for inclusion on your income tax return.                                                                              1040/1040A for how to determine this amount. Report the eligible amount on line 9b. Form 1040 or 1040A. The amount shown may be
                                                                                                                                          dividends a corporation paid directly to you as a participant (or beneficiary of a participant) in an employee stock ownership plan
~ominees - If your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,         (ESOP). Report it as a dividend on your Form 1040/1040A but treat it as a plan distribution, not as investment income, for any other
'OU are considered a nominee recipient. You must file and furnish Form 1099-DIV, 1099-!NT. 1099-MISC, 1099-O1D or 1099-8. as              purpose
1pplicable, with the IRS, for each of the other owners to show their share of the income. A husband or wife is not required to file a     Line 2a * Shows total capital gain distributions from a regulated investment company or real estate investment trust. Report the
1ominee return to show amounts owned by the other. See the General Instructions for Certain Information Returns .                         amounts shown on line 2a on Schedule O (Form 1040), line 13. But. if no amount is shown on lines 2c-2d and your only capital gains
'oreign Tax Paid - You may be able to claim this foreign tax as a deductlon or a credlt on Form 1040. See the instructions for Form       and losses are capital gain distributions, you may be able to report the amounts as shown on line 2a on line 13 of Form 1040 (line 10 of
 040. Foreign country or U.S. possession wi!! always be displayed as various.                                                             Form 1040A} rather than Schedule D. See the Instructions for Form 1040 or 1040A.
~ackup Withholding -Persons not furnishing their taxpayer identification number to the payer become su~ect to backup withholding          Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property.
in certain payments at a rate of 28%. including dividends, interest, and gross proceeds from dispositions of securities. See Form W-9
                                                                                                                                          Report this amount on the Unrecaptured Section 1250 Gain Worksheet-line 19 in the Schedule D instructions (Form 1040).
or information on backup withholding. Include this amount on your income tax return as tax withheld.                                      Line 2c * Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
                                                                                                                                          an exclusion. See the Instructions for Schedule D (Form 1040).
 099-MISC - MISCELLANEOUS INCOME                                                                               (0MB No. 1545-0115)        Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required, use this amount when completing the 28% Rate
:ach royalty trust is required to provide their shareholders with detal!ed information regarding !terns of trust income and deductions.   Gain Worksheet-line 18 in the Instructions for Schedule D (Form 1040),
3ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MlSC,        Line 3 - Shows the part of the distribution that is nontaxable because it is a return of your cost (or other basis). You must reduce your
'OU should be careful not to report this income on your tax return twice.                                                                 cost (or other basis) by this amount for figuring gain or loss when you sell your stock. But if you get back all your cost (or other basis),
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040).                                                report future distributions as capital gains. See Publication 550.
.ine 2 - Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040).                       Line 5 - Shows your share of expenses of a nonpublicly offered regulated investment company. generally a nonpublicly offered mutual
.ine 3 - Generally. report this amount on the "Other Income" line of Form 1040 and identlfy the payment. The amount shown may be          fund. Jf you file Form 1040. you may deduct these expenses on the "Other Expenses" line on Schedule A (Form 1040) subject to the
1ayments you received as the beneficiary of a deceased employee. prizes, awards, taxable damages, or other taxable income. See            2% limit This amount is included on line la.
'ublication 525. If it is trade or business income, report this amount on Schedule C or F (Form 1040) .                                   Lines 8 and 9 - Shows cash and noncash liquidation distributions.
.ine 8 • Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a    Line 10 - Shows exempt-lnterest dividends from a mutual fund or other regulated investment company. Include this amount on line Sb of
 oan of your securities. Report on the "Other Income" line of Form 1040.                                                                  Form 1040 as tax-exempt interest.
                                                                                                                                          Line 11 - Shows exempt,interest dividends suqject to the alternative minimum tax. This amount is included on line 10. See the
                                                                                                                                          Instructions for Form 6251.
     ~ Merrill Lynch
                  Bank of America Corporation
                                                                                                   Account No.
                                                                                                    [Redaeled]
                                                                                                                 7155
                                                                                                                                                    Taxpayer No.
                                                                                                                                                    XXX- XX-[f!od<tetod]
                                                                                                                                                                                                                                                              Page
                                                                                                                                                                                                                                                            5 of 14
                                                                                                                                                                                                                                                                                _J
                NINA FISCHMAN

                                                                                                    2017 TAX REPORTING STATEMENT
099*1NT   *   INTEREST INCOME                                                                                     (0MB No. 1545*0112)
·he information provided may be different for covered and noncovered securities. For a description of covered securities. see the          Une 6 - For a taxable covered security. shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium. unless you notified the payer in writing in               010 that is included as interest on your income tax return. If an amount is reported on this line, see the instructions for Form 1040
1ccordance with Regulations section 1.6045-l(n)(S) that you did not want to amortize the premium under section 171. or for a               (Schedule 8). If there is an amount on both lines 6 and 11, for a tax-exempt obligation that ls a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer may report a gross amount for both the interest paid to you and the           January 1, 2017, and issued with O!O. the amount on line 6 shows the amount of acquisition premium amortization for the year that
1remium amortization allocable to the payment(s). If you did notify your payer that you dld not want to amortize the premium on a          reduces the amount of your tax-exempt 010 for the year,
axab!e covered security. then your payer will only report the gross amount of interest paid to you. For a noncovered security acquired     Line 8 • Shows 010 on a U.S. Treasury obligation for the part of the year you owned it. Report this amount as interest income on your
1t a premium, your payer is only required to report the gross amount of interest paid to you.                                              federal income tax return, and see Publication 1212 to figure any appropriate atjjustments to this amount. This 010 is exempt from state
.ine 1 • Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May     and local income taxes and is not included on line 1.
,Jso show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds, qualified energy            line 11 - For a tax-exempt obligatlon that is a covered security acquired on or after January 1, 2017, shows the tax-exempt O!O on the
:onservation bonds, qualified zone academy bonds, qualified school construction bonds. and build America bonds that must be                obligation for the part of the year you owned lt. In general. report the amount of tax-exempt 010 on line 11 on line 8b on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2017 on the credit allowance dates (March 15.
                                                                                                                                           1099·6. PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                             (OMB•1545•0715)
 une 15, September 15, and December 15). For more information, see Form 8912.
                                                                                                                                           Applicable check box on Form 8949. indicates where to report this transaction on Form 8949 and Schedule 0, and which check box is
.ine 3 • Shows interest on U.S. Savings Bonds, Treasury bills, Treasury bonds. and Treasury notes. This may or may not be all
                                                                                                                                           appllcable. See the Instructions for Schedule O and/or Form 8949.
axable. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1 .
                                                                                                                                           Code A• Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine S • Any amount shown is your share of investment expenses of Unit Investment Trust or a single-class REMJC. If you file Form
                                                                                                                                           Code B • Indicates a short-term transaction for which the cost or other basis is not being reported to the IRS.
 040, you may deduct these expenses on the "Other expenses" line of Schedule A (Form 1040) subject to the 2% limit. This amount
                                                                                                                                           Code D • Indicates a long-term transaction for which the cost or other basis is being reported to the IRS.
 s included on line 1.
                                                                                                                                           Code E - Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 8 • Shows tax-exempt interest paid to you during the calendar year by the payer. Report this amount on line 8b of Form 1040 or
                                                                                                                                           Code X - Indicates a transaction for which the holding period is unknown,
·arm 1040A. This amount may be su~ect to backup withholding. See line 4.
                                                                                                                                           Line 1a • Shows a brief description of the item or service for which amounts are being reported.
.ine 9 • Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                           line 1b - This line may be blank lf J1ne 5 is noted or lf the securities sold were acquired on a variety of dates. For short sales. the date
·orm 6251.
                                                                                                                                           shown is the date you acquired the security delivered to close the short sale.
.ine 10 • For a taxable or tax-exempt covered security. if you made an election under section 1278(b) to include market discount in        line 1c. Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5),
                                                                                                                                           the short sale.
,hows the market discount that accrued on the debt instrument during the year while held by you. unless it was reported on Form
                                                                                                                                           Line 1d. Shows the cash proceeds. reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks,
  099-0!0. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040 or 1040A.
                                                                                                                                           debt, commodities, forward contracts. non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
 ilarket discount on a tax-exempt security is includible ln taxable income as interest income.
                                                                                                                                           the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 .ine ,, - For a taxable covered security, shows the amount of premium amortization allocable to the interest payment(s). unless you
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
 Iotified the payer in wrltlng in accordance with Regulatlons section 1.6045-l(n)(S) that you did not want to amortize bond premium
                                                                                                                                           transfer of property to a foreign corporation. losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 mder section 171. If an amount ls reported on this line. see the Instructions for Form 1040 (Schedule B). If the amount on this line is   This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 Ireater than the amount of interest paid on the covered security. see Regulations section 1.171-2(a)(4).
                                                                                                                                           or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 .ine 12 • For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortization allocable to the            Line 1e • Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 nterest payment(s). unless you notified the payer in writing in accordance with Regulations section 1.6045-l(n)(S) that you did not
                                                                                                                                           option granted or acquired on or after January 1. 2014, the basis has been aqjusted to reflect your option premium. If the securities were
 vant to amortize bond premium under section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule      acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 3). If the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation. see Regulations section       required, to aqjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
  .171-2(a)(4),
                                                                                                                                           option, the basis has not been aqjusted to include any amount related to the option that was reported to you on a Form W-2. lf line 5 is
 .ine 13 • For a tax-exempt covered security. shows the amount of premium amortization allocable to the interest payment(s). If the
                                                                                                                                           noted, line le may be blank. See the lnstructlons for Form 8949, Instructions for Schedule 0, or Publication 550 for details.
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security. the excess is a nondeductible loss.
                                                                                                                                           line 1f. Shows the amount of accrued market discount. For details on market discount, see the Instructions for Schedule O (Form
 >ee Regulations section 1.171-2(a){4){ii).                                                                                                1040), Instructions for Form 8949, and Publication 550. If line 5 is noted, line 1f may be blank.
 .ine 14 • Shows CUSIP number(s) for tax-exempt bond(s) on which tax-exempt interest was paid. or tax credit bond(s) on which
                                                                                                                                           line 1g • Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales, see the Instructions for
 axable interest was paid or tax credit was allowed, to you during the calendar year.                                                      Schedule D (Form 1040), Instructions for Form 8949, and Publication 550. If line 5 is noted, line 1g may be blank.
 099-0ID. ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)         Line 3 • If noted, the basis on line le has been reported to the IRS and Hne 2 must be noted. If line 3 is noted on Form(s) 1099-B and
lie information provided may be different for covered and noncovered securities. For a description of covered securities, see the          NO aqjustment is required. see the Instructions for your Schedule Das you may be able to report your transaction directly on Schedule
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer may report a gross amount for both         D. If Ordinary is noted on line 2, an adjustment may be required.
he 0ID and the acquisition premium amortization for the year. For a noncovered security acquired with acquisition premium, your            Line 5. If noted, the securities sold were noncovered securities and lines lb, le, 1f, 1g and 2 may be blank. Generally, a noncovered
iayer is only required to report the gross amount of 010.                                                                                  security means: stock purchased before 2011, stock ln most mutual funds purchased before 2012, stock purchased in or transferred to a
.ine 1 - Shows the O!O on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest lncome       dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
In your income tax return. However, depending on the type of debt instrument. the issue or acquisition date. and other factors (for        contracts entered into before 2014.
:xample, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon). you may have to figure the correct       Line 6 - If the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line ld was
1mount of 010 to report on your return. See Publication 1212 for detalls on how to figure the correct 010                                  adjusted for premium.
.ine 5 •Fora covered security acquired wlth DID, if you made an election under section 1278(b) to include market discount in income         line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
Is it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5). shows the      structure reported on line ld. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        separate statement
.ecurity acquired on or after January 1, 2017, and issued with 010, shows the market discount that accrued on the obligation during         Line 12. If applicable. this is noted on Form(s) 1099-B.
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040 or 1040A. Market discount on a tax-exempt security is includible in taxable income as interest income.
~ ~~!~!!~ic~!:o~~n        Account No.
                          ]RedactedJ
                                     7155
                                            Taxpayer No.
                                            XXXMXXM[Redaciod)
                                                                 Page
                                                                6 of 14
                                                                          _J
   NINA FISCHMAN

                          2017 TAX REPORTING STATEMENT




                     THIS PAGE WAS INTENTIONALLY LEFT BLANK
    ~ ~~!~!!t~i:o~~n                                                      Account No.
                                                                          [RedaCled]
                                                                                     7155
                                                                                                               Taxpayer No.
                                                                                                                XXX-XX-(Rodaetod]
                                                                                                                                                                                               Page
                                                                                                                                                                                             7 of 14
                                                                                                                                                                                                            _J
          NINA FISCHMAN

                                                                           2017 TAX REPORTING STATEMENT
rhe following sections are provided to facilitate your review and the preparation of your tax return.
fhe 2017 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1. 2011, Mutual Funds acquired on or after January 1, 2012, Option
fransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
m16. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
~onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
10ncovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
fistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
1bligations includes the accretion of OID.
                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.

Form 1099-B                                     2017 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                                1f. Accrued          1g. Wash Sale
I a. Description of Property                           Acquired or Disposed                 1d. Proceeds     1e. Cost Basis               Market Discount        Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis reported to IRS - Form 8949, Part I, (A)
'J.S. TREASURY NOTE                            CUSIP Number         912828K74
 2.000% AUG 15 2025
    30000.0000 Sale                                      09/11/17     12/06/17                 29,385.94              29,925.00                       0,00                    0.00                  (539.06)

rRIBOROUGH BROG & TUNL                         CUS/P Number         89602RDJ1
 AUTH N Y GEN REV 1 PRF22
 FEB09 05.000%NOV15 2026
    10000.0000 Sale                                      09/25/17     12/12/17                 11,556.80              11,688.98     (A}               0.00                    0.00                  (132.18)


:::overed Short Term Capital Gains and Losses Subtotal                                         40,942.74             41,613.98                        0.00                    0.00                 (671.24)

~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                        40,942.74             41,613.98                        0.00                    0.00                 (671.24)


,ALES PROCEEDS AND NET GAINS AND LOSSES                                                        40,942.74             41,613.98                        0.00                    0.00                 (671.24)
:::OVERED SHORT TERM GAINS/LOSSES                                                                                                                                      (671.24)
     (A) The Cost Basis reflects adjustments for amortized and/or accreted amounts, details regarding these adjustments are reflected in the Amortization and Accretion
         Information section.
   ~        ~~!~!!!ic~!:o~~n
                                                                  Account No.
                                                                  [Redacted]
                                                                               7155
                                                                                                  Taxpayer No.
                                                                                                   xxx~   XX-[Roda<la<I)
                                                                                                                                                                          !'~_gg
                                                                                                                                                                         8 of 14
                                                                                                                                                                                     _J
         NINA FISCHMAN

                                                                  2017 TAX REPORTING STATEMENT
  REALIZED COST BASIS INFORMATION FOR SECURITIES SUBJECT TO AMORTIZATION/ACCRETION AS OF DECEMBER 31, 2017
                                                                                                 Date                      Adjusted          Amortization/ Accretion
;ecurity Description                                         CUSIP                    Quantity   Acquired                  Cost Basis   Year-To-Date      Life-To-Date       Sales Price

rRIBOROUGH BRDG & TUNL                                   89602RDJ1             10000.0000     09/25/17           11,688.98              (70.02)          (70.02)        11,556.80
 AUTH N Y GEN REV 1 PRF22
 FEB09 05.000%NOV15 2026
{ear-to-Date and Life-to-Date amortization/accretion figures are net adjustments and may include original issue discount. and/or premium or market discount adjustments, if
1pplicable. These figures assume that you have made all elections to amortize bond premiums on a current basis. A negative figure indicates a net reduction in cost basis due
:o such factors as premium amortization. The adjusted cost basis reflects adjustments for amortized and/or accreted amounts. This information is provided to you in order to
issist in tax preparation and is based on information available to Merrill Lynch. It may not reflect all transactions or cost adjustment methods available to you. Please consult
four Tax Advisor for more information.
   ~        ~~!~!!~ic~!:o~~n
                                                          Account No.
                                                           [Reda,:te,;]7155
                                                                                             Taxpayer No.
                                                                                             XXX-XX-[Rodactod]
                                                                                                                                                   Page
                                                                                                                                                  9 of 14
                                                                                                                                                            _J
         NINA FISCHMAN
                                                           2017 TAX REPORTING STATEMENT
                                            2017 DIVIDENDS AND QUALIFIED DIVIDEND DISTRIBUTIONS
3ecurity Description          Quantity    Date      Transaction Description                         Amount         Qualified Dividend   Remarks

SHARES S&P 500                            10/03/17 Dividend                                             487.21                487.21
 INDEX FUND CL INSTL                      12/19/17 Dividend                                             4711?
                                                                                                         .... ·-              471.12
                                                    Security Subtotal                                   958.33                958.33
fOTAL DIVIDEND ACTIVITY                                                                               958.33                  958.33
fOTAL   ORDINARY DIVIDENDS (LINE 1A 1099-DIV)                                                         958.33
roTAL   QUALIFIED DIVIDENDS (LINE 1B 1099-DIV)                                                                                958.33
rOTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                         0.00
fOTAL   FOREIGN TAX PAID (INCLUDED IN LINE 6 1099-DIV)                                                    0.00


                                                           2017 DIVIDENDS AND DISTRIBUTIONS
)ecurity Description                     Quantity          Date               Transaction Description                        Amount     Remarks

CAPITAL GAINS DISTRIBUTIONS
LONG-TERM CAPITAL GAINS DISTRIBUTIONS
SHARES S&P 500                                             12/19/17           Long Term Capital Gain                           144.13
 INDEX FUND CL INSTL

roTAL LONG-TERM CAPITAL GAINS DISTRIBUTIONS                                                                                   144.13
fOTAL CAPITAL GAIN DISTRIBUTIONS (LINE 2A 1099-DIV)                                                                           144.13
rOTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                                                  0.00
rOTAL FOREIGN TAX PAID (INCLUDED IN LINE 6 1099-DIV)                                                                             0.00
   ~        ~~!~!!~ic~!:o~~n
                                                          Account No.
                                                          [Redacted]J, SS
                                                                                              Taxpayer No.
                                                                                              XXX-XX-[Rodaetod)
                                                                                                                                                                Page
                                                                                                                                                              10 of 14
                                                                                                                                                                         _J
         NINA FISCHMAN
                                                           2017 TAX REPORTING STATEMENT
                                                                        2017 INTEREST INCOME
;ecurity Description                       Quantity        Date             Transaction Description                              Amount             Remarks

INTEREST
v1L BANK DEPOSIT PROGRAM                                   09/29/17         Bank   Interest                                        47.41
                                                           10/31/17         Bank   Interest                                        47.86
                                                           11/30/17         Bank   Interest                                        26.59
                                                           12/29/17         Bank   Interest                                        15.79
                                                                            Security Subtotal                                     137.65

rDTAL INTEREST ACTIVITY                                                                                                           137.65
rDTAL INTEREST (LINE 1 1099-INT)                                                                                                  137.65
4CCRUED INTEREST EARNED ON GOVERNMENT SECURITIES
J.S. TREASURY NOTE                           30000         12/08/17         Interest                                              187.50
 2.000% AUG 15 2025


rDTAL ACCRUED INTEREST EARNED ON GOVERNMENT SECURITIES                                                                            187.50
rDTAL INTEREST ON US SAVINGS BONDS AND TREASURY OBLIGATIONS (LINE 3 1099-IND                                                      187.50
rDTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                                                     0.00


                                                         2017 REPORTABLE TAX-EXEMPT INCOME
;ecurity Description               CUSIP              Quantity     Date     Transaction Description               Total Amount        AMT Amount          Remarks


TAX-EXEMPT INTEREST ON MUNICIPAL SECURITIES
lEW YORK NY MUN WFA                64972GPK4                       12/15/17 Interest                                    131.25              0.00
 WTR-SS REV WTR AND SWR 2                                          12/31/17 Annual Bond Premium                         (60.27)             0.00
 OCT17 05.000%JUN15 2028
                                                                            Security Subtotal                            70.98               0.00
lEW YORK NY MUN WFA                64972GPM0                       12/15/17 Interest                                     87.50               0.00
 WTR-SS REV WTR AND SWR 2                                          12/37/17 Annual Bond Premium                         (36.98)              0.00
 OCT17 05.000%JUN15 2030
                                                                            Security Subtotal                            50.52               0.00
   ~        ~~!~!!~ic~Yo:o~~n
                                                Account No.
                                                jRedacted]? SS
                                                           1
                                                                                Taxpayer No.
                                                                                 XXX-XX-[R~daelod)
                                                                                                                                         Page
                                                                                                                                       11 of 14
                                                                                                                                                  _J
         NINA FISCHMAN

                                                 2017 TAX REPORTING STATEMENT
                                               2017 REPORTABLE TAX-EXEMPT INCOME
)ecurity Description            CUSIP       Quantity   Date      Transaction Description             Total Amount     AMT Amount    Remarks

JTIUTY DEBT                     91802RBE8              12/15/17 Interest                                   250.00           0.00
 SECURITIZATION AUTH NY                                12/31/17 Annual Bond Premium                        (69.47)          0.00
 OCT15 05.000%DEC15 2025
                                                                Security Subtotal                          180.53            0.00
,EW YORK N Y SUSSER             64966JZ41              10/02/17 Interest                                   250.00            0.00
 SER A-1                                               12/31/17 Annual Bond Premium                        (22.23)           0.00
 OCT12 05.000%0CT01 2023
                                                                Security Subtotal                          227.77            0.00
,EW YORK ST DORM AUTH ST        64990EFAO              09/15/17 Interest                                   250.00            0.00
 PERS INCOME TAX REV B                                 12/31/17 Annual Bond Premium                          (2.96)          0.00
 JUL12 05.000%MAR15 2026
                                                                Security Subtotal                          247.04            0.00
v1ETROPOLITAN TRANSN AUTH       59259N2J1              11/75/17 Interest                                   262.50            0.00
 NY DEDICATED TAX FD A RF                              12/31/17 Annual Bond Premium                        (38.47)           0.00
 MAR16 05.250%NOV75 2029
                                                                Security Subtotal                          224.03            0.00
rRIBOROUGH BROG & TUNL          89602NC93              11/15/17 Interest                                   250.00            0.00
 AUTH NY REVS GEN REV 1                                12/31/17 Annual Bond Premium                        (44.19)           0.00
 FEB09 05.000%NOV15 2026
                                                                Security Subtotal                          205.81            0.00
,Y ST EFG ST CLN-DRNKNG         64986DAL9              12/15/17 Interest                                   250.00            0.00
 WTR RV REV BOS SER A                                  12/31/17 Annual Bond Premium                        (58.12)           0.00
 JUN16 05.000%JUN15 2027
                                                                Security Subtotal                          191.88            0.00
v1ETROPOLITAN TRANSN AUTH       59261AFK8              11/15/17 Interest                                   250.00            0.00
 N Y REV TRANSN SER B RF                               12/37/17 Annual Bond Premium                        (51.85)           0.00
 JUN16 05.000%NOV75 2024
                                                                 Security Subtotal                         198.15            0.00
   ~        ~~!~!!!ic~l:o~~n
                                                  Account No.
                                                  [Redacied]
                                                             7155
                                                                                   Taxpayer No.
                                                                                    XXX-XX-[Rodool<><I]
                                                                                                                                              Page
                                                                                                                                            12 of 14
                                                                                                                                                       _J
         NINA FISCHMAN

                                                   2017 TAX REPORTING STATEMENT
                                                 2017 REPORTABLE TAX-EXEMPT INCOME
3ecurity Description           CUSIP          Quantity   Date       Transaction Description               Tota I Amount    AMT Amount    Remarks

;Ew YORK NY CITY TFA REV       64971WL40                 11/01/17 Interest                                       375.00          0.00
 FUTURE TAX SECURED A-1                                  12/31/17 Annual Bond Premium                            (19.50)         0.00
 JUL16 05.000%MAY01 2029
                                                                    Security Subtotal                            355.40           0.00
rDTAL TAX-EXEMPT INTEREST ON MUNICIPAL SECURITIES                                                             1,952.11           0.00
fOTAL BOND PREMIUM ON TAX-EXEMPT MUNI INTEREST (INCLUDED IN LINE 13 1099-INT)                                  (404.14)          0.00

TAX-EXEMPT MUNICIPAL ACCRUED INTEREST EARNED
rRIBOROUGH BROG & TUNL      89602RDJ1        70000       72/73/77 Interest                                        38.89           0.00
 AUTH NY GEN REV 1 PRF22                                 12/31/17 Annual Bond Premium                            (25.83)          0.00
 FEB09 05.000%NOV15 2026
                                                                    Security Subtotal                             13.06           0.00
roTAL TAX-EXEMPT MUNICIPAL ACCRUED INTEREST EARNED                                                               13.06           0.00
fOTAL BOND PREMIUM ON TAX-EXEMPT MUNI ACCR INT (INCLUDED IN LINE 13 1099-IND                                     (25.83)         0.00
rGTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                                   0.00
roTAL TAX-EXEMPT INTEREST (LINE 8 1099-INT)                                                                   2,395.14
rDTAL SPECIFIED PRIVATE ACTIVITY BOND INTEREST (LINE 9 1099-INT)                                                                 0.00
   ~        ~~!~!!!ic~!:o~~n
                                                      Account No.
                                                      [Re,jacted]
                                                                    7155
                                                                           Taxpayer No.
                                                                           XXX-XX _[Rodoclod]
                                                                                                                          Page
                                                                                                                        13 of 14
                                                                                                                                   _J
         NINA FISCHMAN

                                                       2017 TAX REPORTING STATEMENT
                                                  2017 OTHER DISTRIBUTIONS AND CHARGES*
;ecurity Description          Quantity   Date   Transaction Description    Total Amount         AMT Amount    Remarks

1\/0N-TAXABLE MUNICIPAL ACCRUED INTEREST PAID
~y ST DORM AUTH SLS TAX       10000 09/08/17 Interest Paid                            (56.94)         0.00
 REV SER A
 JUL17 05.000%MAR15 2031
~EW YORK NY CITY TFA REV      10000 10/03/17 Interest Paid                            (86.11)         0.00
 FUTURE SER A-1
 SEP15 05.000%AUG01 2028
v1INNESOTA ST                 10000 11/22/17 Interest Paid                          (154.17)           0.00
 SER D RF
 AUG16 05.000%AUG01 2024
JTILITY DEBT                  10000 09/26/17 Interest Paid                          (140.28)           0.00
 SECURITIZATION AUTH NY
 OCT15 05.000%DEC15 2025
)HIO ST WTR DEV AUTH WTR      10000 12/12/17 Interest Paid                            (15.28)          0.00
 POLLUTN CTL REV LN B RF
 JAN16 05.000%DEC01 2025
~EW YORK NY SUSSER            10000 09/08/17 Interest Paid                          (218.06)           0.00
 SER A-1
 OCT12 05.000%0CT01 2023
~EW YORK ST DORM AUTH ST      10000 09/12/17 Interest Paid                          (245.83)           0.00
 PERS INCOME TAX REV B
 JUL12 05.000%MAR15 2026
v1ETROPOLITAN TRANSN AUTH     10000 09/20/17 Interest Paid                          (182.29)           0.00
 NY DEDICATED TAX FD A RF
 MAR16 05.250%NOV15 2029
'LORIDA ST TPK AUTH TPK       15000 10/05/17 Interest Paid                           (102.81)          0.00
  REV DEPT TRANSN SER B RF
 APR16 02.625%JUL01 2027
rRIBOROUGH BROG & TUNL        10000 09/27 /17 Interest Paid                          (183.33)          0.00
 AUTH NY REVS GEN SER A
 FEB09 05.000%NOV15 2026
~y ST EFG ST CLN-DRNKNG       10000 09/25/17 Interest Paid                           (138.89)          0.00
 WTR RV SER A RF
 JUN16 05.000%JUN15 2027
v1ETROPOLITAN TRANSN AUTH     10000 09/11 /17 Interest Paid                          (161.11)          0.00
  N Y REV TRANSN SER B RF
 JUN16 05.000%NOV15 2024
   ~        ~~!~!!~ic~!:o~~n
                                                                  Account No.
                                                                  [Redacted]
                                                                             7155
                                                                                                   Taxpayer No.
                                                                                                   XXX•XX•[Rodaelodj
                                                                                                                                                                         Page
                                                                                                                                                                       14 of 14
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                                  2017 TAX REPORTING STATEMENT
                                                             2017 OTHER DISTRIBUTIONS AND CHARGES*
,ecurity Description                 Quantity    Date      Transaction Description                 Total Amount                  AMT Amount                 Remarks

,EW YORK NY CITY TFA REV                15000    10/10/17 Interest Paid                                     (331 .25)                     0.00
 SUB-FUTURE TAX SER A-1
 JUL16 05.000%MAY01 2029
3OSTON MASS                             15000    10/13/17 Interest Paid                                      (25.00)                      0.00
 SER A PRF18
 MAR08 05.000%APR01 2026
vlASSACHUSETTS ST WTR RES               10000    12/01/17 Interest Paid                                     (175.00)                      0.00
 AUTH GEN SER B RF AGM
 FEB07 05.250%AUG01 2026
vlARYLAND ST ST & LOG                   10000    09/08/17 Interest Paid                                      (11.11)                      0.00
 FAGS LN-2ND SER A
 AUG17 05.000%AUG01 2028
:CTOR CNTY TEX INDPT SCH                15000    09/25/17 Interest Paid                                      (83.33)                      0.00
 DIST RF PSF GTD
 OCT16 05.000%AUG15 2026

rQTAL NON-TAXABLE MUNICIPAL ACCRUED INTEREST PAID ACTIVITY                                               (2,310.79)                       0.00
rQTAL NON-TAXABLE MUNICIPAL ACCRUED INTEREST PAID                                                       (2,310.79)                        0.00

OTHER ACCRUED INTEREST PAID
J.S. TREASURY NOTE          30000                09/13/17 Interest Paid                                      (47.28)                      0.00
 2.000% AUG 15 2025

rQTAL OTHER ACCRUED INTEREST PAID                                                                            (47.28)                      0.00


NV ADVISORY FEE                                                                                          (1,867.20)

rQTAL FEES                                                                                               (1,867.20)

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details .




                                                                     ...END OF STATEMENT FOR THIS ACCOUNT...
                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                             Bank of America Corporation
                                                      Primary Account: !RedactedJ7155


NINA FISCHMAN
703 CARLYLE ST
                                                  •    YOUR MERRILL LYNCH REPORT                                                          December 01, 2017 • December 29, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                  December 29                 November 30              Month Change
                                                       Net Portfolio Value                                $498,321.12                 $493,290.66                   $5,030.46         ...
                                                       Your assets
                                                       Your liabilities
                                                                                                          $498,321.12                 $493,290.66                   $5,030.46         ...
                                                       Your Net Cash Flow (Inflows/Outflows)                  ($455.25)                   ($455.92)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                       Subtotal Net Contributions                     ($455.25)                  ($455.92)
call 24-Hour Assistance:
                                                       Your Dividends/Interest Income                        $1,349.79                   $1,164.09
(800) MERRILL
                                                       Your Market Gains/(Losses)                            $4,135.92                    ($684.20)
(800) 637-7455
                                                               Subtotal Investment Earnings                  $5,485.71                     $479.89
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           [   .-},,   1.l,1 1-J-,-1 @J
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         9/17        10/17 11/17 12/17



LOOKING FOR YOUR TAX DOCUMENTS?
We will begin mailing the 1099 tax reporting statement to eligible clients during the last week of January. Most statements will be mailed or posted online before February 15.
Enroll in on line delivery to access your tax documents before they arrive in the mail.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiades of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration S/PC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
010                                                                                              4709                                                                               1 of20
                                                                             Primary Account: [Redected]7155                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                   December 01, 2017 • December 29, 2017


      ASSET ALLOCATION*                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not


                                                                                                                                                   ,.,,1
       include asset categories less than 1%; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 D    Fixed Income
                                                                    Current Value
                                                                      373,585.45
                                                                                      Allocation
                                                                                          75.42%
                                                                                                        ~~~II        fun~-~~~M~-~b~
                                                                                                                                      •   I



                                 CZ] Equities                         104,723.99          21.14%
                                                                                                                                              This Report          Year To Date
                                 ~    Cash/Money                       17,022.84           3.44%               Tax-Exempt Interest                     718.75              2,356.25
                                      Accounts                                                                                                                               137.65
                                                                                                               Taxable Interest                          15.79
                                      TOTAL                         $495,332.28            100%                Tax-Exempt Dividends
                                                                                                               Taxable Dividends                      615.25              1J02.46
                                                                                                               Total                               $1,349.79             $3,596.36

                                                                                                               Your Estimated Annual Income                             $16,823.99



       BOND MATURITY SCHEDULE                                                                       TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                   Based on Estimated Market Value
                                 % of Total                                        Estimated                                                                                          %of
       Maturity Years          Bond Assets            Par Value                  Market Value                                                          Current Value              Portfolio
       <1                                4%            15,000                        15,132.45      ISHARES S&P 500                                      104,723.99               21.14%
       5-10                            61%            195,000                       229,309.55      NEW YORK NY MUN WFA                                   18,696.30                3.77%
       10-15                           35%            105,000                       129,143.45      HURST EULESS BEDFORD TEX                              18,651.60                3.76%
                                                                                                    GERMANTOWN TENN GO BOS                                18,596.25                3.75%
                                                                                                    LAKE TRAVIS TEX INDPT                                 18,396.45                3.71%



       Total                          100%            315,000                    $373,585.45




+
010                                                                                                  4709                                                                              2of20
                                                                                                                                                      ~ Merrill lynch
                                                                                                                                                             Sank of America Corporation


Online at: www.mymerrill.com                              Account Number: [Reda,1edJ77 55                         24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $498,321.12
      WOODMERE NY 71598-297 7                                                                      Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11027-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                   1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                           December 01, 2017 - December 29, 2017

                                                     This Statement                Year to Date      ASSETS                                   December 29                November30

      ~~~Bi~9'M~iP~it,Wr(J1rnt•': •1'•·•'rt·:is1~~~~I~~t\.;~,,m:,'<••···' ·                          Cash/Money Accounts
                                                                                                     Fixed Income
                                                                                                                                                 17,022.84
                                                                                                                                                373,585.45
                                                                                                                                                                            60,442.20
                                                                                                                                                                           326,013.50
      Total Credits                                        1,349.79                494,968.99        Equities
      Total Debits                                          (455.25)                (1,867.20)       Mutual Funds                               104,723.99                 104,187.72
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                                                           5,219.33       Other

      ~l~~, ~§¥~1µ~:,(t~i~f •·
             1                                                                                           Subtotal (Long Portfolio)
                                                                                                     Estimated Accrued Interest
                                                                                                                                                495,332.28
                                                                                                                                                  2,988.84
                                                                                                                                                                           490,643.42
                                                                                                                                                                            2,647.24
                                                                                                     TOTAL ASSETS                             $498,321.12                $493,290.66

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                      $498,321.12                $493,290.66




             Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in onUne delivery.




       Merrilf Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
+      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

010                                                                                                               4709                                                              3of20
NINA FISCHMAN                                  Account Number: [RedactedJ7155                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                      December 01, 2017 - December 29, 2017


CASH FLOW                     This Statement    Year to Date           ASSET ALLOCATION*
Opening Cash/Money Accounts     $60,442.20                            * Estimated Accrued   Interest not included; may not reflect all holdings; does not
CREDITS                                                                 include asset categories less than 1 %; includes the categorical values for the
                                                                        underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                Allocation
Other Credits                                   491,372.63                                        D    Fixed Income                    75.42%
      Subtotal                                  491,372.63      I
                                                                                                  D    Equities                        21.14%
0EBITS
Electronic Transfers                                                                              ~    Cash/Money                       3.44%
Margin Interest Charged                                                                                Accounts
Other Debits                                                                                           TOTAL                             100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees             (455.25)     (1,867.20)
     Subtotal                       (455.25)     (1,867.20)
Net Cash Flow                     f$455.25)    $489,505.43

OTHER TRANSACTIONS
Dividends/Interest Income         1,349.79        3,596.36
Security Purchases/Debits       (85.483.03)    (517,248.08)
Securi.!Y_ Sales/Credits         41,169.13       41,169.13
Closing Cash/Money Accounts     $17,022.84
                                                                       DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                   Mail                  Online Delive!}'_
                                                                      Statements                                    X
                                                                      Performance Reports                           X
                                                                      Trade Confirms                                X
                                                                      Shareholders Communication                    X
                                                                      Prospectus                                    X
                                                                      Service Notices                               X
                                                                      Tax Statements                                X




+
010                                                                                4709                                                                      4 of 20
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                        Sank of America Corporation


NINA FISCHMAN                                                                       Account Number: {RedactedJ71 55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                      December 01, 2017 - December 29, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
YOUR INVESTMENT STRATEGY - Custom Managed - Client
GW&K MUNI INTERMEDIATE.             40.00%     RATE: 0.220%                                    EATON V TABS MUNI INT MTV        40.00%     RATE: 0.320%
BLACKROCK S&P 500 INDEX             20.00%     RATE: •

The "Rate" above is the current expense rate for your Style Manager as of the end of the statement period. The section "Style Manager Expense Rate" in the Investment Advisory Program
Form ADV Brochure and the section "Your Program Fees" in your Investment Advisory Program Client Agreement, or similar sections, provide more information on the expense rate payable
to all available Style Managers and the Merrill Lynch Fee Rate respectively. For participating Trust Management Accounts (TMA), please refer to your Investment Services or Agency
Agreement, Fee Schedule and TMA Brochure in addition to the Program Form ADV Brochure for expense and fee information. Changes in the Style Managers may result in a change in the
Style Manager Expense Rate. If you are a Retirement Account and have selected a Related Style Manager, as listed above, the Style Manager Expense Rate is 0% rather than the Style
Manager Expense Rate indicated above for that Related Style Manager. For a list of Related Style Managers please see the Form ADV Brochure or other disclosure documents provided to
you. Please note U.S. Trust is considered a Related Style Manager. For Funds noted with an asterisk(*) above or for other Funds in your account but not listed above, please see each
Fund's prospectus or other disclosure documents for a description of the Fund's fees and expenses. For a "Rate" noted with a double asterisk(**) above, it is the current Overlay Expense
Rate for the Overlay Service (as described in the Investment Advisory Program Form ADV Brochure and applicable Profile) as of the end of the statement period. The Overlay Expense Rate
will be applied to all assets allocated to the applicable Style Manager Strategy(s) and/or Exchange-Traded Fund(s) within a Custom Managed Strategy for which the Overlay Service has
been selected, and which will be identified in the Investment Advisory Program Portfolio Summary rather than this statement; the Overlay Expense Rate will not be applied to the
percentage of the assets allocated to the Overlay Service for MAA options strategies. For additional information relating to the Overlay Expense Rate, see the Investment Advisory Program
Form ADV Brochure, Investment Advisory Program Client Agreement and the applicable Overlay Service Profile(s). The percentage allocations listed above are based, as applicable, on
target allocations for the Strategy selected or the allocations as of a particular point in time. Allocations for any particular account may be different from the allocations indicated above.
For additional information, see the Investment Advisory Program Form ADV Brochure, Style Manager Profiles and Style Manager Disclosures as well as your Investment Advisory Program
Client Agreement or for participating TMAs your Investment Services or Agency Agreement, Fee Schedule and TMA Brochure.

We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.


+
010                                                                                                                   4709                                                                     5 of20
NINA FISCHMAN                                                              Account Number: [Redac:1edJ7155                                            24-Hour Assistance: (800) MERRILL


INVESTMENT ADVISORY PROGRAM                                                                                                                      December 01, 2017 - December 29, 2017

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account{s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                          Average          Current                    Interest on                    Closing
    Money Account Description                                       Opening Balance               Deposit Balance           Yield%                      Deposits                    Balance
    Bank of America, N.A.                                                   57,448                           39,386             .47                       14.68                       14,028
    Bank of America CA, N.A.                                                 2,992                            2,992             .47                        1.11                        2,993
    TOTAL ML Bank Deposit Program                                           60,440                                                                        15.79                       17,021




YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                   Total           Estimated                         Estimated               Estimated       Est. Annual
Description                                            Quantity               Cost Basis            Market Price                      Market Value          Annual Income            Yield%
CASH                                                       1.84                    1 .84                                                     1_84
+ML BANK DEPOSIT PROGRAM                             17,021.00                17,021.00                    1.0000                       17,021.00                      80                .47
      +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                           17,022.84                                                 17,022.84                      80                .47



MUNICIPAL BONDS                                                          Adjusted/Total         Estimated        Estimated              Unrealized       Estimated        Estimated Current
Description                             Acquired         Quantity            Cost Basis       Market Price     Market Value            Gainl(Loss) Accrued Interest   Annual Income Yield%

11 BOSTON MASS                    70/11/17       15,000                      15,153.97          700.8830            15,132_45               (21.52)          183.33             750     4.95
    SER A PRF18 MAR08 05.000%APR01 2026
    MOODY'S: AAA S&P: AAA CUSIP: 100853EG1
    CALL DT:04/01118 CALL PR:100
    ORIGINAL UNIT/TOTAL COST: 101.8950/15,284.25




+
010                                                                                                                 4709                                                                 6of20
                                                                                                                                        ~ ~~!~!!t~l:o~~n
NINA FISCHMAN                                                      Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                             December 01, 2017 - December 29, 2017

MUNICIPAL BONDS (continued)                                      Aqjusted/Total      Estimated        Estimated     Unrealized      Estimated         Estimated Current
Description                          Acquired        Quantity        Cost Basis   Market Price      Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%
t, NEW YORK NY GO BOS               09/06/17            10,000      11,706.66        114.3890         11,438.90      (267.76)          122.22              500            4.37
      SER A-1 OCT12 05.000%0CT01 2023
      MOODY'S: AA2 S&P: AA CUSIP: 64966JZ41
      PAR CALL DA TE: 10/01122 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 118.1500/11,815.00

t, MINNESOTA ST                     11/20/17            10,000       11,985.53       119.6970         11,969.70        (15.83)         205.56              500            4.17
      SER D RF AUG16 05.000%AUG01 2024
      MOODY'S: AA1 S&P: AA+ CUSIP: 60412AGN7
      ORIGINAL UNIT/TOTAL COST: 120.1560/12,015.60
                                                                                                                                                             ·~···-~··~
t, METROPOLITAN TRANSN AUTH         09/07/17            10,000       12,128.58       118.9440         11,894.40       (234.18)           61.11             500            4.20
      NY REV REV REF BOS B JUN16 05.000%NOV15 2024
      MOODY'S: A1 S&P: AA- CUSIP: 59261AFK8
      ORIGINAL UNIT/TOTAL COST: 122. 1700/12,217.00

t, OHIO ST PARKS & REC CAP          12/05/17            10,000       11,858.46       118.8470         11,884,70         26.24            20.83             500            4.20
      FAGS LEASE SER A DEC17 05.000%DEC01 2024
      MOODY'S: AA2 S&P: AA CUSIP: 67760ADQ6
      ORIGINAL UNIT/TOTAL COST: 118.6960/11,869.60

t, NEW YORK N Y GO BOS              12/07 /17           15,000       18,070.41       120.8390         18,125.85         55.44            18.75             750            4.13
      SER C DEC17 05.000%AUG01 2025
      MOODY'S: AA2 S&P: AA CUSIP: 64966MST7
      ORIGINAL UNIT/TOTAL COST: 120.5390/18,080.85

t, OHIO ST WTR DEV AUTH WTR         12/08/17            10,000       12,261.72       122.1760         12,217.60        (44.12)           38.89             500            4.09
      POLLUTN CTL REV LN B RF JAN16 05.000%DEC01 2025
      MOODY'S: AAA S&P: AAA CUSIP: 67766WXA5
      ORIGINAL UNIT/TOTAL COST: 122.7500/12,275.00

t, UTILITY DEBT                     09/22/17            10,000       11,974.20       118.0400         11,804,00       (170.20)           19.44              500           4.23
      SECURITIZATION AUTH NY OCT15 05.000%DEC15 2025
      MOODY'S: AAA S&P: AAA CUSIP: 91802RBE8



+
010                                                                                                    4709                                                               7of 20
NINA FISCHMAN                                                     Account Number: IR'"""17155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                          December 01, 2017 - December 29, 2017

MUNICIPAL BONDS (continued)                                     Ac/justed/Total     Estimated      Estimated     Unreafized      Estimated         Estimated Current
Description                          Acquired        Quantity        Cost Basis   Market Price   Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%
      PAR CALL DATE: 12115/23 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.5690/12,056.90

11 CUYAHOGA CNTY OHIO SALES        10/05/17            15,000       16,868.87       112.0590       16,808.85        (60.02)         128.33              600    3.56
      TAX REV QUICKEN LOANS A OCT17 04.000%JAN01 2026
      MOODY'S: AA2 S&P: AAA CUSIP: 232287DF6
      PAR CALL DATE: 07/01/24 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 112.8490/16,927.35

11 NEW YORK ST DORM AUTH ST        09/08/17            10,000       11,533.56       112.9730       11,297.30       (236.26)         144.44              500    4.42
      PERS INCOME TAX REV B JUL12 05.000%MAR15 2026
      MOODY'S: AA 1 S&P: AAA CUSIP: 64990EFAO
      PAR CALL DA TE: 03/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 116.4000/11,640.00

11 GERMANTOWN TENN GO BOS          09/12/17            15,000       18,856.46       123.9750       18,596.25       (260.21)          189.58             750    4.03
      2017 SEP17 05.000%AUG01 2026
      MOODY'S: AAA S&P: AAA CUSIP: 374090VH8
      ORIGINAL UNIT/TOTAL COST: 126.4190/18,962.85

11 MASSACHUSETTS ST WTR RES         11 /29/17          10,000       12,330.00       125.5890       12,558.90        228.90           215.83             525    4.18
      AUTH REV BOS B AGM FEB07 05.250%AUG01 2026
      MOODY'S: AA 1 S&P: AA+ CUSIP: 576049V72
      ORIGINAL UNIT/TOTAL COST: 123.4990/12,349.90

11 ECTOR CNTY TEX INDPT SCH         09/21/17           15,000       18,155.43       121.3310       18,199.65         44.22           279.17             750    4.12
      OISTULTD TAX PSF GTD OCT16 05.000%AUG15 2026
      MOODY'S: AAA S&P: AAA CUSIP: 279263QNO
      ORIGINAL UNIT/TOTAL COST: 121.7100/18,256.50

11 NY ST EFG ST CLN-DRNKNG          09/21/17           10,000       12,400.93       123.5660       12,356.60        (44.33)           19.44              500   4.04
      WTR RV REV BOS SER A JUN16 05.000%JUN15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 64986DAL9
      PAR CALL DA TE: 06/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.7000/12,470.00


+
010                                                                                                 4709                                                        8of 20
                                                                                                                                     ~ ~~!~!!t~!!o~~n
NINA FISCHMAN                                                   Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                          December 01, 2017 - December 29, 2017

MUNICIPAL BONDS (continued)                                   Adjusted/Total     Estimated         Estimated     Unrealized      Estimated         Estimated Current
Description                          Acquired      Quantity       Cost Basis   Market Price      Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%

/J. FLORIDA ST TPK AUTH TPK         10/03/17         15,000      15,158.65        101.5350         15,230.25         71.60          194.69               394   2.58
      REV REV REF BDS SERB APR16 02.625%JUL01 2027
      MOODY'S: AA2 S&P: *'* CUSIP: 343137BG9
      PAR CALL DATE: 07/01/25 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 101.0880/15, 163.20

/J. HURST EULESS BEDFORD TEX       09/07/17        15,000         18,802.05       124.3440         18,651.60       (150.45)         160.42               750   4.02
      INDPTSCH DIST SER A RF SEP17 05.000%AUG15 2027
      MOODY'S:*** S&P: AA+ CUSIP: 447819EK5
      ORIGINAL UNIT/TOTAL COST: 125.8630/18,879.45

/J. PRINCE GEORGES CNTY MD         09/07/17        15,000         16,179.89       108.5000         16,275.00         95.11           133.75              450   2.76
      CONS PUB IMPTL T SER A SEP17 03.000%SEP15 2027
      MOODY'S:AAA S&P:AAA CUSIP: 7417013F1
      ORIGINAL UNIT/TOTAL COST: 108.0850/16,212.75

/J. NEW YORK NY MUN WFA              09/27 /17       15,000       18,611.42       124.6420         18,696.30         84.88            29.17              750   4.01
      WTR-SS REV WTR AND SWR 2 OCT17 05.000%JUN15 2028
      MOODY'S: AA 1 S&P: AA+ CUSIP: 64972GPK4
      PAR CALL DATE: 06/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.5740/18,686.10

/J. MARYLAND ST ST & LOG            09/06/17         10,000       12,624.70       125.1390         12,513.90       (110.80)          165.28              500    3.99
      FAGS LN-2ND SER A AUG17 05.000%AUG01 2028
      MOODY'S: AAA S&P: AAA CUSIP: 574193PP7
      PAR CALL DATE: 08/01127 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 127.0200/12,702.00

/J. NEW YORK NY CITY TFA REV      09/29/17       10,000           12,023.40       119.7520         11,975.20        (48.20)          205.56              500    4.17
     FUTURE TAX SUB BDS A-1 SEP15 05.000%AUG01 2028
      MOODY'S: AA1 S&P: AAA CUSIP: 64971WVS6
      PAR CALL DATE: 08/01/25 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.8290/12,082.90




+
010                                                                                                 4709                                                        9of 20
NINA FISCHMAN                                                  Account Number: [RedactedJ7155                                24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                         December 01, 2017 - December 29, 2017

MUNICIPAL BONDS (continued)                                  Adjusted/Total     Estimated         Estimated     Unrealized       Estimated        Estimated Current
Description                        Acquired       Quantity       Cost Basis   Market Price      Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%

11 LAKE TRAVIS TEX INDPT          12/06/17          15,000      18,357.38        122.6430         18,396.45         39.07            16.67             750    4.07
    SCH DIST ULTD PSF GTD DEC17 05.000%FEB15 2029
     MOODY'S:*** S&P: AAA CUSIP: 511074SC1
     PAR CALL DATE: 02/15/27 PAR CALL PRICE: 100.00
     ORIGINAL UNIT/TOTAL COST: 122.4380/18,365.70

/1 MET ST LOUIS MO SWR OT         12/06/17         10,000        12,341.61       123.9690         12,396.90         55.29            20.83             500    4.03
      WWTR RV IMPT AND REF A DEC17 05.000%MAY01 2029
      MOODY'S: AA 1 S&P: AAA CUSIP: 592481JW6
      PAR CALL DATE: 05/01/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 123.5170/12,351.70

/1 NEW YORK NY CITY TFA REV       10/05/17         15,000        18,080.96       121.7920         18,268.80        187.84           120.83             750    4.10
      FUTURETAXSECUREDA-1 JUL16 05.000%MAY012029
      MOODY'S: AA1 S&P: AAA CUSIP: 64971WL40
      PAR CALL DATE: 05/01/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 121.0380/18, 155.70

/1 METROPOLITAN TRANSN AUTH       09/18/17         10,000        12,465.84       125.1770         12,517.70         51.86            64.17             525    4.19
      NY DEDICATED TAX FDA MAR16 05.250%NOV15 2029
      MOODY'S: *** S&P: AA CUSIP: 59259N2J1
      PAR CALL DATE: 11/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 125.3590/12,535.90

11 NEW YORK NY MUN WFA            09/27/17         10,000        12,235.18       122.5280         12,252.80         17.62            19.44              500   4.08
    WTR-SS REV WTR AND SWR 2 OCT17 05.000%JUN15 2030
    MOODY'S: AA1 S&P: AA+ CUSIP: 64972GPMO
    PAR CALL DATE: 06/15/27 PAR CALL PRICE: 100.00
    ORIGINAL UNIT/TOTAL COST: 122.8100/12,281.00

/1 NY ST DORM AUTH SLS TAX        09/06/17         10,000        12,219.55       121.2540         12,125.40        (94.15)          211.11              500   4.12
      REV REV BOS SER A JUL17 05.000%MAR15 2031
      MOODY'S: AA 1 S&P: AAA CUSIP: 64990AGD1




+
010                                                                                                4709                                                       70 of 20
                                                                                                                                                                ~ Merrill Lynch
                                                                                                                                                                        Sank of America Corporation


NINA FISCHMAN                                                                Account Number: [R.edactedJ7155


YOUR CMA ASSETS                                                                                                                                   December 01, 2017 - December 29, 2017

MUNICIPAL BONDS (continued)                                                Adjusted/Total         Estimated          Estimated            Unrealized      Estimated             EsUmatedCurrent
Description                             Acquired          Quantity             Cost Basis       Market Price       Market Value          Gainl(Loss) Accrued Interest       Annual Income Yield%
      PAR CALL DATE: 03/15127 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122.8680/12,286.80
             TOTAL                                       315,000              374,385.41                            373,585.45              (799.96)         2,988.84             14,994       4.01


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

                                                                                                                                                              Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Tota/      Estimated         Estimated          Unrealized      Total Client      Investment          Annual Current
DescripUon                                    Quantity                Cost Basis     Market Price      Market Value        Gainl(Loss)      Investment         Return($)          Income Yield%
ISHARES S&P 500                                   329                97,282.01         318.3100         104,723.99            7,441.98          97,282              7,441          1,750      1.67
      INDEX FUND CL /NSTL
      SYMBOL: BSPIX     Initial Purchase: 08/31117
      Equity 100%

             Subtotal (Equities)                                                                         104,723.99
             TOTAL                                                    97,282.01                          104,723.99           7,441.98                              7,441          1,750      1.67

LONG PORTFOLIO                                                                      Adjusted/Total               Estimated         Unrealized       Estimated               Estimated       Current
                                                                                        Cost Basis            Market Value        Gainl/Loss) Accrued Interest       Annual Income           Yield%

             TOTAL                                                                    488,690.26               495,332.28            6,642.02            2,988.84             16,823           3.40

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.




+

010                                                                                                                    4709                                                                   11of20
NINA FISCHMAN                                                                 Account Number: [RedactedJ77 55                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                   December 01, 2017 - December 29, 2017

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
11 Debt Instruments purchased at a premium show amortization                 8 Debt Instruments purchased at a discount show accretion
* * * Rating currently unavailable or not rated/unrated as provided by Rating Agency or recognized industry wide third party vendor source.
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date    Transaction Type                                            Quantity Description                                                                           Income          Year To Date
Tax-Exempt Interest
12/15     Interest                                                             NEW YORK NY MUN WFA                                                                 131.25
                                                                               WTR-SS REV WTR AND SWR 2
                                                                               OCT17 05.000%JUN15 2028
                                                                               PAY DATE 12/15/2017
                                                                               CUSIP NUM: 64972GPK4
12/15     Interest                                                             NEW YORK NY MUN WFA                                                                  87.50
                                                                               WTR-SS REV WTR AND SWR 2
                                                                               OCT17 05.000%JUN15 2030
                                                                               PAY DATE 12/15/2017
                                                                               CUSIP NUM: 64972GPMO
12/15     Interest                                                             UTILITY DEBT                                                                        250.00
                                                                               SECURITIZATION AUTH NY
                                                                               OCT15 05.000%DEC15 2025
                                                                               PAY DATE 12/15/2017
                                                                               CUSIP NUM: 91802RBE8
12/15     Interest                                                             NY ST EFG ST CLN-DRNKNG                                                             250.00



+
010                                                                                                                  4709                                                                  12 of 20
                                                                                                                                                                 ~ Merrill lynch
                                                                                                                                                                        Bank of America Corporation


NINA FISCHMAN                                                                  Account Number: {RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                              December 01, 2017 - December 29, 2017

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date    Transaction Type                                            Quantity Description                                                                            Income          Year To Date
Tax.Exempt Interest
                                                                               WTR RV REV BDS SER A
                                                                               JUN16 05.000%JUN15 2027
                                                                               PAY DATE 12/15/2017
                                                                               CUSIP NUM: 64986DAL9
         Subtotal (Tax-Exempt Interest)                                                                                                                             718-75              2,356-25
Taxable Interest
12/29 tr Bank Interest                                                         BANK DEPOSIT INTEREST                                                                   1.79
         Income Total                                                          ML BANK DEPOSIT PROGRAM                                                                14.00
         Subtotal (Taxable Interest)                                                                                                                                  15.79                137.65
Taxable Dividends
12/19 *Dividend                                                                !SHARES S&P 500                                                                      471.12
                                                                               INDEX FUND CL INSTL
                                                                               PAY DATE 12/18/2017
12/19 *Long Term Capital Gain                                                » !SHARES S&P 500                                                                      144.13
                                                                               INDEX FUND CL INSTL
                                                                               PAY DATE 12/18/2017
         Subtotal (Taxable Dividends)                                                                                                                               615_25              1,102.46
         NET TOTAL                                                                                                                                                1,349_79              3,596.36

         » Long Term Capital Gain Distributions                                                                                                                     144.13                 144.13
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.




+
010                                                                                                                   4709                                                                    13of20
NINA FISCHMAN                                                        Account Number: [RedactedJ7155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                           December 01, 2017 • December 29, 2017


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                           Transaction   Commissions/             (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                          Quantity            Amount      Trading Fees              Credit     Earned//Paid)
Purchases
12/01       MASSACHUSETTS ST WTR RES        Purchase                            10,000.0000           (12,349.90)                         (12,524.90)          (175.00)
11/29       AUTH GEN SERB RF AGM FEB07 05.250%AUG01 2026
            EXCD BY WCHV RATINGS ARE SUBJ. TO CHG
            MOO DYS AA 1 S&P AA& YIELD 2.25% @
            $123.49 8/01 /26 NON CALLABLE
            120 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]         72 SEC NO RKSWO
            PRINCIPAL 12349.90
            UNIT PRICE 123.4990
12/12       OHIO ST WTR DEV AUTH WTR        Purchase                            10,000.0000           (12,275.00)                         (12,290.28)            (15.28)
12/08       POLLUTN CTL REV LN B RF JAN16 05.000%DEC01 2025
            EXCD BY SEEL RATINGS ARE SUBJ. TO CHG
            MOODYS AAA S&P AAA YIELD 1.90% @
            $122.7512/01/25 NON CALLABLE
            11 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]          AS SEC NO NT980
            PRINCIPAL 12275.00
            UNIT PRICE 122.7500
12/14       OHIO ST PARKS & REC CAP          When Issue Purchase                10,000.0000           (11,869.60)                         (11,869.60)
12/05       FACS LEASE SER A DEC17 05.000%DEC01 2024
            FACS EXCD BY HUCO


+
010                                                                                                      4709                                                       14of20
                                                                                                                                            ~ ~~!~!!!ic~!~o~~n
NINA FISCHMAN                                                          Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                            December 01, 2017 • December 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                             Transaction   Commissions/            (Debit)/   Accrued Interest
Trade Date Description                      Transaction Type                           Quantity            Amount      Trading Fees             Credit     Eamedl(Paid}
Purchases
            RATINGS ARE SUBJ. TO CHG S&P AA .
            YIELD 2.10% @$ 118.69 12/01124
            FIRST COUPON 06/01 /18 OFFICIAL STMNT TO FOLLOW
            NON CALLABLE BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            [Redacted]      Q6 SEC NO NMW78 PRINCIPAL 11869.60
            UNIT PRICE 118.6960
12/14       MET ST LOUIS MO SWR DT           When Issue Purchase                  10,000.0000           (12,351.70)                       (12,351.70)
12/06       WWTR RV IMPT AND REF A DEC17 05.000%MAY01 2029
            EXCD BY BCAP RATINGS ARE SUBJ. TO CHG
            MOODYSAA1 S&P AAAYIELD 2.21%@
            $100.00 5/01 /27 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST FIRST COUPON 05/01/18
            NXT CALL 05/01/27@100.00 OFFICIAL STMNT TO FOLLOW
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]       W6 SEC NO NM1 XS
            PRINCIPAL 12351. 70
            UNIT PRICE 123.5170
12/20       NEW YORK N Y GO BOS              When Issue Purchase                  15,000.0000           (18,080.85)                       (18,080.85)
12/08       SER C DEC17 05.000%AUG01 2025
            TRADE AS OF 12/07/17
            EXCD BY RREZ RATINGS ARE SUBJ. TO CHG
            MOODYS AA2 S&P AA YIELD 2.07%@
            $120.53 8/01 /25 FIRST COUPON 02/01 /18
            OFFICIAL STMNT TO FOLLOW NON CALLABLE
             BOOK ENTRY ONLY PER ADVISORY AGREEMENT.

+
010                                                                                                        4709                                                      15 of 20
NINA FISCHMAN                                                       Account Number: [RedactedJ7155                                   24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                            December 01, 2017 - December 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                          Transaction   Commissions/               /Debit)/   Accrued Interest
Trade Date Description                    Transaction Type                          Quantity            Amount      Tradinfl_ Fees              Credit     Earnedl(Paid)
Purchases
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]     T7 SEC NO NM721
            PRINCIPAL 18080.85
            UNIT PRICE 120.5390
12/21       LAKE TRAVIS TEX INDPT          When Issue Purchase                 15,000.0000           (18,365.70)                           (18,365.70)
12/07       SCH DIST ULTD PSF GTD DEC17 05.000%FEB15 2029
            SCH DIST ULTD TAX REF TRADE
            AS OF 12/06/17 EXCD BY BOKI
            RATINGS ARE SUBJ. TO CHG S&P AAA _
            YIELD 2.27%@ $100.00 2/15/27
            CALLABLE-MAY AFFECT YLD DETAILS UPON REQUEST
            FIRST COUPON 02/15/18 NXT CALL 02/15/27@100.00
            OFFICIAL STMNT TO FOLLOW BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID [Redacted]     Cl SEC NO NM104
            PRINCIPAL 18365.70
            UNIT PRICE 122.4380
            Subtotal (Purchases)                                                                     (85,292.75)                          (85,483.03)
Sales
12/08 • U.S. TREASURY NOTE              Sale                                   -30,000.0000           29,385.94                             29,573.44             187.50
12/06   2.000% AUG 15 2025 EXCD BY DBAB
        YLD TO MATURITY 2.29% MATURITY DATE 8/15/25_
        115 DAYS INTEREST PER ADVISORY AGREEMENT.
        ML ACTED AS YOUR CLEARING AGENT BUT DID
        NOT EXECUTE THIS TRADE SUBJECT TO US TREASURY
        OR AGENCY DEBT & AGENCY MBS FAILS CHARGE SEE
        WWW.SIFMA.ORG/TMPG. [Redacted]        74 SEC NO H28H6


+
010                                                                                                     4709                                                        16 of 20
                                                                                                                                        ~ ~~!~!!t~l~o?.~n
NINA FISCHMAN                                                   Account Number: [RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                        December 01, 2017 - December 29, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                       Transaction   Commissions/              (Debit)/   Accrued Interest
Trade Date Description                    Transaction Type                      Quantity             Amount      Tradinfl_ Fees             Credit     Earnedl(Paid}
Sales
        PRINCIPAL 29385.94
        UNIT PRICE 97.9531
12/13 • TRI BOROUGH BROG & TUNL        Sale                                -10,000.0000            11,556.80                           11,595.69               38.89
12/12   AUTH NY GEN REV 1 PRF22 FEB09 05.000%NOV15 2026
        TRADE AS OF 12/11 /17
        EXCD BY SBSC YIELD 1.69%@
        $100.00 11 /15/22 PRE-REFUNDED/CALLABLE
        DETAILS UPON REQUEST MAY AFFECT YIELD
        28 DAYS INTEREST BOOK ENTRY ONLY
        PER ADVISORY AGREEMENT. NOT RATED BASED ON
        INQ OF SELECTED SOURCES DETAILS UPN WRITTEN RQST
        ML ACTED AS YOUR CLEARING AGENT BUT DID
        NOT EXECUTE THIS TRADE [Redacted]     J1 SEC NO NL3D1
        PRINCIPAL 11556.80
        UNIT PRICE 115.5680
          Subtotal (Sales)                                                                         40,942.74                           41,169.13
          TOTAL                                                                                   (44,350.01)                         (44,313.90)
          TOTAL SECURITY PURCHASES/(DEBITS)                                                                                           (85,483.03)
          TOTAL SECURITY SALES/CREDITS                                                                                                  41,169.13
          Total Accrued Interest Earned                                                                                                                      226.39
          Total Accrued Interest Paid                                                                                                                       (190.28)




+
010                                                                                                  4709                                                        17of20
NINA FISCHMAN                                                                                  Account Number:      [RedactedJ7155                                         24-Hour Assistance: (800) MERRILL



YOUR CMA TRANSACTIONS                                                                                                                                                    December 01, 2017 - December 29, 2017

REALIZED GAINS/(LOSSES)
                                                                                             Acquired Liquidation                                                                        Gainsl(Losses) 0
Description                                                                     Quantity        Date        Date            Sale Amount                     Cost Basis       This Statement           Year to Date
       TRI BOROUGH BROG & TUNL                                               10000.0000       N/A 12/12/17                       11,556.80                        N/A                    N/A
       US TSY 2.000% AUG 15 2025                                             30000.0000 09/11 /17 12/06/17                       29,385.94                  29,925.00                (539.06)
        Subtotal (Short-Term)                                                                                                                                                        (539.06)              (539.06)
      TOTAL                                                                                                                      40,942.74                  29,925.00                (539.06)              (539.06)
0 - Excludes transactions for which we have insufficient data
N/A · Results which cannot be calculated because of insufficient data are reflected by an N/A entry in the capital gain or (loss) column and are not included in the realized capital gain
and loss summary.
The capital gains and losses shown above may not reflect all transactions which must be reported on your 2017 tax return. These reportable transactions will appear on your
January statement.

ADVISORY AND OTHER FEES
Date                  Fee Type                                                           Quantity    Descr;ption                                                             Debit                         Credit
12/05                 Advisory Program Fee                                                           INV. ADVISORY FEE DEC                                                 455.25
                      NET TOTAL                                                                                                                                            455.25




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
_g_9-_t_~_ ___ _ __l?__~-~-~-r}pY_o_1!_ .     .....   "" " " .
                                                                         Withdrawals
                                                                 "-"·----·
                                                                                                      Deposits Date         __ _____l?_f!?_~r!e!£C?!!____                       Withdrawals               Deposits
    12/01           ML BANK DEPOSIT PROGRAM                               12,523.00                            12/14              ML BANK          DEPOSIT PROGRAM               12,626.00
    12/05           ML BANK DEPOSIT PROGRAM                                  455.00                            12/18              ML BANK          DEPOSIT PROGRAM                                          719.00
    12/11           ML BANK DEPOSIT PROGRAM                                                          29,573.00 12/20              ML BANK          DEPOSIT PROGRAM               17,466.00
    12/12           ML BANK DEPOSIT PROGRAM                                  12,290.00                         12/21              ML BANK          DEPOSIT PROGRAM               18,365.00
                          NET TOTAL                                                                                                                                              43,433.00




+
010                                                                                                                                            4709                                                          18of20
                                                                                                                                                       ~ Merrill Lynch
                                                                                                                                                              Bank of America Corporation




Customer Service                                               Securities Investor Protection Corporation (SIPC), and,       We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report ar,y inaccuracy, discreP,ancy,        in other jurisdictions, locally registered entItIes. .      of the average daily balances. We receive a fee from our
and/or concern py calling Wealth Management Client               Investment products offered by Investment Bank1n_.q       affiliated banks of up to $100 per annum for each account
Support at (800-MERRIL[J within ten (1 LI) business days       Aff1l1ates, including MLPF&S, ARE NOT FDIC INSURED,         that sweeps balances to the banks under the RASP sM and
after delivery of or communication of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                 ML bank deposit programs. We also receive a fee from Bank
statement. You should re-confirm any oral                                                                                  of America, N.A. based on the average daily Preferred
communications in writing to protect your rights.              Additional Information                                      Deposit® and Preferred Deposit for Business® balances.
        Us                                                       We will route your equity and option orders to market           _
About           .         .      .                        .    centers consistent witli our duty of best execution.        Options Cu stomers
   You may review our financial sta\ement at our offices:        Except for certain custodial accounts, we hold bonds         For all customers, including those who own options, please
Merrill Lynch, Pierce, Fenner & Smith Incorporated             and preferred stocks in bu_l~ segregat";m. If.there Is a    promptly advise us of any material change in your
(MLPF&S), One Bryant Park, New York, New York                  partial call for those securities, securities will be       investment objectives or financial condifion. Individual
10036. If Y.OU request a copy of our financial statement,      randomly selected from those held in bulk. The
we will mail it to you.                                        probability of your holdings being selected is              options commission charges have been included in your
    We act as a _market.maker, f:lealetir block positioner     proportional to the tota_l number of customer holdings confirma_tion. You may request a summary of this
or arbitrageur in certain securities. hese actIvItIes may      of that particular security that we hold.                   information.
put us or one of our affiliates on the opposite side of .        This sti'temen\ serves as _a confirll)ation of certain
transactions we execute for you and potentially result In      transactions.during the penod permitted _to l:>e            Margin Customers
trading P,rofits for us or our affiliates.                     rep9rted period1c 9Tly. Add1t1onal information Is              If this statement is for a margin account, it is a combined
   BofA'Merrill Lynch Research is research produced by         available upon written request.                             statement of your margin account and special
MLPF&S and/or one or more of its affiliates. Third               In accordance with appl":able law, rules and
party research ratings from selected vendors are               regulations, your free credit balance Is _not segregated memorandum           account maintained for you pursuant to
provided, if available, for your information. Our              ana yve can us1e these funds in our business. Your free applicable        regulations. The permanent record of the
                                                                                                                           separate account, as required by Regulation T, is available
providing these research ratings is not a solicitation or      credit balance ,s the amount.of funds pqyabje upon
recommendation of any particular security. MLPF&S              your demand. You haye the right to receIye, in tlie         for your inspection upon request. You should retain this
and its affiliates are nol: responsible for any third_ party   normal course of b~~iness, at)y free credit b9lance and statement for use with your next statement to calculate
research and have no liability for such research. You          any_fully paid sec~ritIes to which yo_u are entitled,       interest charges, if any, for the period covered by this
are responsible for any trading decision you make              sut>Ject to any obligations you owe in any of your          statement. Hie interest charge period will parallel the
based upon third party research ratings and reports.           acFcoun;s.            d•                         th b I     statement period, except tha1 interest due for the final day
    MLPF&S may make available to you certain securities        . or clients enro 11.e ,n a sweep program, e a ance of the statement period will be carried over and appear on
             ·               d        h                d       in any bank deP,os1t accou_nt or sliares of any mo_ney      your next statement.
and other 1n_ve~tment pro ucts t at are spon?ore ,             market mutual fund in which you have a benef1c1al
manag_ed, distributed or prov,_ded by comparn(es th)at .       interest can be withdrawn or nquidated on your order        Coverage for your Account
are affiliates of Bank of America Corporation BAC or in
which BAC has a substantial economic interest.
                                                                  d h
                                                                               atd   t     dt
                                                               ~~ rein~fEigfge re urne o your secu es acco
                                                                                                           riti        unt====--=-'-"====                                 .
                                                                                                                              The Securities Investor Protection Corporation (SIPC) and
    Merrill Edge is \he marketi,:,g name for ~o .                You will havJ the right to vote full shares and we may our excess-SI PC insurance policy do not cover commod1t1es
businesses: Merrill Edge Advisory Center , which               solicit voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
offers team-based ad_v,ce and g~1dqnce brokerage               in your account. Voting shares in your account will be      private equity funds, commodity pools and other investment
services; and a self:directed onl1ne investing platform.       governed by the then current rules and policies of          contracts (such as limited partnerships) that are not .
Both are made !'Va1labl<e througt] MLPF&S. .                   FINRA and the Securities Exchange Commission or             registered with the US Securities Exchange Com_mIssIon,
    Bank of America Merrill Lyncfl 1s the marketing name       other applicable exchanges or regulatory ~od_ies.           precious metals, other assets that are nol secunt,es, as
for the global banking and global markets businesses             All transactions are suoject to \lie constItutIon, rules, aefined by SIPC, and assets that are not held at MLPF&S,
of BAC.1.end1ng, derivatives, and other commerc,!'I            requlations, customs, usages, rulings and            .      such as cash on deposit at Bank of America, N.A. or Bank of
ban~ing act1v1t1es are performed globally_ by banking          inferpretations 9f the excfiange or market, and its         America California, N.A. (Merrill Lynch affiliated _banks) or
affiliates of BAC 1nclud1_nq Bank or America, !'J.A.,          clearinghouse,_1f any, where \lie transactions are          other depository institutions. Those bank deposits are
member Federal Deposit Tnsurance Corporation                   executed, and 1f not 1executed on any exchange, FINRA. protected by the FDIC up to applicable limits. MLPF&S is not
(FDIC). Securities, strate91c advisory, and other              . You m9y obtain i'O investor brochure th')t includ_es       a bank Unless otherwise disclosed, INVESTMENTS
 investment banking_act1v1t1es are perforrr,,ed globally       1n_format1on descnblt),Q. the FIN,PA Regulqt1on Public      THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
by inyestmetJt bal:JRl[lg aff1_I1ate_s of BAC ( Investment     Disclosure Program ( Program \. To 01ltaIn a brochure        GUARANTEED AND MAY LOSE VALUE. To obtain information
 lfank1ng Aff1l1ates ), including, in the United S_tates,      or more information aboul:_the Program or your broker about SIPC including the SIPC Brochure contact SIPC at
 MLPF&S and Merrill Lynch Professional Clearing Corp.,         contact the FINRA Regulation PubITc Disclosure Program             ·//    ' •          (   )   _       '
all of which are registered broker dealers and memtiers        Hotline a_t (800)289-9999 or access the FINRA website http. www.s,pc.org or 202 371 8300 ·
of Financial lndusrry Regulatory Authority (FINRA) and         at www.finra.org.

 +
  010                                                                                                4709                                                                           19of 20
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:1       Interest reported to the IRS
estimates o6tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you reguested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-neqotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o6tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange). and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management.
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
1099).
  +
   010                                                                                             4709                                                                   20of20
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                            Bank of America Corporation
                                                      Primary Account:    [Redacted]7155



NINA FISCHMAN
7 03 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                          November 01, 2017 - November 30, 2017
WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                  November 30                   October 31            Month Change
                                                       Net Portfolio Value                               $493,290.66                 $493,266.69                       $23.97        ....
                                                       Your assets                                        $493,290.66                $493,266.69                       $23.97        ....
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                 ($455.92)                   ($454.84)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                       ($455.92)                  ($454.84)
call 24-Hour Assistance:                                                                                    $1,164.09                    $785.07
                                                       Your Dividends/Interest Income
(800) MERRILL                                          Your Market Gains/(Losses)                            ($684.20)                  $2,277.08
(800) 637-7455                                                                                                $479.89                   $3,062_15
                                                            Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11027-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017

                                                         whi
alexander.fischman@ml.com
1-800-876-8770                                                    '4!31   -J,37
                                                                          , 493


Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         9/17    10/17 11 /17



GO GREEN: GET INFORMATION ONLINE, NOT IN YOUR MAILBOX
Did you know you can receive this statement and many other Merrill Lynch communications online instead of in the mail? Online Delivery through MyMerrill.com is a safe, fast,
flexible way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated {MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration S/PC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
015                                                                                              4709                                                                               1 of 16
                                                                             Primary Account: [RedacteoJ77 55                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                     November 01, 2017 - November 30, 2017


      ASSET ALLOCATION*                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.



                    ---------
                                  D   Fixed Income
                                                                    Current Value
                                                                      326,013.50
                                                                                      Allocation
                                                                                          66.45%             :::~   ~    I   I   •       I            I    •      '   '
                                                                                                                        Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                               I


                                  CJ Equities                         104,187.72          21.23%
                                                                                                                                                This Report                  Vear To Date
                                  ~   Cash/Money                       60,442.20          12.32%              Tax-Exempt Interest                         1,137.50                   1,637.50
                                      Accounts
                                                                                                              Taxable Interest                               26.59                     121.86
                                      TOTAL                         $490,643.42            100%               Tax-Exempt Dividends
                                                                                                                Taxable Dividends                                                      487.21
                                                                                                                Total                                $1,164.09                      $2,246.57

                                                                                                                Your Estimated Annual Income                                       $14,586.06


       BOND MATURITY SCHEDULE                                                                        TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                    Based on Estimated Market Value

                                  % of Total                                         Estimated                                                                                                  %of
       Maturity Years           Bond Assets          Par Value                   Market Value                                                                  Current Value                Portfolio
       <1                               5%             15,000                        15,182.55       !SHARES S&P 500                                            104,187.72                  21.23%
       5-10                            66%            190,000                       213,871.65       +ML BANK DEPOSIT PROGRAM                                    60,440.00                  12.31%
       10-15                           30%             80,000                        96,959.30          +FDIC INSURED NOT SIPC COVERED
                                                                                                     U.S. TREASURY NOTE                                          29,243.10                   5.96%
                                                                                                     GERMANTOWN TENN                                             18,471.45                   3.76%
                                                                                                     HURST EULESS BEDFORD TEX                                    18,414.00                   3.75%

       Total                          100%            285,000                    $326,013.50




+
015                                                                                                   4709                                                                                       2 of 16
                                                                                                                                                        ~ ~~!~!!!;,~!~o~~n
Online at: www.mymerrill.com                                Account Number: [RedacledJ77 55                             24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                   Net Portfolio Value:                                      $493,290.66
      WOODMERE NY 11598-2917                                                                           Your Financial Advisor:
                                                                                                       ALEXANDER Y FISCHMAN
                                                                                                       1010 NORTHERN BLVD SUITE 490
                                                                                                       GREAT NECK NY 11021-5306
                                                                                                       alexander.fischman@ml.com


•
                                                                                                       1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                               November 01, 2017 - November 30, 2017

                                                       This Statement                  Year to Date      ASSETS                                  November 30             October 31

      @m~pt~gl~ijtG~-I111~~)'•·•·•·· }••• :•1;~~;~ij~1t~•:ri·•·•·-··· -•· - -                            Cash/Money Accounts
                                                                                                         Fixed Income
                                                                                                                                                   60,442.20
                                                                                                                                                  326,013.50
                                                                                                                                                                         71,903.80
                                                                                                                                                                        317,622.50
      Total Credits                                         1,164.09                   493,619.20        Equities
      Total Debits                                           (455.92)                   (1,411.95)       Mutual Funds                             104,187.72            101,095.12
      Securities You Transferred In/Out                                                                  Options
      Market Gains/(Losses)                                 (684.20)                                     Other
                        1
      ~l~$!6~1~~1µ ~iriJ:~o)··•-···               :•    ~~i;~~~t~s'     •.                                   Subtotal (Long Portfolio)
                                                                                                         Estimated Accrued Interest
                                                                                                                                                  490,643.42
                                                                                                                                                    2,647.24
                                                                                                                                                                         490,621.42
                                                                                                                                                                          2,645.27
                                                                                                         TOTAL ASSETS                            $493,290.66           $493,266.69

                                                                                                         LIABILITIES
                                                                                                         Debit Balance
                                                                                                         Short Market Value
                                                                                                         TOTAL LIABILITIES
                                                                                                         NET PORTFOLIO VALUE                     $493,290.66           $493,266.69




      "-     Go paperless! Receive this statement online instead of by mail. Visit mymerri/1.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
+      CorporaUon. Investment products:       Are Not FDIC Insured           Are Not Bank Guaranteed    Ma Lose Value

01S                                                                                                                  4709                                                        3 of 16
NINA FISCHMAN                                  Account Number: [Re<;lacted]7155                                                  24-Hour Assistance: (800)   MERRILL


CMA® ACCOUNT                                                                                                                 November 07, 2017 - November 30, 2017


CASH FLOW                     This Statement    Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts     $71,903.80                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                  include asset categories less than 1 %; includes the categorical values for the
                                                                         underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                         Allocation
Other Credits                                   491,372.63        I           ,afi/fillt'f -- -.. . . ,   D          Fixed Income              66.45%
     Subtotal                                   491,372.63
                                                                                                          CS] Equities                         21.23%
DEBITS
Electronic Transfers                                                                                      l'i1llil   Cash/Money                12.32%
Margin Interest Charged                                                                                              Accounts
Other Debits                                                                                                         TOTAL                       100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees            (455.92)      (1,411.95)
     Subtotal                      (455.92)      {1,411.95)
Net Cash Flow                     ($455.92)    $489,960.68

OTHER TRANSACTIONS
Dividends/Interest Income         1,164.09         2,246.57
Security Purchases/Debits       (12,169.77)    (431,765.05)
Security Sales/Credits
Closing Cash/Money Accounts     $60,442.20
                                                                        DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                Mail              Online Delivery_
                                                                        Statements                                               X
                                                                        Performance Reports                                      X
                                                                        Trade Confirms                                           X
                                                                        Shareholders Communication                               X
                                                                        Prospectus                                               X
                                                                        Service Notices                                          X
                                                                        Tax Statements                                           X




+
015                                                                                         4709                                                                     4 of 16
                                                                                                                                                                ~ Merrill Lynch
                                                                                                                                                                        Sank of America Corporation


NINA FISCHMAN                                                                       Account Number:     [RedactedJ77   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                      November 01, 2017 • November 30, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
YOUR INVESTMENT STRATEGY· Custom Managed· Client
GW&K MUNI INTERMEDIATE.             40.00%     RATE: 0.220%                                    EATON V TABS MUNI INT MTV           40.00%   RATE: 0.320%
BLACKROCK S&P 500 INDEX             20.00%     RATE: '

The "Rate" above is the current expense rate for your Style Manager as of the end of the statement period. The section "Style Manager Expense Rate" in the Investment Advisory Program
Form ADV Brochure and the section "Your Program Fees" in your Investment Advisory Program Client Agreement, or similar sections, provide more information on the expense rate payable
to all available Style Managers and the Merrill Lynch Fee Rate respectively. For participating Trust Management Accounts (TMA), please refer to your Investment Services or Agency
Agreement, Fee Schedule and TMA Brochure in addition to the Program Form ADV Brochure for expense and fee information. Changes in the Style Managers may result in a change in the
Style Manager Expense Rate. lf you are a Retirement Account and have selected a Related Style Manager, as listed above, the Style Manager Expense Rate is 0% rather than the Style
Manager Expense Rate indicated above for that Related Style Manager. For a list of Related Style Managers please see the Form ADV Brochure or other disclosure documents provided to
you. Please note U.S. Trust is considered a Related Style Manager. For Funds noted with an asterisk(*) above or for other Funds in your account but not listed above, please see each
Fund's prospectus or other disclosure documents for a description of the Fund's fees and expenses. For a "Rate" noted with a double asterisk(**) above, it is the current Overlay Expense
Rate for the Overlay Service (as described in the Investment Advisory Program Form ADV Brochure and applicable Profile) as of the end of the statement period. The Overlay Expense Rate
will be applied to all assets allocated to the applicable Style Manager Strategy(s) and/or Exchange-Traded Fund(s) within a Custom Managed Strategy for which the Overlay Service has
been selected, and which will be identified in the Investment Advisory Program Portfolio Summary rather than this statement; the Overlay Expense Rate will not be applied to the
percentage of the assets allocated to the Overlay Service for MAA options strategies. For additional information relating to the Overlay Expense Rate, see the Investment Advisory Program
Form ADV Brochure, Investment Advisory Program Client Agreement and the applicable Overlay Service Profile(s). The percentage allocations listed above are based, as applicable, on
target allocations for the Strategy selected or the allocations as of a particular point in time. Allocations for any particular account may be different from the allocations indicated above.
For additional information, see the Investment Advisory Program Form ADV Brochure, Style Manager Profiles and Style Manager Disclosures as well as your Investment Advisory Program
Client Agreement or for participating TMAs your Investment Services or Agency Agreement, Fee Schedule and TMA Brochure.

We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.


+

015                                                                                                                         4709                                                               5of16
NINA FISCHMAN                                                              Account Number: [R,dacted(7155                                              24-Hour Assistance: (800) MERRILL


INVESTMENT ADVISORY PROGRAM                                                                                                                       November 01, 2017 - November 30, 2017
As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                           Average           Current                   Interest on                    Closing
    Money Account Description                                       Opening Balance                Deposit Balance            Yield%                     Deposits                    Balance
         of America, N.A.                                                   68,454                            65,915              .47                      25.42                        57,448
    Bank of America CA, N.A.                                                 3,448                             3,037              .47                       1.17                         2,992
    TOTAL ML Bank Deposit Program                                           71,902                                                                         26.59                        60,440




YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                   Tota/            Estimated                          Estimated              Estimated        Est. Annual
Description                                            Quantity               Cost Basis             Market Price                       Market Value         Annual Income               r;eld%
CASH                                                      2.20                        2.20                                                     2_20
+ML BANK DEPOSIT PROGRAM                             60,440.00                60,440.00                      1.0000                       60,440_00                     284                .47
      +FDIC INSURED NOT SfPC COVERED
              TOTAL                                                           60,442.20                                                   60,442.20                     284                .47


GOVERNMENT AND AGENCY SECURITIES '                                       Adjusted/Total         Estimated          Estimated              Unrealized      Estimated         Estimated Current
Description                             Acquired         Quantity            Cost Basis       Market Price       Market Value            Gainl(Loss) Accrued Interest   Annual Income Yield%

U.S. TREASURY NOTE                09/11/17                30,000             29,925.00           97.4770              29,243.10             (681.90)          174.46              600     2.05
    2.000% AUG 15 2025
    MOODY'S: AAA S&P: '** CUS/P: 912828K74
    ORIGINAL UNIT/TOTAL COST: 99.7500/29,925.00
              TOTAL                                       30,000             29,925.00                                29,243.10             (681.90)          174.46              600     2.05




+
015                                                                                                                   4709                                                                 6of16
                                                                                                                                        ~ ~~!~!!t~l~o!~n
NINA FISCHMAN                                                    Account Number:   [RedactedJ7155




YOUR CMA ASSETS                                                                                                             November 01, 2017 - November 30, 2017

MUNICIPAL BONDS                                                Adjusted/Total      Estimated          Estimated     Unrealized      Estimated         Estimated Current
DescripUon                           Acquired       Quantity       Cost Basis   Market Price        Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%

l!. BOSTON MASS                     10/11/17       15,000         15,203.04        101.2170           15,182.55        (20.49)         122.92              750    4.93
      SER A PRF18 MAR08 05.000%APR01 2026
      MOODY'S: AAA S&P: AAA CUSIP: 100853EG1
      CALL DT:04/01/18 CALL PR:100
      ORIGINAL UNIT/TOTAL COST: 101.8950/15,284.25

l!. NEW YORK NY SUBSER              09/06/17         10,000        11,734.71       114.4240           11,442.40       (292.31)           81.94             500    4.36
      SER A-1 OCT12 05.000%0CT01 2023
      MOODY'S: AA2 S&P: AA CUSIP: 64966JZ41
      PAR CALL DATE: 10/01/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 118. 1500/11,815.00

t,. MINNESOTA ST                    11/20/17       10,000          12,008.48       119.0250           11,902.50       (105.98)          165.28             500    4.20
     SER D RF AUG16 05.000%AUG01 2024
     MOODY'S: AA 1 S&P: AA+ CUSIP: 60412AGN7
     ORIGINAL UNIT/TOTAL COST: 120. 1560/12,015.60

t,. METROPOLITAN TRANSN AUTH       09/07/17        10,000          12,152.15       118.1580           11,815.80       (336.35)           20.83             500    4.23
     NY REV REV REF BOS 8 JUN16 05.000%NOV15 2024
     MOODY'S: A1 S&P: AA- CUSIP: 59261AFK8
     ORIGINAL UNIT/TOTAL COST: 122. 1700/12,217.00

l!. UTILITY DEBT                    09/22/17          10,000       11,999.74       117.6460           11,764.60       (235.14)          229.17              500   4.25
      SECURITIZATION AUTH NY OCT15 05.000%0EC15 2025
      MOODY'S: AAA S&P: AAA CUSIP: 91802RBE8
      PAR CALL DA TE: 12/15/23 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.5690/12,056.90

l!. CUYAHOGA CNTV OHIO SALES        10/05/17      15,000           16,890.61       111.2210           16,683.15       (207.46)           80.00              600    3.59
      TAX REV QUICKEN LOANS A OCT17 04.000%JAN01 2026
      MOODY'S: AA2 S&P: AAA CUSIP: 2322870F6
      PAR CALL DATE: 07/01/24 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 112.8490/16,927.35




+
015                                                                                                    4709                                                        7 of 16
NINA FISCHMAN                                                      Account Number: [RedactedJ77 55                                24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                              November 01, 2017 - November 30, 2017

MUNICIPAL B0N0S (continued)                                      Adjusted/Total      Estimated         Estimated     Unrealized      Estimated         Estimated Current
Description                          Acquired        Quantity        Cost Basis    Market Price      Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%
t, NEW YORK ST DORM AUTH ST          09/08/17     10,000            11,562.14        112.5960          11,259.60      (302.54)          104.17               500   4.44
      PERS INCOME TAX REV 8 JUL 12 05.000%MAR15 2026
      MOODY'S: AA 1 S&P: AAA CUSIP: 64990EFAO
      PAR CALL DA TE: 03/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 116.4000/11,640.00

t, GERMANTOWN TENN                  09/12/17            15,000       18,889.99       123.1430          18,471.45      (418.54)          129.17               750   4.06
      SEP17 05.000%AUG01 2026
      MOODY'S: AAA S&P: AAA CUSIP: 374090VH8
      ORIGINAL UNIT/TOTAL COST: 126.4190/18.962.85

t, ECTOR CNTY TEX INDPT SCH         09/21/17            15,000       18. 186.28      120.1940          18,029.10       (157.18)          218.75              750   4.15
      DIST RF PSF GTD OCT16 05.000%AUG15 2026
      MOODY'S: AAA S&P: AAA CUSIP: 279263QNO
      ORIGINAL UNIT/TOTAL COST: 121.7100/18,256.50

TRI BOROUGH BRDG & TUNL               N/A      10,000                      N/A        115.4400         11,544.00           N/A            20.83              500   4.33
    AUTH NY GEN REV 1 PRF22 FE809 05.000%NOV15 2026
    MOODY'S:**' S&P: *** CUSIP: 89602ROJ1

t, NY ST EFC ST CLN-DRNKNG          09/21/17          10,000         12,422.05        122.1910         12,219.10       (202.95)          229.17              500   4.09
      WTR RV REV BOS SER A JUN16 05.000%JUN15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 64986DAL9
      PAR CALL DA TE: 06/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.7000/12,470.00

t, FLORIDA ST TPK AUTH TPK          10/03/17          15,000         15,160.21        100.3070         15,046.05       (114.16)          162.97              394    2.61
      REV DEPTTRANSN SERB RF APR16 02.625%JUL01 2027
      MOODY'S: AA2 S&P: *** CUSIP: 343137BG9
      PAR CALL DA TE: 07/01125 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 101.0880/15, 163.20




+
015                                                                                                     4709                                                        8 of 16
                                                                                                                                         ~ ~~!~!!!ic~lo!o~~n
NINA FISCHMAN                                                       Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                              November 01, 2017 • November 30, 2017

MUNICIPAL BONDS (continued)                                       Acljusted/Total     Estimated        Estimated     Unrealized       Esamated         Estimated Current
Description                           Acquired         Quantity        Cost Basis   Market Price     Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%

t,. HURST EULESS BEDFORD TEX         09/07/17           15,000        18,830.83       122.7600         18,414.00      (416.83)           100.00              750   4.07
      INDPT SCH DIST SER A RF SEP17 05.000%AUG15 2027
      MOODY'S:*** S&P: AA+ CUSIP: 447819EK5
      ORIGINAL UNIT/TOTAL COST: 125.8630/18,879.45

t,. PRINCE GEORGES CNTY MD           09/07/17           15,000        16,788.72       706.9120         16,036.80       (151.92)           97.50              450   2.80
      CONS PUB IMPTLT SER A SEP17 03.000%SEP15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 7417013F1
      ORIGINAL UNIT/TOTAL COST: 108.0850/16,212.75

t,. NEW YORK NY MUN WFA              09/27/17           15,000        18,639.22       122.3180         18,347.70       (291.52)          100.00              750   4.08
      WTR-SS REV WTR AND SWR 2 OCT17 05.000%JUN15 2028
      MOODY'S: AA 1 S&P: AA+ CUSIP: 64972GPK4
      PAR CALL DATE: 06/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.5740/18,686.10

t,. MARYLAND ST ST & LOC             09/06/17           10,000        12,644.71       123.5550         12,355.50       (289.21)          125.00              500   4.04
      FAGS LN-2ND SER A AUG17 05.000%AUG01 2028
      MOODY'S: AAA S&P: AAA CUSIP: 574193PP7
      PAR CALL DATE: 08/01/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST:   127.0200/12,702.00

t,. NEW YORK NY CITY TFA REV         09/29/17           10,000        12,043.24       119.3210         11,932.10       (111.14)          165.28              500   4.19
      FUTURE TAX SUB BOS A-1 SEP15 05.000%AUG01 2028
      MOODY'S: AA 1 S&P: AAA CUSIP: 64971 WVS6
      PAR CALL DATE: 08/01/25 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST:   120.8290/12,082.90

t,. NEW YORK NY CITY TFA REV         10/05/17           15,000        18,108.07       119.6040         17,940.60       (167.47)           60.42              750    4.18
      FUTURETAXSECUREDA-1 JUL16 05.000%MAY01 2029
      MOODY'S: AA1 S&P: AAA CUSIP: 64971WL40
      PAR CALL DA TE: 05/01126 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 121.0380/18, 155.70




+
015                                                                                                     4709                                                        9 of 76
NINA FISCHMAN                                                            Account Number: [RedactedJ77 55                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                           November 01, 2017 - November 30, 2017

MUNICIPAL BONOS (continued)                                           Adjusted/Total          Estimated      Estimated            Unrealized       Estimated         Estimated Current
Description                            Acquired        Quantity           Cost Basis     Market Price      Market Value          Gainl{Loss) Accrued Interest    Annual Income Yield%

11 METROPOLITAN TRANSN AUTH          09/7 8/17           10,000           12.486.20           123.0950         12,309,50           (176.70)            21.88               525   4.26
      NY DEDICATED TAX FD A MAR16 05.250%NOV15 2029
      MOODY'S: *** S&P: AA CUSIP: 59259N2J1
      PAR CALL DATE: 11/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 125.3590/12,535.90

11 NEW YORK NY MUN WFA               09/27/17            10,000           12,252.24           120.5180         12,051.80           (200.44)            66.67               500   4.14
      WTR-SS REVWTR AND SWR 2 OCT17 05.000%JUN15 2030
      MOODY'S: AA 1 S&P: AA+ CUSIP: 64972GPMO
      PAR CALL DATE: 06/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122.8100/12,281.00
-----------

11 NY ST DORM AUTH SLS TAX      09/06/17                 10,000           12,236.96           120.2210         12,022.10            (214.86)          170.83               500   4.15
    REV SER A JUL 17 05.000%MAR15 2031
      MOODY'S: AA 1 S&P: AAA CUSIP: 64990AGD1
      PAR CALL DATE: 03/15127 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122,8680/12,286.80
              TOTAL                                    255,000           289,639.59                           296,770.40          (4,413.19)        2,472.78            11,969   4.03


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

                                                                                                                                                    Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                      Total     Estimated        Estimated         Unrealized      Total Client    Investment         Annual Current
Description                                 Quantity              Cost Basis   Market Price     Market Value       Gainl{Loss)      Investment       Return($)         Income Yield%
ISHARES S&P 500                                    329            97,282.01      316.6800        104,187.72           6,905.71          97,282           6,905          1,733    1.66
        INDEX FUND CL INSTL
        SYMBOL: BSPIX     Initial Purchase: 08/31117
        Equity 100%

              Subtotal (Equities)                                                                104,187.72
              TOTAL                                               97,282.01                      104,187.72           6,905.71                           6,905          1,733    1.66



+
015                                                                                                            4709                                                              10of16
                                                                                                                                                                ~ Merrill Lynch
                                                                                                                                                                       Bank of America Corporation


NINA FISCHMAN                                                                 Account Number:      [Re<lactedJ77   55


YOUR CMA ASSETS                                                                                                                                   November 01, 201 7 - November 30, 2017

LONG PORTFOLIO                                                                    Adjusted/Total                     Estimated     Unrealized      Estimated            Estimated         Current
                                                                                      Cost Basis                   Market Value   Gainl(Loss) Accrued Interest      Annual Income           Yield%

           TOTAL                                                                     477,288.80                     490,643.42      1,810.62           2,647.24             14,586           2.97

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
' Some agency securities are not backed by the full faith and credit of the United States government.
  Debt Instruments purchased at a premium show amortization
I:),_                                                                        8 Debt Instruments purchased at a discount show accretion
*** Rating currently unavailable or not rated/unrated as provided by Rating Agency or recognized industry wide third party vendor source.
Total values exclude N/A items
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


  YOUR CMA TRANSACTIONS
 DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
 Date    Transaction ~ype                                           Quantity Description                                                                           Income            Year To Date
Tax-Exempt Interest
 11 /01   Interest                                                             NEW YORK NY CITY TFA REV                                                            375.00
                                                                               FUTURE TAX SECURED A-1
                                                                               JUL 16 05.000%MAY01 2029

+
07S                                                                                                                        4709                                                              11 of 16
NINA FISCHMAN                                                 Account Number: [RedactedJ7155            24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                 November 01, 2017 • November 30, 2017

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                   Income
Date    Transaction Type                             Quantity Description                                          Income       Year To Date
Tax-Exempt Interest
                                                              PAY DATE 11/01/2017
                                                              CUSIP NUM: 64971WL40
11 /15   Interest                                             METROPOLITAN TRANSN AUTH                             262.50
                                                              NY DEDICATED TAX FD A RF
                                                              MAR16 05.250%NOV15 2029
                                                              PAY DATE 11/15/2017
                                                              CUSIP NUM: 59259N2J1
11 /15   Interest                                             TRI BOROUGH BRDG & TUNL                              250.00
                                                              AUTH NY REVS GEN REV 1
                                                              FEB09 05.000%NOV15 2026
                                                              PAY DATE 11/15/2017
                                                              CUSIP NUM: 89602NC93
11 /15   Interest                                             METROPOLITAN TRANSN AUTH                             250.00
                                                              N Y REV TRANSN SER B RF
                                                              JUN16 05.000%NOV15 2024
                                                              PAY DATE 11/15/2017
                                                              CUSIP NUM: 59261AFK8
         Subtotal (Tax-Exemf'_t Interest)                                                                         1,137.50         1,637.50
Taxable Interest
11 /30 t1 Bank Interest                                       BANK DEPOSIT INTEREST                                   1.59
         Income Total                                         ML BANK DEPOSIT PROGRAM                               25.00
         Subtotal (Taxable Interest)                                                                                26.59            121.86
Taxable Dividends
         Subtotal (Taxable Dividends)                                                                                                487.21
         NET TOTAL                                                                                                1,164.09         2,246.57




+
015                                                                                            4709                                     12 of 16
                                                                                                                                           ~ ~~!~!!t~!!o~~n
NINA FISCHMAN                                                       Account Number: [RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                           November 01, 2017 • November 30, 2017

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                           Transaction   Commissions/             (Debit}/   Accrued Interest
Trade Date Description                     Transaction Type                         Quantity             Amount      Trading Fees              Credit     Earned//Paid}
Purchases
11/22       MINNESOTA ST                    Purchase                           10,000.0000            (12,015.60)                        (12,169.77)           (154.17)
11/20       SER D RF AUG16 05.000%AUG01 2024
            EXCD BY MSCO RATINGS ARE SUBJ. TO CHG
            MOODYS AA 1 S&P AA& YIELD 1. 79% @
            $120.15 8/01/24 NON CALLABLE
            111 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]         N7 SEC NO NGOF2
            PRINCIPAL 12015.60
            UNIT PRICE 120.1560
            Subtotal (Purchases)                                                                      (12,015.60)                        /12, 169.77)
Other Security Transactions
11/30       TRI BOROUGH BROG & TUNL            Exchange                         10,000.0000
            AUTH N Y GEN REV 1 PRF22 FEB09 05.000%NOV1 5 2026
11/30       TRIBOROUGH BRDG-TUNL NY            Exchange                        -10,000.0000
            REVS GEN REV 1 CSP EXC FEB09 05.000%NOV15 2026
            Subtotal (Other Security Transactions)
            TOTAL                                                                                     (12,015.60)                        (12,169.77)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                            (12,169.77)
            TOTAL SECURITY SALES/CREDITS
            Total Accrued Interest Paid                                                                                                                        (154.17)




+
015                                                                                                      4709                                                       13of16
NINA FISCHMAN                                                         Account Number:      [Redacted]7155                              24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                November 01, 2017 - November 30, 2017

UNSETTLED TRADES
Trade       Settlement                                                       Symbol/          Transaction
Date              Date      Description                                        Cusip                  Type                Quantity         Price                    Amount
11/29           12/01       MASSACHUSETTS ST WTR RES                       576049V72             Purchase             10,000.0000      123.4990                 (12,524.90)

      NET TOTAL                                                                                                                                                 (12,524.90)


ADVISORY AND OTHER FEES
Date          Fee Type                                          Quantity     Description                                                 Debit                     Credit
11/03         Advisory Program Fee                                           INV. ADVISORY FEE NOV                                     455.92
              NET TOTAL                                                                                                                455.92




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date     DescriE_tion                         Withdrawals                  Deposits Date           Descr,iption                         Withdrawals            Deposits
    11/01    ML BANK DEPOSIT PROGRAM                                               1.00    11 /16      ML BANK DEPOSIT PROGRAM                                       763.00
    11/02    ML BANK DEPOSIT PROGRAM                                            375.00     11/22       ML BANK DEPOSIT PROGRAM               12,170.00
    11/03    ML BANK DEPOSIT PROGRAM                   456.00
                NET TOTAL                                                                                                                    11,487.00




+
015                                                                                                           4709                                                    14 of 16
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                            Bank o/' America Corporation




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,     We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report a_nv inaccuracy, discreP,a[lcy,     in other jurisdictions, locally registered entities.      of the average daily balances. We receive a fee from our
and/or con~ern py calling V\lealth Management Client           Investment products offered by Investment Bankin-q      affiliated banks of up to $100 per annum for each account
Support at l800-MERRIL[) within ten (1 UJ business days      Affiliates, including MLPF&S, ARE NOT FDIC INSURED,       that sweeps balances to the banks under the RASP sM and
after delivery of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.               ML bank deposit programs. We also receive a fee from Bank
statement. You should _re-confirm any oral _                                                                           of America, N.A. tiased on the average daily Preferred
communications in wnt,ng to protect your nghts.              Additional Information                                    Deposit® and Preferred Deposit for Business® balances.
                                                                We will route your eguity and option orders to market
About Us      _        _     _                       _       centers consistent witli our duty of best execution.         Options Customers
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds        For all customers, including those who own options, please
Merrill L'!nch, Pierce, Fenner & Smith Incorporated          and preferred stocks in bu_l~ segregati9n. lf_there is a     promptly advise us of any material change in your
(MLPF&S), One Bryant Park, New York, New York                partial call for those secuntIes secuntIes will be           investment objectives or financial condition. Individual
10036. If you request a copy of our financial statement,     randomly selected from those held in bulk. The
we will mail it to you.                                      probability of your holdings being selected is               options commission charges have been included in your
    We act as a _market.maker, p~aler, block positioner      proport,ona_l to the tota_l number of customer holdings confirmation. You may request a summary of this
or arbitrageur in certain secuntIes. These act1vIt1es may    of that particular secunty that we hold._              _     information.
put us or one of our affiliates on the opposite side of .       This st?temen\ serves as _a confim1at1on of certain
transactions we execute for you and potentially result In    transact1ons_dupnq the p~r_1od p<a>rm,tted _to qe            Margin Customers
tradin_q P,rofits for us or our affiliates.                  reported penodIcally. Add1t1onal Informat1on Is                If this statement is for a margin account, it is a combined
   BofKMerrill Lynch Research is research produced by        available upon written request.                              statement of your margin account and special
MLPF&S and/or one or more of its affiliates. Third              In ac,;ordance with applt,able law, rules and
party research ratings from selected vendors are             regulations, your free credit t)alance ts _not seqregated memorandum          account maintained for you pursuant to
provId~d, if available, for yoyr inf9rmation. Qt,r .         ana y;e can us~ these funds in our business. Your free applicable         regulations. The permanent record of the
                                                                                                                          separate account, as required by Regulation T, is available
providing these research ratings Is not a sol1cItat1on or    credit balance ts the amount_ of funds payabJe upon
recommendation of any particular security. MLPF&S            your demand. You have the nght to receive, in tlie           for your inspection upon request You should retain this
and its affiliates are no1 responsible for any third party   normal course of business, any free credit o;liance and stafement for use with your next statement to calculate
research and have no liability for such research. You        anv_fully paid secunt,es to which yo_u are entitled,         interest charqes, if any, for the period covered by this
are responsible for any trading decision you make            subject to any oblIgatIons you owe in any of your            statement. Tfie interest charqe period will parallel the
based upon third party research ratings and reports.         accounts.                .                     h b           statement period, except that interest due for the final day
   MLPF&S may make available to you certain securities       - For clients enroll_ed in a sweep program, t e a1ance of the statement period will be carried over and appear on
            ·                 d       h                d     in any bank deposit accou_nt or sliares of any mo_ney        your next statement.
and other in_ve~tment pro uc\s t at are spon?ore ,           market mutual fund in which you have a benef1c1al
mana_g_~d, d1stnbuted or _prov,_ded by companies th)at .     interest can be withdrawn or nquidated on your order         Coverage for your Account
are affiliates of Bank of Amenca Corporation (BAC or in          d h           d    t     dt             T          unt
which BAC has a substantial economic interest.
   Merrill Edge is \he marketir:ig name for wo .
                                                                            at
                                                             ~~ reinftfe'gr,i'e re urne o your secun ,es acco               The Securities Investor Protection Corporation (SIPC) and
                                                                You will havJ the right to vote full shares and we may our excess-SI PC in~urance pqlicy do not cover commodItIes
businesses: Mernll Edge Advisory Center , which              solicit voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
offers team-based ad_v1ce and q~id,mce bfokeraqe             in your account. Voting shares in your account will be       private equity fund~, c_ommodity poo_ls and other investment
services; and a self:dtrected onlIne investing platform.     governed by the then current rules and policies of           contracts (such as limited partnerships) that are n9t .
Both are made ?va,labl~ throuqt] MLPF&S. .                   FINRA and the Securities Exchange Commiss[on or              registered with the US Securities Exchanqe Com_m1ss1on,
   Bank of Amenca Mernll Lyncli ts the market1rig name       other applicable exchanqes or regulatory ~od,1es.            precious metals, other assets that are not secunt,es, as
for the qloba! banktf]g ard global markets businesses           All trqnsactions are suoject to tjie constItutIon, rules, defined by SIPC, and assets that are not held at MLPF&S,
of BA_C.1.en~tflg, denvat1ves, and other commerc,?I          requlatIons, customs, usages, rulings and           .        such as cash on deposit at Bank of Amenca, N.A. or Bank of
bar!<ing act1v1t1e~ are P.~rformed qlobally_ by banking      inferpretations of the excfianqe or mark~t, and its          Amenca California, N.A. (Merrill Lynch affiliated _banks) or
affiliates of BAC, incluamq Bank of Amenca, !II.A.,          cleannghouse,_,f any, where the transactions are             other depository institutions. Those bank deposits are
member Federal Deposit Tnsurqnce Corporation                 executed, and 1f not ~xecuted on any exchange, FINRA. protectea by the FDIC up to applicable limits. MLPF&S is not
{FDIC). Secunt,es, strategic advisory, and other                You may obtain an investor brochure th~t 1nclud_es        a bank Unless otherwise disclosed INVESTMENTS
 investment bankin(J_activiti~s are perfor'!'ed globally      in.formation describi~,'l the FINJ<A Requlqtton Public      THROUGH MLPF&S ARE NOT FDIC (NSURED, ARE NOT BANK
!:Jy inyestm~~t bai;JRt[lg aff1)1ate_s of BAC ( Investment    Disclosure Program ( Proqram l. To olltain a brochure       GUARANTEED AND MAY LOSE VALUE. To obtain information
 s-anking Aff1l1ates ), including, in t~e United S_tates,    or more information aboul:_the Progran:i or your broker about SIPC including the SIPC Brochure contact SIPC at
 MLPF&S and Mernll Lynch Professional Cleanng Corp.,         contact the FINRA Regulation PubITc Disclosure Program             ·/     ' •          (    )           '
all of which are reqistered broker deal~rs and members        Hotline a_t (800)289-9999 or access the FINRA website http. 1www. st pc.org or 202 371 -8300 ·
of Financial lndusfry Regulatory Authonty (FINRA) and        at www.finra.org.

 +
  015                                                                                              4709                                                                            15 of 16
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      t:r       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF &S                       Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiable securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name of the custodian
we cannot guarantee its accuracy. Pricin_g information       lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., sfocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
refiect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   015                                                                                             4709                                                                    16of16
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                            Sank of America Corporation
                                                      Primary Account: !RedactedJ7155

NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •   YOUR MERRILL LYNCH REPORT                                                            September 30, 2017 - October 31, 2017

                                                       PORTFOLIO SUMMARY                                    October 31               September 29             Month Change
                                                       Net Portfolio Value                                $493,266.69                $490,659.38                   $2,607.31         ....
                                                       Your assets                                        $493,266.69                $490,659.38                   $2,607.31         A
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                 ($454.84)                   ($501.19)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                       ($454.84)                   ($501.19)
call 24-Hour Assistance:
                                                       Your Dividends/Interest Income                         $785.07                   $297.41
(800) MERRILL
                                                       Your Market Gains/(Losses)                            $2,277.08               $490,863.16
(800) 637-7455
                                                            Subtotal Investment Earnings                     $3,062.15               $491,160.57
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           ~ 1:4hJ
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         9/17    10/17



GO PAPERLESS!
Did you know you can receive this statement and many other Merrill Lynch communications on line instead of in the mail? Online Delivery through MyMerrill.com is a safe, fast,
flexible way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SfPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

+
017                                                                                              4709                                                                              1 of 18
                                                                              Primary Account: [RedaoledJ7155                                       24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                         September 30, 2017 - October 31, 2017


      ASSET ALLOCATION*                                                                              CURRENT INCOME
      * Estimated Accrued Interest not included;  may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 D

                                 CJ
                                      Fixed Income

                                      Equities
                                                                    Current Value
                                                                      317,622.50

                                                                      101,095.12
                                                                                      Allocation
                                                                                           64.73%

                                                                                           20.61%
                                                                                                             !~!~ f        . . . '         I    I      I    '      I
                                                                                                                      Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                         I      I




                                                                                                                                               This Report                    Vear To Date
                                 CJ   Cash/Money                        71,903.80          14.66%               Tax-Exempt Interest                         250.00                      500.00
                                      Accounts
                                                                                                                Taxable Interest                             47.86                       95.27
                                      TOTAL                          $490,621 _42           100%                Tax-Exempt Dividends
                                                                                                                Taxable Dividends                           487.21                      487.21
           ~--                                                                                                  Total                                      $785.07                   $1,082.48

                                                                                                                Your Estimated Annual Income                                        $14,139.93


       BOND MATURITY SCHEDULE                                                                        TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                    Based on Estimated Market Value

                                 % of Total                                           Estimated                                                                                                  %of
       Maturity Years          Bond Assets            Par Value                   Market Value                                                                  Current Value                Portfolio
       <1                                5%            15,000                        15,248.25       !SHARES S&P 500                                             101,095.12                  20.60%
       5-10                            64%            180,000                       204,333.05       +ML BANK DEPOSIT PROGRAM                                     71,902.00                  14.65%
       70-15                           31%             80,000                        98,041.20          +FDIC INSURED NOT SIPC COVERED
                                                                                                     U.S. TREASURY NOTE                                           29,380.20                   5.98%
                                                                                                     GERMANTOWN TENN                                              18,658.50                   3.80%
                                                                                                     HURST EULESS BEDFORD TEX                                     18,634-50                   3.79%

       Total                          100%            275,000                     $317,622.50




+
017                                                                                                   4709                                                                                        2of 18
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                        Sank of America Corporation


Online at: www.mymerrill.com                                         Account Number:      [RedactedJ77   55                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                           Net Portfolio Value:                                        $493,266.69
      WOODMERE NY 11598-2917                                                                                   Your Financial Advisor:
                                                                                                               ALEXANDER Y FISCHMAN
                                                                                                               1010 NORTHERN BLVD SUITE 490
                                                                                                               GREAT NECK NY 11021-5306
                                                                                                               alexander.fischman@ml.com


•
                                                                                                               1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                        September 30, 2017 • October 31, 2017

                                                               This Statement                   Year to Date     ASSETS                                    October 31              September 29

      Qp~iji~g@?l~~.(9~(ibj•J·.••··•·•·•••·.•·••·· · ·• •.•.·• •. i~ij;~~~ti~·••·•··...                          Cash/Money Accounts
                                                                                                                 Fixed Income
                                                                                                                                                           71,903.80
                                                                                                                                                          317,622.50
                                                                                                                                                                                      199,578.69
                                                                                                                                                                                      190,844.05
      Total Credits                                                    785.07                   492,455.11       Equities
      Total Debits                                                    (454.84)                     (956.03)      Mutual Funds                             101,095.12                   98,798.70
      Securities You Transferred In/Out                                                                          Options
      Market Gains/(Losses)                                           2,277.08                      1,767.61     Other

      ~l~'~{~fJ'.i~~m~11,0&~1J·· .                                                                                   Subtotal (Long Portfolio)
                                                                                                                 Estimated Accrued Interest
                                                                                                                                                          490,621.42
                                                                                                                                                            2,645.27
                                                                                                                                                                                      489,221.44
                                                                                                                                                                                       1,437.94
                                                                                                                 TOTAL ASSETS                            $493,266.69                $490,659.38

                                                                                                                 LIABILITIES
                                                                                                                 Debit Balance
                                                                                                                 Short Market Value
                                                                                                                 TOTAL LIABILITIES
                                                                                                                 NET PORTFOLIO VALUE                     $493,266.69                $490,659.38




      -       Go paperless! Receive this statement online instead of by man. Visit mymerri/1.com
          ·   to enroll in online delivery.




       Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker•dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
017                                                                                                                          4709                                                              3 of 18
NINA FISCHMAN                                  Account Number: [Redac<edJ77 55                                        24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                        September 30, 2017 - October 31, 2017


CASH FLOW                     This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts    $199,578.69                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                  include asset categories less than 1%; includes the categorical values for the
                                                                         underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                Allocation
Other Credits                                   491,372.63                                        D     Fixed Income                  64.73%
      Subtotal                                  491,372.63       I
                                                                                                  D     Equities                      20.61%
DEBITS
Electronic Transfers                                                                              IT;Tlilii] Cash/Money               14.66%
Margin Interest Charged                                                                                      Accounts
Other Debits                                                                                            TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment                                                "   ~~



Advisory and other fees            (454.84)        (956.03)
      Subtotal                     (454.84)        (956.03)
Net Cash Flow                     ($454.84)    $490,416.60

OTHER TRANSACTIONS                                                     DOCUMENT PREFERENCES THIS PERIOD
Dividends/Interest Income           785.07        1,082.48                                                          Mail                 Online Delivery
Security Purchases/Debits      (128,005.12)    (419,595.28)            Statements                                    X
Securi!Y_ Sales/Credits                                                Performance Reports                           X
Closing Cash/Money Accounts     $71,903.80                             Trade Confirms                                X
                                                                       Shareholders Communication                    X
                                                                       Prospectus                                    X
                                                                       Service Notices                               X
                                                                       Tax Statements                                X




+
017                                                                                 4709                                                                   4 of 18
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                        Bank of America Corporation


NINA FISCHMAN                                                                       Account Number:     [Redacted]7155




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        September 30, 2017 - October 31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
YOUR INVESTMENT STRATEGY - Custom Managed - Client
GW&K MUNI INTERMEDIATE.             40.00%     RATE: 0.220%                                    EATON V TABS MUNI INT MTV        40.00%     RATE: 0.320%
BLACKROCK S&P 500 INDEX             20.00%     RATE: •

The "Rate" above is the current expense rate for your Style Manager as of the end of the statement period. The section "Style Manager Expense Rate" in the Investment Advisory Program
Form ADV Brochure and the section "Your Program Fees" in your Investment Advisory Program Client Agreement, or similar sections, provide more information on the expense rate payable
to all available Style Managers and the Merrill Lynch Fee Rate respectively. For participating Trust Management Accounts (TMA), please refer to your Investment Services or Agency
Agreement, Fee Schedule and TMA Brochure in addition to the Program Form ADV Brochure for expense and fee information. Changes in the Style Managers may result in a change in the
Style Manager Expense Rate. If you are a Retirement Account and have selected a Related Style Manager, as listed above, the Style Manager Expense Rate is 0% rather than the Style
Manager Expense Rate indicated above for that Related Style Manager. For a list of Related Style Managers please see the Form ADV Brochure or other disclosure documents provided to
you. Please note U.S. Trust is considered a Related Style Manager. For Funds noted with an asterisk(*) above or for other Funds in your account but not listed above, please see each
Fund's prospectus or other disclosure documents for a description of the Fund's fees and expenses. For a "Rate" noted with a double asterisk (* *) above, it is the current Overlay Expense
Rate for the Overlay Service (as described in the Investment Advisory Program Form ADV Brochure and applicable Profile) as of the end of the statement period. The Overlay Expense Rate
will be applied to all assets allocated to the applicable Style Manager Strategy(s) and/or Exchange-Traded Fund(s) within a Custom Managed Strategy for which the Overlay Service has
been selected, and which will be identified in the Investment Advisory Program Portfolio Summary rather than this statement; the Overlay Expense Rate will not be applied to the
percentage of the assets allocated to the Overlay Service for MAA options strategies. For additional information relating to the Overlay Expense Rate, see the Investment Advisory Program
Form ADV Brochure, Investment Advisory Program Client Agreement and the applicable Overlay Service Profile(s). The percentage allocations listed above are based, as applicable, on
target allocations for the Strategy selected or the allocations as of a particular point in time. Allocations for any particular account may be different from the allocations indicated above.
For additional information, see the Investment Advisory Program Form ADV Brochure, Style Manager Profiles and Style Manager Disclosures as well as your Investment Advisory Program
Client Agreement or for participating TMAs your Investment Services or Agency Agreement, Fee Schedule and TMA Brochure.

We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.


+
017                                                                                                                      4709                                                                  5of18
NINA FISCHMAN                                                              Account Number: [Redac!ed]7155                                            24-Hour Assistance: (800) MERRILL


INVESTMENT ADVISORY PROGRAM                                                                                                                         September 30, 2017 - October 31, 2017

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you mOnTtOr and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                          Average          Current                    Interest on                      Closing
    Money Account Description                                      Opening Balance                Deposit Balance           Yield%                      Deposits                      Balance
    Bank of America, N.A.                                                  196,130                         112,920             .47                        46.44                          68,454
    Bank of America CA, N.A.                                                 3,447                           3,447             .47                         1.42                           3,448
    TOTAL ML Bank Deposit Program                                          199,577                                                                        47.86                          71,902




YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                Total              Estimated                        Estimated                    Estimated      Est. Annual
Description                                            Quantity               Cost Basis            Market Price                     Market Value           Annual Income               Yield%
CASH                                                      1.80                       1.80                                                   1.80
+ML BANK DEPOSIT PROGRAM                             71,902.00                71,902.00                    1.0000                      71,902.00                         338                .47
  +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                           71,903.80                                                71,903.80                         338                .47


GOVERNMENT AND AGENCY SECURITIES '                                       Aqjusted/Total       Estimated          Estimated             Unrealized      Estimated             Estimated Current
Description                    Acquired                 Quantity             Cost Basis     Market Price       Market Value           Gainl(Loss) Accrued Interest       Annual Income Yield%
U.S. TREASURY NOTE                    09/11/17           30,000              29,925.00          97.9340             29,380.20            (544.80)            125.54               600      2.04
    2.000% AUG 15 2025
      MOODY'S: AAA S&P: *** CUSIP: 912828K74
      ORIGINAL UNIT/TOTAL COST: 99.7500/29,925.00
              TOTAL                                      30,000              29,925.00                              29,380.20            (544.80)            125.54                600     2.04




+
017                                                                                                                 4709                                                                   6 of 18
                                                                                                                                      ~ ~~!~!!t~!~o~~n
NINA FISCHMAN                                                    Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                            September 30, 2017 - October 31, 2017

MUNICIPAL BONDS                                                Adjusted/Total      Estimated         Estimated    Unrealized      Estimated         Estimated Current
Description                          Acquired       Quantity       Cost Basis   Market Price      Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%

b BOSTON MASS                       10/11/17       15,000         15,253.80        101,6550         15,248,25         (5.55)           62.50             750    4.91
      SER A PRF18 MAROB 05.000%APR01 2026
      MOODY'S: AAA S&P: AAA CUS/P: 100853EG1
      CALL DT:04/01/18 CALL PR:100
      ORIGINAL UNIT/TOTAL COST: 101.8950/15,284.25

b NEW YORK NY SUBSER                09/06/17         10,000        11,763.74       116.0560         11,605,60       (158.14)           41.67             500    4.30
      SERA-1 OCT12 05.000%0CT01 2023
      MOODY'S: AA2 S&P: AA GUS/P: 649661241
      PAR CALL DATE: 10/01/22 PAR CALL PRICE: 100,00
      ORIGINAL UNIT/TOTAL COST: 118.1500/17,815.00

b METROPOLITAN TRANSN AUTH          09/07/17       10,000          12,176.49       120.2530         12,025,30       (151.19)          230.56             500    4.15
      NY REV TRANSN SER 8 RF JUN16 05.000%NOV15 2024
      MOODY'S: A1 S&P: AA- CUSIP: 59261AFK8
      ORIGINAL UNIT/TOTAL COST: 122.1700/12,217.00

b UTILITY DEBT                      09/22/17          10,000       12,026.12       119.4860         11,948,60        (77.52)          188.89             500    4.18
      SECURITIZAT/ON AUTH NY OCT15 05.000%DEC15 2025
      MOODY'S: AAA S&P: AAA CUS/P: 91802RBE8
      PAR CALL DA TE: 12/15/23 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.5690/12,056.90

b CUYAHOGA CNTY OHIO SALES          10/05/17         15,000        16,913.10       112.4840         16,872,60        (40.50)           31.67             600    3.55
      TAX REV QUICKEN LOANS A OCT17 04.000%JAN01 2026
      MOODY'S: AA2 S&P: AAA CUSIP: 232287DF6
      PAR CALL DATE: 07101/24 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 112.8490/16,927.35

b NEW YORK ST DORM AUTH ST           09/08/17        10,000        11,591.70       114.6100         11,461,00       (130.70)           63.89              500   4.36
      PERS INCOME TAX REV 8 JUL12 05.000%MAR15 2026
      MOODY'S: AA 1 S&P: AAA CUS/P: 64990EFAO
      PAR CALL DATE: 03/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 116.4000/11,640.00


+
017                                                                                                  4709                                                        7 of 18
NINA FISCHMAN                                                         Account Number: [RedactedJ7155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                     September 30, 2017 - October 31, 2017

MUNICIPAL BONDS (continued)                                         Acljusted/Total     Estimated        Estimated     Unrealized       Estimated         Estimated Current
Description                            Acquired          Quantity        Cost Basis   Market Price     Market Value   Gainl(Loss) Accrued Interest    Annual Income y;e/d%

/1 GERMANTOWN TENN                09/12/17               15,000         18,924.69       124.3900         18,658.50      (266.19)              68.75            750    4.01
    SEP17 05.000%AUG01 2026
    MOODY'S: AAA S&P: AAA CUSIP: 374090VH8
      ORIGINAL UNIT/TOTAL COST:    126.4190/18,962.85

11 ECTOR CNTY TEX INDPT SCH           09/21 /17          15,000         18,218.20       121.6090         18,241.35         23.15            158.33             750    4.11
      DIST RF PSF GTD OCT16 05.000%AUG15 2026
      MOODY'S: AAA S&P: AAA CUSIP: 279263QNO
      ORIGINAL UNIT/TOTAL COST:    121.7100/18,256.50

11 TRI BOROUGH BROG & TUNL            09/25/17            10,000        11,727.70       116.9150         11,691.50        (36.20)           230.56             500    4.27
      AUTH NY REVS GEN SER A FEB09 05.000%NOV15 2026
      MOODY'S: AA3 S&P: AA- CUSIP: 89602NC93
      PAR CALL DA TE: 11/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST:    117.5900/11, 759.00

/1 NY ST EFG ST CLN-DRNKNG      09/21/17                  10,000        12,443.85       123.8200         12,382.00        (61.85)            188.89            500    4.03
    WTR RV SER A RF JUN16 05.000%JUN15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 64986DAL9
      PAR CALL DA TE: 06/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST:    124.7000/12,470.00

/1 FLORIDA ST TPK AUTH TPK     10/03/17        15,000                   15,161.81       101.2840         15,192.60         30.79             131.25            394    2.59
     REV DEPTTRANSN SERB RF APR16 02.625%JUL01 2027
      MOODY'S: AA2 S&P:   ***   CUSIP: 343137BG9
      PAR CALL DATE: 07/01/25 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST:    101.0880/15, 163.20

/1 HURST EULESS BEDFORD TEX      09/07 /17      15,000                  18,860.60       124.2300         18,634.50       (226.10)             39.58             750   4.02
    INDPT SCH DIST SER A RF SEP17 05.000%AUG15 2027
      MOODY'S:*** S&P: AA+ CUSIP: 447819EK5
      ORIGINAL UNIT/TOTAL COST:    125.8630/18,879.45




+
017                                                                                                       4709                                                         8of18
                                                                                                                                         ~ ~~!~!!!ic~!!o?.~n
NINA FISCHMAN                                                     Account Number:   [Redacted]7155




YOUR CMA ASSETS                                                                                                               September 30, 2017 - October 31, 2017

MUNICIPAL B0N0S (continued)                                     Adjusted/Total     Estimated           Estimated     Unrealized       Estimated        Estimated Current
Description                         Acquired       Quantity         Cost Basis   Market Price        Market Value   Gainl(Loss) Accrued Interest   Annual Income Yiefd%

!J. PRINCE GEORGES CNTY MD         09/07 /17           15,000      16,197.84        108.2620           16,239.30         41.46            61.25              450   2.77
      CONS PUB IMPTLT SER A SEP17 03.000%SEP15 2027
      MOODY'S: AAA S&P: AAA CUSIP: 7417013F1
      ORIGINAL UNIT/TOTAL COST: 108.0850/16,212.75

!J. NEW YORK NY MUN WFA            09/27 /17           15,000       18,667.93       123.8600           18,579.00        (88.93)           39.58              750   4.03
      WTR-SS REV WTR AND SWR 2 OCT17 05.000%JUN15 2028
      MOODY'S: AA 1 S&P: AA+ CUSIP: 64972GPK4
      PAR CALL DATE: 06/15127 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 124.5740/18,686.10

!J. MARYLAND ST ST & LDC           09/06/17            10,000       12,665.42       125.0380           12,503.80       (161.62)           83.33              500   3.99
      FAGS LN-2ND SER A AUG17 05.000%AUG01 2028
      MOODY'S: AAA S&P: AAA CUSIP: 57 4193PP7
      PAR CALL DATE: 08/01/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 127.0200/12,702.00

!J. NEW YORK NY CITY TFA REV       09/29/17            10,000       12,063.75       120.9500           12,095.00         31.25           125.00              500   4.13
      FUTURE TAX SUB BOS A-1 SEP15 05.000%AUG01 2028
      MOODY'S: AA1 S&P: AAA CUSIP: 64971WVS6
      PAR CALL DATE: 08101/25 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.8290/12,082.90

!J. NEW YORK NY CITY TFA REV       10/05/17            15,000       18,136.10       120.6460           18,096.90        (39.20)          375.00              750   4.14
      FUTURETAXSECUREDA-1 JUL16 05.000%MAY012029
      MOODY'S: AA1 S&P: AAA CUSIP: 64971WL40
      PAR CALL DATE: 05/01/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 121.0380/18, 155.70
                                                                                                                                                                --
!J. METROPOLITAN TRANSN AUTH       09/18/17            10,000       12,507.22       124.5910           12,459.10        (48.12)          242.08              525    4.21
      NY DEDICATED TAX FD A RF MAR16 05.250%NOV15 2029
      MOODY'S: *'* S&P: AA CUSIP: 59259N2J1
      PAR CALL DATE: 11/15/26 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 125.3590/12,535.90


+

017                                                                                                     4709                                                        9of 18
NINA FISCHMAN                                                         Account Number: [Redacted]7155                                           24•Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                               September 30, 2017 - October 31, 2017

MUNICIPAL BONDS (continued)                                        Adjusted/Total        Estimated           Estimated           Unrealized      Estimated             Estimated Current
Description                          Acquired       Quantity           Cost Basis      Market Price        Market Value         Gainl(Loss) Accrued Interest       Annual Income Yield%

t; NEW YORK NY MUN WFA              09/27/17         10,000            12,269.85             122.3090         12,230.90             (38.95)             26.39                 500     4.08
      WTR-SS REV WTR AND SWR 2 DCT17 05.000%JUN15 2030
      MOODY'S: AA1 S&P: AA+ CUS/P: 64972GPMO
      PAR CALL DATE: 06/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122.8100/12,281.00

t; NY ST DORM AUTH SLS TAX          09/06/17         10,000            12,254.98             120.7650         12,076.50           (178.48)            130.56                  500     4.14
      REV SER A JUL17 05.000%MAR15 2031
      MOODY'S: AA1 S&P: AAA CUSIP: 64990AGD1
      PAR CALL DATE: 03/15/27 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 122.8680/12,286.80
              TOTAL                                 245,000           289,824.89                            288,242.30           (1,582.59)          2,519.73             11,469      3.98


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

                                                                                                                                                     Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                   Total      Estimated         Estimated         Unrealized      Total Client      Investment          Annual Current
Description                              Quantity              Cost Basis    Market Price      Market Value       Gainl(Loss)      Investment         Return($)         Income Yield%
!SHARES S&P 500                                   329          97,282.01       307.2800         101,095.12           3,813.11          97,282              3,813          1,733      1.71
      INDEX FUND CL INSTL
      SYMBOL: BSPIX     Initial Purchase: 08/31117
      Equity 100%

              Subtotal (Equities)                                                               101,095.12
              TOTAL                                            97,282.01                        101,095.12           3,813.11                              3,813          1,733      1.71

LONG PORTFOLIO                                                              Adjusted/Total               Estimated         Unrealized      Estimated            Estimated           Current
                                                                                Cost Basis          Market Value          Gainl(Loss) Accrued Interest      Annual Income            Yield%

              TOTAL                                                           488,935.70                490,621.42          1,685.72            2,645.27             14,139           2.88




+
017                                                                                                           4709                                                                   10of18
                                                                                                                                                               ~ Merrill Lynch
                                                                                                                                                                       Bank af America Corporation


NINA FISCHMAN                                                                 Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                                    September 30, 2017 - October 31, 2017

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                            shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
1
  Some agency securities are not backed by the full faith and credit of the United States government.
11 Debt Instruments purchased at a premium show amortization                 0 Debt Instruments purchased at a discount show accretion
*** Rating currently unavailable or not rated/unrated as provided by Rating Agency or recognized industry wide third party vendor source.
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
Date    Transaction Type                                            Quantity Description                                                                           Income           Year To Date
Tax-Exempt Interest
10/02     Interest                                                             NEW YORK N Y SUBSER                                                                 250.00
                                                                               SER A-1
                                                                               OCT12 05.000%0CT01 2023
                                                                               PAY DATE 10/01/2017
                                                                               CUSIP NUM: 64966JZ41
          Subtotal (Tax-ExemJJt Interest)                                                                                                                          250.00                 500.00




+
017                                                                                                                  4709                                                                    11 of 18
NINA FISCHMAN                                                          Account Number: [R,dacledJ7155                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                 September 30, 2017 - October 31, 2017

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                  Income
Date     Transaction ~ype                                     Quantity Description                                                                Income       Year To Date
Taxable Interest
10/31   Il Bank   Interest                                             BANK DEPOSIT INTEREST                                                          .86
         Income Total                                                  ML BANK DEPOSIT PROGRAM                                                     47.00
         Subtotal (Taxable Interest)                                                                                                               47.86              95.27
Taxable Dividends
10/03 *Dividend                                                        !SHARES S&P 500                                                            487.21
                                                                       INDEX FUND CL INSTL
                                                                       PAY DATE 10/02/2017
         Subtotal (Taxable Dividends)                                                                                                             487.21            487.21
         NET TOTAL                                                                                                                                785.07          1,082.48


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                             Transaction   Commissions/               (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                              Quantity          Amount      Trading Fees                Credit     Eamedl(Paid)
Purchases
10/03       NEW YORK NY CITY TFA REV        Purchase                                 10,000.0000        (12,082.90)                           (12,169.01)           (86.11)
09/29       FUTURE SER A-1 SEP15 05.000%AUG01 2028
            EXCD BY MADV RATINGS ARE SUBJ. TO CHG
            MOO DYS AA 1 S&P AAA YIELD 2.10% @
            $100.00 8/01/25 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 08/01/25@100.00
            62 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]         S6 SEC NO NDJJ7
            PRINCIPAL 12082.90
            UNIT PRICE 120.8290


+
017                                                                                                        4709                                                        12 of 18
                                                                                                                                                ~ ~~!~!!!,c~!:o~~n
NINA FISCHMAN                                                         Account Number: (Redacte<JJ7155


YOUR CMA TRANSACTIONS                                                                                                                 September 30, 207 7 - October 31, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                             Transaction   Commissions/                (Debit)/   Accrued Interest
Trade Date Description                      Transaction Type                          Quantity             Amount      Trading Fees                 Credit     Earnedl(Paid)
Purchases
10/05       FLORIDA ST TPK AUTH TPK          Purchase                            15,000.0000            (15,163.20)                           (15,266.01)           (102.81)
10/04       REV DEPTTRANSN SERB RF APR16 02.625%JUL01 2027
            TRADE AS OF 10/03/17
            EXCD BY RREZ YIELD 2.46%@
            $7 00.00 7 /07 /25 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 07/01/25@100.00
            94 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]           G9 SEC NO PHNM6
            PRINCIPAL 15163.20
            UNIT PRICE 101.0880
10/10       NEW YORK NY CITY TFA REV          Purchase                            15,000.0000           (18,155.70)                           (18,486.95)           (331 .25)
10/06       SUB-FUTURE TAX SER A-1 JUL 16 05.000%MAY01 2029
            TRADE AS OF 10/05/17
            EXCD BY HEAD YIELD 2.28% @
            $100.00 5/01 /26 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST NXT CALL 05/01/26@100.00
            159 DAYS INTEREST BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            FOR MORE INFORMATION ABOUT THIS BOND GO TO
            WWW.EMMA.MSRB.ORG. [Redacted]           40 SEC NO RARY8
            PRINCIPAL 18155.70
            UNIT PRICE 121.0380
10/12       HURST EULESS BEDFORD TEX          When Issue Purchase                 15,000.0000           (18,879.45)                            (18,879.45)
09/08       INDPT SCH DIST SER A RF SEP17 05.000%AUG15 2027

+
017                                                                                                        4709                                                          13 of 18
NINA FISCHMAN                                                          Account Number: [Re,jactedJ77 55                                     24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                      September 30, 2017 - October 31, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                               Transaction    Commissions/                 (Debit)/   Accrued Interest
Trade Date Description                      Transaction Type                            Quantity              Amount      Tradinf!_ Fees                Credit     Earned/(Paid)
Purchases
            TRADE AS OF 09/07 /17
            EXCD BY RJFI RATINGS ARE SUBJ. TO CHG
            S&P AA& . YIELD 2.08% @
            $125.86 8/15/27 FIRST COUPON 02/15/18
            OFFICIAL STMNT TO FOLLOW NON CALLABLE
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]        K5 SEC NO NBBJ9
            PRINCIPAL 18879.45
            UNIT PRICE 125.8630
10/12       NEW YORK NY MUN WFA              When Issue Purchase                   15,000.0000            (78,686.1 O)                             (78,686.10)
09/28       WTR-SS REV 2ND BB-2 RF OCT17 05.000%JUN15 2028
            TRADE AS OF 09/27 /17
            EXCD BY RJFI RATINGS ARE SUBJ. TO CHG
            MOODYS AA 1 S&P AA& YIELD 2.17% @
            $100.00 6/15/27 CALLABLE-MAY AFFECTYLD
            DETAILS UPON REQUEST FIRST COUPON 12/15/17
            NXT CALL 06/15/27@100.00 OFFICIAL STMNT TO FOLLOW
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]        K4 SEC NO NC088
            PRINCIPAL 18686.10
            UNIT PRICE 124.5740
10/12       NEW YORK NY MUN WFA               When Issue Purchase                  10,000.0000            (12,287.00)                              (12,281.00)
09/27       WTR-SS REV 2ND BB-2 RF OCT17 05.000%JUN15 2030
            WTR-SS REV 2ND GEN BB-2 EXCD BY RJFI
            RATINGS ARE SUBJ. TO CHG MOODYS AA1 S&P AA&
            YIELD 2.35%@$700.00 6/75/27

+
017                                                                                                          4709                                                            14 of 18
                                                                                                                                                 ~ ~~!~!!!ic~!!o~~n
NINA FISCHMAN                                                          Account Number: [R~acted]7155


YOUR CMA TRANSACTIONS                                                                                                                  September 30, 2017 - October 31, 2017

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                            Transaction   Commissions/                  (Debit)/   Accrued Interest
Trade Date Description                      Transaction Type                          Quantity            Amount      Tradinf!_ Fees                 Credit     Earnedl(Paid)
Purchases
            CALLABLE-MAY AFFECT YLO DETAILS UPON REQUEST
            FIRST COUPON 12/15/17 NXT CALL 06/15/27@100.00
            OFFICIAL STMNT TO FOLLOW BOOK ENTRY ONLY
            PER ADVISORY AGREEMENT. ML ACTED AS YOUR
            CLEARING AGENT BUT DID NOT EXECUTE THIS TRADE
            [Redacted]       MO SEC NO NC7A9 PRINCIPAL 12281 .00
            UNIT PRICE 122.8100
70/72       CUYAHOGA CNTY OHIO SALES         When Issue Purchase                  15,000.0000          (16,927.35)                             (16,927.35)
10/06       TAX REV QUICKEN LOANS A OCT17 04.000%JAN01 2026
            TRADE AS OF 10/05/17
            EXCD BY KEYB RATINGS ARE SUBJ. TO CHG
            MOODYS AA2 S&P AAA YIELD 1.95% @
            $700.00 7 /07 /24 CALLABLE-MAY AFFECT YLD
            DETAILS UPON REQUEST FIRST COUPON 07 /01 /18
            NXT CALL 07 /01/24@100.00 OFFICIAL STMNT TO FOLLOW
            BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
            ML ACTED AS YOUR CLEARING AGENT BUT DID
            NOT EXECUTE THIS TRADE [Redacted]        F6 SEC NO ND527
            PRINCIPAL 16927.35
            UNIT PRICE 112.8490
10/13       BOSTON MASS                       Purchase                            15,000.0000          (15,284.25)                             (75,309.25)             (25.00)
10/11       SER A PRF18 MAR08 05.000%APR01 2026
             EXCD BY RHIC RATINGS ARE SUBJ. TO CHG
             MOODYS AAA S&P AAA YIELD 0.92% @
             $700.00 4/01/18 PRE-REFUNDED
             DETAILS UPON REQUEST 12 DAYS INTEREST
             BOOK ENTRY ONLY PER ADVISORY AGREEMENT.
             ML ACTED AS YOUR CLEARING AGENT BUT DID

+
017                                                                                                       4709                                                            15 of 18
NINA FISCHMAN                                                          Account Number: [RedactedJ7155                                                    24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                   September 30, 2017 - October 31, 2017


SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement/                                                                                                     Transaction           Commissions/                 (Debit)/   Accrued Interest
Trade Date Description                     Transaction Type                                Quantity                     Amount         Tradinfl_ Fees                Credit     Earnedl(Paid)
Purchases
            NOT EXECUTE THIS TRADE FOR MORE INFORMATION
            ABOUT THIS BOND GO TO WWW.EMMA.MSRB.ORG.
            [Redacted]     G1 SEC NO RDKY3 PRINCIPAL 15284.25
            UNIT PRICE 107 .8950
            Subtotal (Purchases)                                                                            (127,459.95)                                      (128,005.12)
            TOTAL                                                                                           (127,459.95)                                      (128,005.12)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                 (128,005.12)
            TOTAL SECURITY SALES/CREDITS
            Total Accrued Interest Paid                                                                                                                                              (545.17)

ADVISORY AND OTHER FEES
Date           Fee Type                                          Quantity   Description                                                                    Debit                       Credit
70/03         Advisory Program Fee                                          INV. ADVISORY FEE OCT                                                        454.84

              NETTOTAL                                                                                                                                   454.84




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date      Description  __                      Withdrawals                . P.E:.P.9~.i~!,__ Date   f?__f:_~-~~ip_£i_C)_'!_____                           Withdrawals              Dee_c,~_i_t~
    10/02     ML BANK DEPOSIT PROGRAM                                             1.00 10/10            ML BANK DEPOSIT PROGRAM                                18,487.00
    10/03     ML BANK DEPOSIT PROGRAM               12,374.00                          10/12            ML BANK DEPOSIT PROGRAM                                66,774.00
    10/04     ML BANK DEPOSIT PROGRAM                                           488.00 10/13            ML BANK DEPOSIT PROGRAM                                15,310.00
    10/05     ML BANK DEPOSIT PROGRAM                75,266.00
                 NET TOTAL                                                                                                                                    127,722.00


+
017                                                                                                                    4709                                                               16 of18
                                                                                                                                                          ~ Merrill lynch
                                                                                                                                                                 Bank of America Corporation




Customer Service                                               Securities l_nvest_or Protection Corporation (SIPC), and,       We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report anv inaccuracy discreP,ancy           1n other Jurisd1ct1ons, locally req1stered ent1t1es.          of the average daily balances. We receive a fee from our
and/or concern py calling Wealth Management Client               Investment products offered by Investment Bankinq           affiliated banks of up to $100 per annum for each account
Support ;'It (BOO-MERRILL) Vl(ithin ten (1 UJ business days    Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,           that sweeps balances to the banks under the RASP SM and
after delivery of or communication of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                   ML bank deposit programs. We receive a fee from Bank of
stateme~t. you s)"louli;I _re-confirm any oral.                      ._               .                                      America, N.A. of _up to 0.25% per annum of the average daily
communications 1n writing to protect your rights.              Add1t10nal lnformatmn                                         Preferred Deposit ® and Preferred Deposit for Business®
About Us                                                          We will route your eguity and option orders to market balances.
                    .       .    .                       .     centers consistent witli our duty of best execution.
   Yo~ may rev1~w our f1nanc1al sta\ement at our offices:         Except for certain custodial accounts we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated             and preferred stocks in bulk segregation. If there is a         F                    ·      ·                       ·
(MLPF&S), One Bryant Park, New York, New York                  partial call for those securities securities will be              or all customers, including those who own options, please
i 00~6. If yoµ request a copy of our financial statement,      randomly selected from those held in bulk. The                promptly adv1s_e us of any material change in your_
we will mail 1t to you.                             ..         probability of your holdings being selected is                investment obJec_t1ves or financial cond1t1on. lnd1v1dual
    We _act as a _market.maker, ~,,aler, block p9~1\1oner      proportional to the total number of customer holdings options comm1ss1on charges have been included 1n your
or arbitrageur in certain _securities. These a_ct1v1t1es may   of th.at particular security that we hold.                    conf1rmat1on. You may request a summary of this
put us or one of our aff1l1ates on the opposite side of           This statement serves as a confirmation of certain         1nformat1on.
transaction~ we execute for yo_u_ and potentially result in    transactions durinq the period permitted to be
tradin_q P,rof[ts for us or our affiliates.                    reported periodicany. Additional information is               Margin Customers
   Bofl\"Merrill Lynch Research is research produced by        available upon written reguest.                                  If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third                In accordance with applicable law, rules and
party research ratings from selected vendors are               regulations, your free credit balance is not seqregated statement of your margin account and special
provided, if available, for your information. Our              and we can use these funds in our business. Your free memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or      credit balance is the amount of funds payable upon            applicable regulations. The permanent record of the
recommentjation of any particular security. MLPF&S             your demand. You haye the right to receiye, in tlie           separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party     normal course of business, any free credit balance and for your inspection l\POn request. You should retain this
research and have no liability for such research. You          anv_fully paid secwitiies to which yo_u are entitled,         stafement for use with your next statement to calculate
are responsible for any trading decision you make              suoJect to any obl1gat1ons you owe m any of your              interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.           accounts.               .                                     statement. me interest charqe period will P,arallel the
   MLPF&S may make available to you certain securities         . For clients enroll_ed 1n a sweep program, the balance statement period, except that interest due for the final day
and other investment products that are sponsored,              m any bank deP,os,t accou_nt or sliares of any ~o_ney         of the statement period will be carried over and appear on
manac:ied, distributed or provided by companies that           market mutual fund m which you.have a benef1c1al              your next statement.
are affiliates of Bank of America Coq:,oration (BAC) or in     interest can be withdrawn or nqu1dated cm your order
which BAC has a substantial economic interest.                 and th ~ proceeds returned to your securities account         Coverage for your Account
   Merrill Edge is the marketing name for two                  or remitted to you. .                                                        ..                   .             .
businesses: Merrill Edge Advisory Center™ which                   Ypu w1ll_ha~e the right to vote f4II shares and we may        The Securities Investor ProtE!ct1on Corporation (SIPC) and
offers team-based advice and quidance brokeraqe                5ol1c1t voting instructions concerning these full shares our excess-SI PC insurance pql1cy do not cover commod1t1es
services; and a self-directed online investing platform        m your account. Voting shares 1n your accoµ~t will be         futures contracts, fixed annuity contracts, hedge funds,
Both are made available throuqh MLPF&S.                    ·   governed by the then_ c;:urrent rules and po!1c1,,s of        private eqwty fund~, c_ommodity poo_ls and other investment
   Bank of America Merrill Lyncli is the marketing name        FINRA and_ the Securities Exchange Comm1ss(on or              contracts (such as l1m1ted partnerships) that are not
for the qlobal banking and global markets businesses           other applicaple exchanqies or regulatory ~od_ies.            registered with the US Securities Exchanqe Commission,
 of BAC 1.ending derivatives and other commercial                 All transactions are suflJect to t)ie const1tut1on, rules, precious metals other assets that are not securities as
        . ·      . . ,           ,                     .       requlat,ons customs usages rulings and                        d f db SIPC' d               t th t         th Id t MLP'F&S
ban_k mg act1v1t1e~ are P."rformed qlobally_ by banking        inferpretations of the excfian' e or market, and its            e me y          ' an asse s a are no . e a                 ,
 affiliates of BAC, mclua1_nq Bank or America, N.A.,           clearinghouse, if any, where t~e transactions are             such _as cash on _deposit at Bank of America, N.A. or Bank of
member Fed~[al Deposit Jnsurance Corporation                   executed, and if not executed on any exchange, FINRA. America Califorrna, N.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securities_, strategic advisory, and other               You may obtain an investor brochure that includes           other deP,os1tory mst1tut1ons. Those bank deposits are .
 mv,,stment bankmc:i. act1v1t1es are perfor'T,'ed globally      information describing_ the FINRA Requlation Public           protected by the FDIC 1.1p tc, applicable limits. MLPF&S 1s not
 by investment ba~Rmg affiliate_s of BAC _( Investment          Disclosure Program (""f'roqram"). To ootain a brochure a bank. Unless otherwise disclosed, INVESTMENTS
 Banking_ Affiliates ), including, m t~e United S_tates,       or more information aboul: the Proqram or your broker THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 MLPF&S_and Merril_! Lynch Professional Clearing Corp.,        contact the FINRA Regulation Pubrrc Disclosure Program GUARANTEED AND MAY LOSE VALUE. To obtain mformat,on
 all c,f wh1c;:h are req,stered broker deal~rs and members      Hotline at (800)289-9999 or access the FINRA website about SIPC, mcludmg the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and         at www.finra.org.                                             http://www.s1pc.org or (202)371-8300.

 +
  017                                                                                                 4709                                                                             17 of 18
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on            Information is based on data from the issuing insurer.      J:t        Interest reported to the IRS
estimates ootained from various sources. These               We are not responsible for the calculation of                •          Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *          Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                         Transactions reported to the IRS
actual transactions, especially for thinly traded            account. If we, as custodian ortrustee, hold an annuity      occ        Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #          Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                         payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                              offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                               behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A        Price, value and/or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C        Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N        Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0        Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0   CUST Non-negotiaole securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          estimates and the actual income and yield might be                        name of the custodian
information providea for certain thinly traaed securities    lower or higher than the estimated amounts. Current          it          Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                      has upgraded (il _or downgraded U) its_
  Investments such as direct participation program           current price of the security and will fluctuate.                        fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MLI)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.           Mlls are debt securities or Certificates
commodity pools, private equity funds, private de151t        of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their_ underlying
securities and their current varues will likely be           reference asset - equities (e.g., stocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of tfle value of the investor's interest in the
net assets of the program, as of a date no more than
18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
or be realized upon a sale. If an estimated value is not
provided, accurate valuation information is not
available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).

  +
   017                                                                                             4709                                                                     18of18
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                            Bank of America Corporation
                                                      Primary Account:    [Redacted]7155



NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •   YOUR MERRILL LYNCH REPORT                                                        September 01, 2017 - September 29, 2017

                                                       PORTFOLIO SUMMARY                                 September 29                   August 31             Month Change
                                                       Net Portfolio Value                                $490,659.38                $491,372.63                   ($713.25)         T
                                                       Your assets                                        $490,659.38                $491,372.63                    ($713.25)        T
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                 ($501.19)               $491,372.63
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                        ($501.19)               $491,372.63
call 24-Hour Assistance:                                                                                      $297.41
                                                       Your Dividends/Interest Income
(800) MERRILL
                                                       Your Market Gains/(Losses)                            ($509.47)
(800) 637-7455
                                                           Subtotal Investment Earnings                      ($212.06)
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770
                                                         1,J,1
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         9/17



SWITCH TO ONLINE STATEMENTS!
Receive this statement on line instead of by mail. Visit mymerrill.com and enroll today! MyMerrill.com is an easy, convenient and secure way to access your account 24 hours a
day.


Merrilf Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member SecurWes Investor Protection Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
020                                                                                              4709                                                                               1 of 20
                                                                             Primary Account: 1RedaoedJ77 55                                         24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                     September 01,         2017 - September 29, 2017

      ASSET ALLOCATION*                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 D    Cash/Money
                                                                    Current Value
                                                                      199,578.69
                                                                                      Allocation
                                                                                          40.79%
                                                                                                            $237
                                                                                                            $118 -
                                                                                                               $Q,
                                                                                                                   ~
                                                                                                                        ;   ·   '     ,     .    I    I
                                                                                                                                                           II     I      I   I
                                      Accounts                                                                         Jan Feb Mar Apr May Jun Ju! Aug Sep Oct Nov Dec
                                 Q    Fixed Income                    190,844.05          39.01%
                                                                                                                                                This Report                  Year To Date
                                 D    Equities                         98,798.70          20.20%               Tax-Exempt Interest                         250.00                      250.00
                                                                                                               Taxable Interest                             47.41                       47.41
                                      TOTAL                         $489,221.44            100%                Tax-Exempt Dividends
                                                                                                               Taxable Dividends
                                                                                                               Total                                      $297.41                    $297.41

                                                                                                               Your Estimated Annual Income                                         $9,645.01



       BOND MATURITY SCHEDULE                                                                       TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                   Based on Estimated Market Value

                                 % of Total                                        Estimated                                                                                                    %of
       Maturity Years          Bond Assets           Par Value                   Market Value                                                               Current Value                   Portfolio
       5-10                            81%            135,000                       753,657.15      +ML BANK DEPOSIT PROGRAM                                    199,577.00                  40.79%
       10-15                           19%             30,000                        37,192.90         +FDIC INSURED NOT SIPC COVERED
                                                                                                    !SHARES S&P 500                                              98,798.70                  20.19%
                                                                                                    U.S. TREASURY NOTE                                           29.486.70                   6.02%
                                                                                                    GERMANTOWN TENN                                              18,672.45                   3.81%
                                                                                                    ECTOR CNTY TEX INDPT SCH                                     18,213.15                   3.72%

       Total                          100%            165,000                    $190,844.05




+
020                                                                                                  4709                                                                                        2of20
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                            Bank of America Corporation


Online at: www.mymerrill.com                              Account Number:     [RedactectJ7155                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                        $490~659.38
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                        September D1, 2017 - September 29, 2017

                                                     This Statement                 Yearta Date      ASSETS                                  September 29                   August 31
                                                                                                     Cash/Money Accounts                      199,578.69                  491,372.63
                                                                                                     Fixed Income                             190,844.05
      Total Credits                                         297.41                  491,670.04       Equities
      Total Debits                                         (501.19)                    (501.19)      Mutual Funds                               98,798.70
      Securities You Transferred ln/Out                                                              Options
      Market Gains/(Losses)                                (509.47)                     (509.47)     Other
                                                                                                         Subtotal (Long Portfolio)             489,221.44                 491,372.63
                                                                                                     Estimated Accrued Interest                  1,437.94
                                                                                                     TOTAL ASSETS                            $490,659.38                $491.372.63


                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                     $490,659.38                $491,372.63




      -      Go paperless! Receive this statement online instead of by mail. Visit mymerrilf.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smnh Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration (SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
020                                                                                                              4709                                                              3of20
NINA FISCHMAN                                  Account Number: [Rellacted]7155                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                    September 01, 2017 - September 29, 2017


CASH FLOW                     This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts    $491,372.63                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                  include asset categories less than 1 %; includes the categorical values for the
                                                                         underlying portfolio of individual mutual funds, closed end funds, and U\Ts.
Funds Received
Electronic Transfers                                                                                                                Allocation
Other Credits                                   491,372.63                          --~           D     Cash/Money                     40.79%
                                                                                                        Accounts
      Subtotal                                  491,372.63       I
                                                                                                  D     Fixed Income                   39.01%
DEBITS
Electronic Transfers                                                                              B     Equities                       20.20%
Margin Interest Charged
Other Debits                                                                                            TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees            (501.19)        (501.19)
      Subtotal                     (501.19)        (501.19)
Net Cash Flow                     ($501.19)    $490,871.44

OTHER TRANSACTIONS                                                     DOCUMENT PREFERENCES THIS PERIOD
Dividends/Interest Income           297.41          297.41                                                         Mail                   Online Delivery
Security Purchases/Debits      (297,590.76)    (291,590.16)            Statements                                   X
Securi!Y_ Sales/Credits                                                Performance Reports                          X
Closing Cash/Money Accounts    $199,578.69                             Trade Confirms                               X
                                                                       Shareholders Communication                   X
                                                                       Prospectus                                   X
                                                                       Service Notices                              X
                                                                       Tax Statements                               X




+
020                                                                                 4709                                                                    4 of 20
                                                                                                                                                                ~ Merrill lynch
                                                                                                                                                                        Bank of America Corporation


NINA FISCHMAN                                                                       Account Number:     [RedactedJ77   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     September 01, 2017 - September 29, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
YOUR INVESTMENT STRATEGY· Custom Managed - Client
GW&K MUNI INTERMEDIATE.             40.00%     RATE: 0.220%                                    EATON V TABS MUNI INT MTV           40.00%   RATE: 0.320%
BLACKROCK S&P 500 INDEX             20.00%     RATE: '

The "Rate" above is the current expense rate for your Style Manager as of the end of the statement period. The section "Style Manager Expense Rate" in the Investment Advisory Program
Form ADV Brochure and the section "Your Program Fees" in your Investment Advisory Program Client Agreement, or similar sections, provide more information on the expense rate payable
to all available Style Managers and the Merrill Lynch Fee Rate respectively. For participating Trust Management Accounts (TMA), please refer to your Investment Services or Agency
Agreement, Fee Schedule and TMA Brochure in addition to the Program Form ADV Brochure for expense and fee information. Changes in the Style Managers may result in a change in the
Style Manager Expense Rate. lf you are a Retirement Account and have selected a Related Style Manager, as listed above, the Style Manager Expense Rate is 0% rather than the Style
Manager Expense Rate indicated above for that Related Style Manager. For a list of Related Style Managers please see the Form ADV Brochure or other disclosure documents provided to
you. Please note U.S. Trust is considered a Related Style Manager. For Funds noted with an asterisk(*) above or for other Funds in your account but not listed above, please see each
Fund's prospectus or other disclosure documents for a description of the Fund's fees and expenses. For a "Rate" noted with a double asterisk(**) above, it is the current Overlay Expense
Rate for the Overlay Service (as described in the Investment Advisory Program Form ADV Brochure and applicable Profile) as of the end of the statement period. The Overlay Expense Rate
will be applied to all assets allocated to the applicable Style Manager Strategy(s) and/or Exchange-Traded Fund(s) within a Custom Managed Strategy for which the Overlay Service has
been selected, and which will be identified in the Investment Advisory Program Portfolio Summary rather than this statement; the Overlay Expense Rate will not be applied to the
percentage of the assets allocated to the Overlay Service for MAA options strategies. For additional information relating to the Overlay Expense Rate, see the Investment Advisory Program
Form ADV Brochure, Investment Advisory Program Client Agreement and the applicable Overlay Service Profile(s). The percentage allocations listed above are based, as applicable, on
target allocations for the Strategy selected or the allocations as of a particular point in time. Allocations for any particular account may be different from the allocations indicated above.
For additional information, see the Investment Advisory Program Form ADV Brochure, Style Manager Profiles and Style Manager Disclosures as well as your Investment Advisory Program
Client Agreement or for participating TMAs your Investment Services or Agency Agreement, Fee Schedule and TMA Brochure.

We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.


+
020                                                                                                                         4709                                                               5of20
NINA FISCHMAN                                                              Account Number: [Redacted]7155                                            24-Hour Assistance: (800) MERRILL


INVESTMENT ADVISORY PROGRAM                                                                                                                    September 01, 2017 - September 29, 2017

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average       Current                   Interest on                      Closing
    Money Account Description                                       Opening Balance                Deposit Balance          Yield%                     Deposits                      Balance
    Bank of America, N.A.                                                         0                          113,835            .47                      42.42                      196,130
    Bank of America CA, N.A.                                                      0                           13,397            .47                       4.99                        3,447
    TOTAL Ml Bank Deposit Program                                                 0                                                                      47.41                      199,577




YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                   Total            Estimated                        Estimated                  Estimated      Est. Annual
Description                                            Quantity               Cost Basis            Market Price                      Market Value         Annual Income               Yield%
CASH                                                       1.69                       1.69                                                   1.69
+ML BANK DEPOSIT PROGRAM                            199,577.00              199,577.00                     1.0000                      199,577.00                       938              .47
  +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                         199,578.69                                                 199,578.69                       938              .47


GOVERNMENT AND AGENCY SECURITIES '                                       Aqjusted/Total         Estimated         Estimated             Unrealized      Estimated           Estimated Current
Description                             Acquired         Quantity            Cost Basis       Market Price      Market Value           Gainl(Loss} Accrued Interest     Annual Income Yield%

U.S. TREASURY NOTE                09/11 /17               30,000             29,925.00           98.2890            29,486.70             (438.30)            73.37               600   2.03
    2.000% AUG 15 2025
    MOODY'S: AAA S&P: *** CUSIP: 912828K74
    ORIGINAL UNIT/TOTAL COST: 99.7500/29,925.00
              TOTAL                                       30,000             29,925.00                              29,486.70             (438.30)            73.37               600   2.03




+
020                                                                                                                 4709                                                                 6of 20
                                                                                                                                            ~ ~~!~!!!ic!-lo!~~n
NINA FISCHMAN                                                          Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                               September 01, 2017 - September 29, 2017

MUNICIPAL BONDS                                                      Ac/justed/Total     Estimated        Estimated     Unrealized      Estimated         Estimated Current
Description                             Acquired          Quantity       Cost Basis    Market Price     Market Value   Gainl(Loss) Accrued Interest   Annual Income Yield%
11 NEW YORK N Y SUBSER                 09/06/17           10,000         11,793.74       116.5280         11,652_80      (140.94)          247.22              500    4.29
      SER A-1 OCT12 05.000%0CT01 2023
      MOODY'S: AA2 S&P: AA CUSIP: 64966JZ41
      PAR CALL DATE: 10/01/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 118- 1500/11,815.00

11 METROPOLITAN TRANSN AUTH            09/07/77           10,000         12,201.61       120.5540         12,055_40       (146.21)         186.11              500    4.14
      NY REV TRANSN SERB RF JUN16 05.000%NOV15 2024
      MOODY'S: A1 S&P: AA- CUSIP: 59261AFK8
      ORIGINAL UNIT/TOTAL COST: 122. 1700/12,217.00
                                   -               ----

11 UTILITY DEBT                        09/22/17           10,000         12,053.38       120.2200         12,022_00        (31.38)          144.44             500    4.15
      SECURITIZATION AUTH NY OCT15 05.000%DEC15 2025
      MOODY'S: AAA S&P: AAA CUSIP: 91802R8E8
      PAR CALL DATE: 12/15/23 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 120.5690/12,056.90

11 NEW YORK ST DORM AUTH ST            09/08/17            10,000        11,622.26       115.0100         11,501_00       (121.26)           19.44             500    4.34
      PERS INCOME TAX REV 8 JUL12 05.000%MAR15 2026
      MOODY'S: AA 1 S&P: AAA CUSIP: 64990EFAO
      PAR CALL DA TE: 03/15/22 PAR CALL PRICE: 100.00
      ORIGINAL UNIT/TOTAL COST: 116.4000/11,640.00

11 GERMANTOWN TENN                     09/12/17            15,000        18,960.54       124.4830         18,672.45       (288.09)            2.08             750    4.01
      SEP17 05.000%AUG01 2026
      MOODY'S: AAA S&P: AAA CUSIP: 374090VH8
      ORIGINAL UNIT/TOTAL COST: 126.4190/18,962.85

11 ECTOR CNTY TEX INDPT SCH            09/21/17            15,000        18,251.18       121.4210         18,213.15        (38.03)           91.67             750    4.11
      DIST RF PSF GTD OCT16 05_000%AUG15 2026
      MOODY'S: AAA S&P: AAA CUSIP: 279263QNO
      ORIGINAL UNIT/TOTAL COST: 121-7100/18,256.50




+
020                                                                                                        4709                                                        7of 20
